FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_012618.htm]

Exhibit 10.1 

 

EXECUTION VERSION

  

 



 

UNCOMMITTED MASTER REPURCHASE

 

AND

 

SECURITIES CONTRACT AGREEMENT

 

between

 

FS CREIT FINANCE GS-1 LLC,

 

as Seller,

 

and

 

GOLDMAN SACHS BANK USA,

 

as Buyer

 

 



 

Dated: January 26, 2018



 



 





 

 



    Page       Article 1. APPLICABILITY 1       Article 2. DEFINITIONS 1      
Article 3. INITIATION; CONFIRMATION; TERMINATION; FEES 24       Article 4.
MARGIN MAINTENANCE 33       Article 5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS 33
      Article 6. SECURITY INTEREST 35       Article 7. PAYMENT, TRANSFER AND
CUSTODY 37       Article 8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED
ASSETS 39       Article 9. REPRESENTATIONS AND WARRANTIES 39       Article 10.
NEGATIVE COVENANTS OF SELLER 46       Article 11. AFFIRMATIVE COVENANTS OF
SELLER 48       Article 12. SINGLE PURPOSE ENTITY 53       Article 13. EVENTS OF
DEFAULT; REMEDIES 55       Article 14. INCREASED COSTS; TAXES 60       Article
15. SINGLE AGREEMENT 65       Article 16. RECORDING OF COMMUNICATIONS 66      
Article 17. NOTICES AND OTHER COMMUNICATIONS 66       Article 18. ENTIRE
AGREEMENT; SEVERABILITY 66       Article 19. NON ASSIGNABILITY 67       Article
20. GOVERNING LAW 68

 



 -i-

 

 

Article 21. NO WAIVERS, ETC 68       Article 22. USE OF EMPLOYEE PLAN ASSETS 68
      Article 23. INTENT 69       Article 24. DISCLOSURE RELATING TO CERTAIN
FEDERAL PROTECTIONS 70       Article 25. CONSENT TO JURISDICTION; WAIVERS 71    
  Article 26. NO RELIANCE 71       Article 27. INDEMNITY 72       Article 28.
DUE DILIGENCE 73       Article 29. SERVICING 74       Article 30. MISCELLANEOUS
75





 



 -ii-

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I Names and Addresses for Communications between Parties     SCHEDULE I
Intentionally Omitted     SCHEDULE II Purchased Asset File     EXHIBIT I Form of
Confirmation Statement     EXHIBIT II Authorized Representatives of Seller    
EXHIBIT III-A Monthly Reporting Package     EXHIBIT III-B Quarterly Reporting
Package     EXHIBIT III-C Annual Reporting Package     EXHIBIT IV Form of Power
of Attorney     EXHIBIT V Representations and Warranties Regarding Individual
Purchased Assets     EXHIBIT VI Advance Procedures     EXHIBIT VII Form of
Margin Deficit Notice     EXHIBIT VIII Form of Tax Compliance Certificates    
EXHIBIT IX Form of Covenant Compliance Certificate     EXHIBIT X UCC Filing
Jurisdictions     EXHIBIT XI Form of Servicer Notice     EXHIBIT XII Form of
Release Letter     EXHIBIT XIII Reserved     EXHIBIT XIV Form of Custodial
Delivery Certificate     EXHIBIT XV Form of Bailee Letter     EXHIBIT XVI
Reserved     EXHIBIT XVII Reserved     EXHIBIT XVIII Future Funding Procedures



 



 -iii-

 

 

UNCOMMITTED MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT

 

THIS UNCOMMITTED MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT (this
“Agreement”), dated as of January 26, 2018, by and between GOLDMAN SACHS BANK
USA, a New York state-chartered bank (“Buyer”) and FS CREIT Finance GS-1 LLC, a
Delaware limited liability company (“Seller”).

 

Article 1.
APPLICABILITY

 

From time to time during the Availability Period the parties hereto may enter
into transactions in which Seller and Buyer agree to the transfer from Seller to
Buyer all of its rights, title and interest in certain Eligible Assets (as
defined herein) or other assets and, in each case, the other related Purchased
Items (as defined herein) (collectively, the “Assets”) against the transfer of
funds by Buyer to Seller, with a simultaneous agreement by Buyer to transfer
back to Seller such Assets at a date certain or on demand, against the transfer
of funds by Seller to Buyer. Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
exhibits identified herein as applicable hereunder. Each individual transfer of
an Eligible Asset shall constitute a distinct Transaction. Notwithstanding any
provision or agreement herein, at no time shall Buyer be obligated or committed
to purchase or effect the transfer of any Eligible Asset from Seller to Buyer.

 

Article 2.
DEFINITIONS

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Accelerated Repurchase Date” shall have the meaning set forth in Article
13(b)(i) of this Agreement.

 

“Acceptable Attorney” shall mean an attorney at law that has delivered at
Seller’s request a Bailee Letter, with the exception of an attorney that is not
satisfactory to Buyer, as specified in a written notice from Buyer to Seller.

 

“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage loan servicing practices of prudent mortgage
lending institutions that service mortgage loans of the same type as such
Purchased Asset in the jurisdiction where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

 

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition by such Person, commencing, or authorizing the commencement of any case
or proceeding under any bankruptcy, insolvency, reorganization, wind up,
liquidation, dissolution or similar law relating to the protection of creditors
(“Insolvency Law”), or suffering any such petition or proceeding to be commenced
by another which is consented to, not timely contested or results in entry of an
order for relief that, in the case of an action not initiated by or on behalf of
Seller is not dismissed or stayed within 60 days; (ii) the seeking or consenting
to the appointment of a liquidator, receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the written
admission by such Person of its inability to pay its debts or discharge its
obligations as they become due or mature; (vi) that any Governmental Authority
or agency or any person, agency or entity acting or purporting to act under
Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person; (vii) the consent by such Person to the entry of an
order for relief in an insolvency case under any Insolvency Law; or (viii) the
taking of action by any such Person in furtherance of any of the foregoing.

 



 1

 

 

“Advance Rate” shall mean, with respect to each Transaction, the initial Advance
Rate selected by Buyer for such Transaction on a case by case basis in its sole
discretion as shown in the related Confirmation, as may be adjusted for any
Future Funding Advance as set forth herein and reflected in any amended and
restated Confirmation, which in any case shall not exceed the Maximum Advance
Rate, unless otherwise agreed to by Buyer and Seller.

 

“Advisor” shall mean FS Real Estate Advisor, LLC.

 

“Affiliate” shall mean (i) with respect to the Seller, Pledgor and Guarantor,
the Guarantor and each of its subsidiaries and (ii) when used with respect to
any other specified Person, any Person directly or indirectly Controlling,
Controlled by, or under common Control with, such Person.

 

“Agreement” shall mean this Uncommitted Master Repurchase and Securities
Contract Agreement, dated as of the date hereof, by and between Seller and Buyer
as such agreement may be amended, restated, modified or supplemented from time
to time.

 

“Amortization Period” shall have the meaning set forth in Article 3(m)(i).

 

“Amortization Period Additional Percentage” shall have the meaning set forth in
the Fee Letter, which definition is incorporated herein by reference.

 

“Amortization Period Beginning Balance” shall mean the outstanding aggregate
Purchase Prices of all Purchased Assets on the Availability Period Expiration
Date.

 

“Amortization Period Conditions” shall have the meaning set forth in Article
3(m)(i).

 

“Amortization Period Expiration Date” shall have the meaning specified in
Article 3(m)(i).

 

“Amortization Period Purchased Assets” shall mean those Purchased Assets that
will remain subject to the terms of this Agreement during the Amortization
Period in accordance with Article 3(m)(i).

 

“Annual Reporting Package” shall mean the reporting package described on Exhibit
III-C.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in Article
9(b)(xxix) of this Agreement.

 

“Applicable Spread” shall mean:

 

(i)            so long as no Event of Default shall have occurred and be
continuing, the amount set forth in the Fee Letter as being the “Applicable
Spread”, and

 



 2

 

 

(ii)           after the occurrence and during the continuance of an Event of
Default, the (x) applicable incremental percentage described in clause (i) of
this definition, plus (y) five percent (5.0%).

 

“Appraisal” shall mean an appraisal that is compliant with the Financial
Institutions Reform, Recovery, and Enforcement Act and prepared by a third-party
appraiser addressed to, or permitted to be relied upon by, Buyer and
satisfactory to Buyer of the related Underlying Mortgaged Property from an
Independent Appraiser.

 

“Assets” shall have the meaning set forth in Article 1 of this Agreement.

 

“Assignee” shall have the meaning set forth in Article 19(a) of this Agreement.

 

“Assignment of Leases” shall mean, with respect to any Purchased Asset that is a
Senior Mortgage Loan, any assignment of leases, rents and profits or equivalent
instrument, whether contained in the related Mortgage or executed separately,
assigning to the holder or holders of such Mortgage all of the related
Mortgagor’s interest in the leases, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of the related
Underlying Mortgaged Property as security for repayment of such Purchased Asset.

 

“Availability Period” shall mean the period commencing on the Closing Date and
expiring on the Availability Period Expiration Date.

 

“Availability Period Expiration Date” shall mean January 26, 2020, as such date
may be extended in accordance with Article 3(i) of this Agreement.

 

“Availability Period Renewal Conditions” shall have the meaning set forth in
Article 3(i) of this Agreement.

 

“Bailee Letter” shall mean a letter substantially in the form as Exhibit XV from
an Acceptable Attorney or a Title Company or another Person acceptable to Buyer
in its sole discretion, in form and substance acceptable to Buyer in its sole
discretion, wherein such Acceptable Attorney, Title Company or other Person
described above in possession of a Purchased Asset File (i) acknowledges receipt
of such Purchased Asset File, (ii) confirms that such Acceptable Attorney, Title
Company or other Person acceptable to Buyer is holding the same as bailee or
agent on behalf of Buyer under such letter and (iii) agrees that such Acceptable
Attorney, Title Company or other Person described above shall deliver such
Purchased Asset File to the Custodian, or as otherwise directed by Buyer, by not
later than the third (3rd) Business Day following the Purchase Date for the
related Purchased Asset.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. §
101, et. seq.), as amended, modified or replaced from time to time.

 

“Breakage Costs” shall have the meaning set forth thereto in Article 14(f).

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed. Notwithstanding
the foregoing sentence, when used with respect to the determination of LIBOR,
“Business Day” shall only be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.

 



 3

 

 

“Buyer” shall mean Goldman Sachs Bank USA, a New York state-chartered bank, or
any successor or assign.

 

“Buyer’s LTV” shall mean, on any date, with respect to any Purchased Asset, the
quotient (expressed as a percentage) of (i) the then outstanding Purchase Price
of such Purchased Asset divided by (ii) the Market Value of the as-is related
Underlying Mortgaged Property.

 

“Capital Stock” shall mean any and all shares, interests, or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
equity ownership interests in a Person which is not a corporation, including,
without limitation, any and all member or other equivalent interests in any
limited liability company, any and all partner or other equivalent interests in
any partnership or limited partnership, and any and all warrants or options to
purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

 

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute willful disregard of, or
bad faith or gross negligence with respect to, the Independent Director’s duties
with respect to Seller’s obligations under this Agreement, (b) such Independent
Director has engaged in or has been charged with, or has been convicted of,
fraud or other acts constituting a crime under any law applicable to such
Independent Director, (c) such Independent Director is unable to perform his or
her duties as Independent Director due to death, disability or incapacity, or
(d) such Independent Director no longer meets the definition of Independent
Director, as that term is defined in this Article 2.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(a) the consummation of a merger or consolidation of Guarantor with or into
another entity or any other reorganization or transfer of Capital Stock in
Guarantor, if more than twenty percent (20%) of the combined voting power of the
continuing or surviving entity’s Capital Stock outstanding immediately after
such merger, consolidation or such other reorganization or transfer is not owned
directly or indirectly by Persons who were stockholders or holders of such
Capital Stock in Guarantor immediately prior to such merger, consolidation or
other reorganization or transfer;

 

(b) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
1934 Act) shall become, or obtain rights (whether by means of warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all classes of Capital Stock of Guarantor entitled to vote
generally in the election of directors, members or partners of twenty percent
(20%) or more;

 

(c) Guarantor shall cease to own and Control, of record and beneficially,
directly or indirectly one hundred percent (100%) of each class of outstanding
Capital Stock of Pledgor;

 

(d) Pledgor shall cease to own and Control, of record and beneficially, directly
or indirectly one hundred percent (100%) of each class of outstanding Capital
Stock of Seller;

 

(e) any transfer of all or substantially all of Guarantor’s, Pledgor’s or
Seller’s assets (other than any securitization transaction or any repurchase or
other similar transactions in the ordinary course of Guarantor’s, Pledgor’s or
Seller’s business) and the assets of its Subsidiaries;

 



 4

 

 

(f)  with respect to Advisor, the sale, merger, consolidation or reorganization
of Advisor with or into any entity that is not an Affiliate of Advisor (or a
replacement advisor acceptable to Buyer) as of the Closing Date;

 

(g) Advisor or a replacement advisor acceptable to Buyer shall cease to be the
advisor of Guarantor;

 

(h) any change in Control of Advisor from the Person or Persons who are directly
or indirectly Controlling Advisor on the date hereof;

 

(i)  with respect to Sub-Advisor, the sale, merger, consolidation or
reorganization of Sub-Advisor with or into any entity that is not an Affiliate
of Sub-Advisor (or a replacement advisor acceptable to Buyer) as of the Closing
Date;

 

(j)  Sub-Advisor or a replacement sub-advisor acceptable to Buyer shall cease to
be the sub-advisor of Advisor; or

 

(k) any change in Control of Sub-Advisor from the Person or Persons who are
directly or indirectly Controlling Sub-Advisor on the date hereof.

 

Notwithstanding the foregoing, neither Buyer nor any other Person shall be
deemed to approve or to have approved any internalization of management as a
result of this definition or any other provision herein.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collection Period” shall mean (i) with respect to the first Remittance Date,
the period beginning on and including the Closing Date and continuing to and
including the calendar day immediately preceding such Remittance Date, and (ii)
with respect to each subsequent Remittance Date, the period beginning on and
including the immediately preceding Remittance Date and continuing to and
including the calendar day immediately preceding the following Remittance Date.

 

“Concentration Limit” shall mean, the following amounts or maximum percentage
concentration limits based, where applicable, in each case, as of any date of
determination, on the aggregate Purchase Price or individual Purchase Price for
the applicable Purchased Asset(s), as the case may be, as a proportion of the
Maximum Facility Amount:

 

(i)            as of any date of determination, for all Purchased Assets for
which the Underlying Mortgaged Property consists of hospitality properties,
forty percent (40%);

 

(ii)          as of any date of determination, for all Purchased Assets for
which the Underlying Mortgaged Property consists of retail properties, forty
percent (40%);

 

(iii)         as of any date of determination, except with respect to Purchased
Assets for which the Underlying Mortgaged Property consists of hospitality
properties or retail properties, for all Purchased Assets for which the
Underlying Mortgaged Property consists of a single property type (mixed-use,
office, industrial, or warehouse properties), seventy percent (70%);

 



 5

 

 

(iv)         for any single Purchased Asset during the first twelve (12) months
of the Availability Period, a Purchase Price not less than $5,000,000.00 or
greater than the product of (x) fifty percent (50%) multiplied by (y) the
Maximum Facility Amount; and

 

(v)          for any single Purchased Asset after the first twelve (12) months
of the Availability Period, a Purchase Price not less than $10,000,000.00 or
greater than the product of (x) fifty percent (50%) multiplied by (y) the
Maximum Facility Amount.

 

“Confirmation” shall mean a written confirmation in the form of Exhibit I, duly
completed, executed and delivered by Buyer and Seller.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” shall mean, with respect to any Person, the possession of the direct
or indirect power to direct or cause the direction of the management or policies
of such Person, whether through the ability to exercise voting power, by
contract or otherwise. “Control”, “Controlling”, “Controlled” and “under common
Control” shall have correlative meanings.

 

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate in form and substance of the certificate
attached hereto as Exhibit IX.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among the Custodian, Seller and Buyer, as amended, modified
and/or restated from time to time.

 

“Custodial Delivery Certificate” shall mean the form executed by Seller in order
to deliver the Purchased Asset Schedule and the Purchased Asset File to Buyer or
its designee (including the Custodian) pursuant to Article 7 of this Agreement,
a form of which is attached hereto as Exhibit XIV.

 

“Custodian” shall mean Wells Fargo, National Association, or any successor
Custodian appointed by Buyer.

 

“Delivery Failure” shall have the meaning set forth in the Bailee Letter.

 

“Depository” shall mean Wells Fargo, National Association, or any successor
Depository appointed by Buyer in its sole discretion.

 

“Depository Account” shall mean a segregated account, in the name of Seller, in
trust for Buyer, established at Depository in accordance with this Agreement,
and which is subject to the Depository Agreement.

 

“Depository Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Buyer, Seller and Depository, as
amended, modified and/or restated from time to time.

 

“Disqualified Institution” shall have the meaning given to such term in the Fee
Letter.

 

“Draw Fee” shall have the meaning set forth in the Fee Letter, which definition
is incorporated herein by reference.

 

“Due Diligence Package” shall have the meaning set forth in Exhibit VI to this
Agreement.

 



 6

 

 

“Early Repurchase Date” shall have the meaning set forth in Article 3(f)(i) of
this Agreement.

 

“Eligible Assets” shall mean any of the following types of assets or loans (a)
that are acceptable to Buyer in its sole discretion as of the Purchase Date, (b)
with respect to which as of the Purchase Date the representations and warranties
set forth in this Agreement (including the exhibits hereto) are true and correct
in all respects except to the extent disclosed in a Requested Exceptions Report
approved by Buyer, (c) that have been originated (or are being originated) in
accordance with the applicable underwriting guidelines, and (d) where the
Underlying Mortgaged Property consists of mixed-use, multi-family, office,
retail, industrial, hospitality or warehouse properties or such other types of
properties that Buyer may agree to in its sole discretion that are located in
the United States of America, its territories or possessions (or elsewhere, in
the sole discretion of Buyer):

 

(i)          Senior Mortgage Loans; and

 

(ii)         any other asset or loan types or classifications that are
acceptable to Buyer, subject to its consent on all necessary and appropriate
modifications to this Agreement and each of the Transaction Documents, as
determined by Buyer in its sole discretion.

 

Notwithstanding anything to the contrary contained in this Agreement, absent a
written waiver from Buyer, the following shall not be Eligible Assets for
purposes of this Agreement: (i) non-performing loans; (ii) any Asset, where
payment of the Purchase Price with respect thereto would cause the aggregate of
all Repurchase Prices to exceed the Maximum Facility Amount; (iii) loans for
which Buyer is relying on an Appraisal, the applicable appraisal is not dated
within one hundred eighty (180) calendar days of the proposed Purchase Date (or
such other time period as approved by Buyer in Buyer’s sole discretion); (iv)
loans in which the related loan agreement or other documents and/or instruments
evidencing such loans contain prohibitions on transfer (other than customary
restrictions regarding qualified transfers, eligibility requirements and similar
provisions); (v) Assets that, upon becoming a Purchased Asset, would cause the
Purchase Price of the applicable Purchased Asset or the aggregate Purchase Price
of the applicable Purchased Assets to violate the Concentration Limit; (vi)
greenfield construction or land loans (provided, that, loans allowing for
advances relating to tenant improvements or renovations may be Eligible Assets);
(vii) Assets that, upon becoming a Purchased Asset, have a Mortgaged Property
LTV greater than eighty percent (80%); (viii) Assets secured by unimproved
property; (ix) loans that are in special servicing; (x) loans where the related
Underlying Mortgaged Property does not have appropriate zoning approval,
required insurance or similar legal compliance in the relevant jurisdiction, and
in any such case such failure continues beyond any applicable notice and cure
period under the related loan documentation; (xi) Assets that have been pledged
as collateral to any lender or sold to any buyer in connection with a loan,
repurchase facility or any other financing transaction; (xii) unless otherwise
agreed to by Buyer in its sole discretion, Assets that are not originated by
Seller or an Affiliate of Seller, and (xiii) Assets secured directly or
indirectly by loans described in the preceding clauses (i) through (xii).

 

“Eligible Assignee” shall mean any Person that is not a Disqualified Institution
which is (i) any Affiliate of Buyer, (ii) a commercial bank organized under the
laws of the United States, or any state thereof, and having net worth in excess
of $100,000,000, (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has net
worth in excess of $100,000,000; provided that such bank is acting through a
branch or agency located in the United States, or (iv) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in real estate loans in the ordinary
course of its business and having (together with its Affiliates) net worth in
excess of $100,000,000.

 



 7

 

 

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or hazardous materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

“Equity Threshold” shall mean, with respect to any requested increase in the
Maximum Facility pursuant to Article 3(n), the minimum amount of equity capital
received by Guarantor as set forth below:

 

Guarantor’s Investor Equity   Maximum Facility Amount  $125,000,000  
$175,000,000  $200,000,000   $250,000,000 


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302 of ERISA and Section 412 of the Code and the lien
created under Section 303(k) of ERISA and Section 430(k) of the Code, described
in Section 414(m) or (o) of the Code of which Seller is a member.

 

“Event of Default” shall have the meaning set forth in Article 13 of this
Agreement.

 

“Excess Principal Payments” shall mean, after giving effect to payments of
Principal Payments to Buyer pursuant to Article 5(c)(ii), any remaining
Principal Payments on deposit in the Depository Account in respect of the
Purchased Assets for the related Collection Period.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Buyer or any Transferee, or required to be withheld or deducted from
a payment to Buyer or Transferee, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of Buyer or Transferee being organized under the laws of
or having its principal office, or its applicable lending office located in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Buyer or Transferee under this
Agreement pursuant to a law in effect on the date on which (i) such Buyer or
Transferee acquires an interest hereunder (other than pursuant to an assignment
request by Seller under Article 14(m)) or (ii) Buyer or Transferee changes its
lending office, except in each case to the extent that, pursuant to Articles
14(g) and 14(j), amounts with respect to such Taxes were payable either to
Buyer’s or Transferee’s assignor (or transferor of a participation) immediately
before such Buyer or Transferee acquired an interest hereunder or to such Buyer
or Transferee immediately before it changed its lending office, (c) Taxes
attributable to such Buyer or Transferee’s failure to comply with Article 14(k),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 



 8

 

 

“Exit Fee” shall have the meaning set forth in the Fee Letter, which definition
is incorporated herein by reference.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or official practices implementing any
intergovernmental agreement in connection thereto.

 

“FATF” shall have the meaning set forth in the definition of “Prohibited
Investor.”

 

“FDIA” shall have the meaning set forth in Article 23(c) of this Agreement.

 

“FDICIA” shall have the meaning set forth in Article 23(e) of this Agreement.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(New York time) on such day or such transactions received by Buyer from three
(3) federal funds brokers of recognized standing selected by Buyer in its sole
discretion.

 

“Federal Funds Rate Applicable Spread” shall mean, if the Pricing Rate has
converted to the Federal Funds Rate pursuant to Article 14(a) of this Agreement,
an amount equal to the difference (expressed as a number of basis points)
between (a) the LIBOR Rate plus the Applicable Spread on the date the LIBOR Rate
was last applicable to the outstanding Transactions prior to such conversion and
(b) the Federal Funds Rate on the date that the LIBOR Rate was last applicable
to the outstanding Transactions prior to such conversion; provided, however, in
no event shall such difference be a negative number.

 

“Federal Funds Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Federal Funds Rate.

 

“Fee Letter” shall mean that certain Fee Letter, dated as of the date hereof,
between Buyer and Seller, as amended, modified and/or restated from time to
time.

 

“Filings” shall have the meaning set forth in Article 6(c) of this Agreement.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

 

“Foreign Buyer” shall mean (a) if the Seller is a U.S. Person, a Buyer or
Transferee that is not a U.S. Person, and (b) if the Seller is not a U.S.
Person, a Buyer or Transferee that is resident or organized under the laws of a
jurisdiction other than that in which the Seller is resident for tax purposes.

 



 9

 

 

“Future Funding Advance” shall have the meaning set forth in Article 3(l) of
this Agreement.

 

“Future Funding Amount” shall have the meaning set forth in Exhibit XVI hereto.

 

“Future Funding Date” shall mean, with respect to any Purchased Asset, the date
on which Buyer advances any portion of the Future Funding Amount related to such
Purchased Asset in accordance with the terms and provisions of this Agreement.

 

“Future Funding Due Diligence Package” shall have the meaning set forth in
Exhibit XVI hereto.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied; provided that if any change in
generally accepted accounting principles or in the interpretation thereof
affects any financial calculation contained in any Transaction Document, (i) at
Seller’s request, Seller and Buyer shall negotiate in good faith in an effort to
agree to mutually acceptable amendments hereto or thereto to the effect that
each relevant provision is not more or less restrictive than such provision as
in effect on the Closing Date and (ii) pending the effectiveness of such
amendments set forth in clause (i) above, Seller shall not be in default
hereunder if, solely as a result of such change in generally accepted accounting
principles or in the interpretation thereof, Seller is not in compliance with
any such provision contained herein.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any such government
or subdivision thereof (including any supra-national bodies such as the European
Union or the European Central Bank).

 

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, from Guarantor in favor of Buyer and as amended, restated, supplemented
or otherwise modified and in effect from time to time.

 

“Guarantor” shall mean FS Credit Real Estate Income Trust, Inc., a Maryland
corporation.

 

“Income” shall mean, with respect to any Purchased Asset at any time, (a) any
collections of principal, interest, dividends, receipts or other distributions
or collections (including casualty or condemnation proceeds) and (b) all net
sale proceeds received by Seller or any Affiliate of Seller in connection with a
sale or liquidation of such Purchased Asset (excluding amounts earned and paid
prior to the Purchase Date).

 

“Increase Request” shall have the meaning set forth in Article 3(n) of this
Agreement.

 

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) calendar days of the date the respective goods are delivered
or the respective services are rendered; (c) Indebtedness of others secured by a
Lien on the property of such Person, whether or not the respective Indebtedness
so secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (h)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; (j) all net liabilities or obligations under any interest rate, interest
rate swap, interest rate cap, interest rate floor, interest rate collar, or
other hedging instrument or agreement; and (k) all obligations of such Person
under Financing Leases.

 



 10

 

 

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning set forth
in Article 27 of this Agreement.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Independent Appraiser” shall mean an independent professional real estate
appraiser who is a member in good standing of the American Appraisal Institute,
and, if the state in which the subject Underlying Mortgaged Property is located
certifies or licenses appraisers, is certified or licensed in such state, and in
each such case, who has a minimum of five (5) years’ experience in the subject
property type.

 

“Independent Director” shall mean an individual with at least three (3) years of
employment experience serving as an independent director at the time of
appointment who is provided by, and is in good standing with, CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional independent directors or managers
or is not acceptable to the Rating Agencies, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional independent directors or managers and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as a member of the board of directors or board of
managers of Seller and is not, and has never been, and will not while serving as
independent director or manager be:

 

(a)         a member (other than an independent, non-economic “springing”
member), partner, equityholder, manager, director, officer or employee of Seller
or Seller’s equityholders or Affiliates (other than as an independent director
or manager of an Affiliate of Seller that is not in the direct chain of
ownership of Seller and that is required by a creditor to be a Single Purpose
Entity, provided that such independent director or manager is employed by a
company that routinely provides professional independent directors or managers
in the ordinary course of business);

 

(b)         a customer, creditor, supplier or service provider (including
provider of professional services) to Seller or Seller’s equityholders or
Affiliates (other than a nationally recognized company that routinely provides
professional independent directors or managers and other corporate services to
Seller or Seller’s equityholders or Affiliates in the ordinary course of
business);

 

(c)         a family member of any such member, partner, equityholder, manager,
director, officer, employee, customer, creditor, supplier or service provider;
or

 



 11

 

 

(d)         a Person that controls or is under common control with (whether
directly, indirectly or otherwise) any of (a), (b) or (c) above.

 

“Investment Company Act” shall have the meaning set forth in Article 9(b)(xv) of
this Agreement.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” shall mean, as of any date of determination, collectively, (i) the
actual knowledge after due inquiry of any Responsible Officer or employee of
Seller or Guarantor and (ii) all knowledge that is imputed to a Responsible
Officer of Seller or Guarantor under any statute, rule, regulation, ordinance,
or official decree or order. “Known”, “Knowingly” or other variations of
Knowledge shall have meanings correlative thereto.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the offered rate
for thirty (30) day U.S. dollar deposits, as the applicable rate appears on
Reuters Screen LIBOR01 Page (or any successor thereto) as of 11:00 a.m. (London
time) on the Pricing Rate Determination Date (rounded up to the nearest whole
multiple of 1/100%); provided that if the applicable rate does not appear on
Reuters Screen LIBOR01 Page, the rate for such date will be based upon the
offered rates of the Reference Banks for U.S. dollar deposits as of 11:00 a.m.
(London time) on such date. In such event, Buyer will request the principal
London office of each of the Reference Banks to provide a quotation of its rate.
If on such date, two or more Reference Banks provide such offered quotations,
LIBOR shall be the arithmetic mean of all such offered quotations (rounded up to
the nearest whole multiple of 1/100%). If on such date, fewer than two Reference
Banks provide such offered quotations, LIBOR shall be the higher of (i) LIBOR as
determined on the immediately preceding day that LIBOR is available and (ii) the
Reserve Interest Rate. Notwithstanding anything to the contrary, in no event
shall LIBOR ever be less than one-half percent (0.50%). Buyer’s computation of
LIBOR shall be conclusive and binding on Seller for all purposes, absent
manifest error.

 

“LIBOR Rate” shall mean, as of any date of determination, a rate per annum
determined in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):

 

  LIBOR     1 – Reserve Requirement  

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 

“Mandatory Early Repurchase Date” shall have the meaning set forth in Article
3(f)(ii).

 

“Mandatory Early Repurchase Event” shall mean, one or more of the following with
respect to any Purchased Asset: (i) a monetary “event of default” under any
Purchased Asset Documents beyond any applicable grace or cure period; (ii) any
other material non-monetary event of default beyond any applicable grace or cure
periods under any Purchased Asset Documents; (iii) breach of any representation
contained in Article 9(b)(x), as determined by Buyer in its sole discretion
(except as disclosed in a Requested Exceptions Report and as approved by Buyer
in writing); (iv) an Act of Insolvency has occurred with respect to the related
Mortgagor, sponsor or guarantor with respect to such Purchased Asset (subject to
any typical grace and cure periods for “insolvency events” contained in the
Purchased Asset Documents); (v) Seller’s failure to repurchase any Purchased
Asset on the applicable Repurchase Date; (vi) Seller (or any of its Affiliates)
shall fail to satisfy any of its material obligations under such Purchased Asset
Documents beyond any applicable cure periods; (vii) any mortgagor, participant
or co-lender under any related loan pari passu with or senior to such Purchased
Asset or the Underlying Mortgaged Property shall be delinquent beyond any grace
or cure period in the payment of amounts due under the related loan documents;
(viii) a voluntary or involuntary bankruptcy petition is filed with respect to
any mortgagor, participant or co-lender under any related loan pari passu or
senior to such Purchased Asset or the Underlying Mortgaged Property (subject to
typical grace and cure periods for “insolvency events”); (ix) failure to deliver
the related Purchased Asset File to Custodian in accordance with the Custodial
Agreement (subject to any Bailee Agreement approved by Buyer in accordance with
the terms and provisions of this Agreement on the related Purchase Date); (x)
the related Purchased Asset File or any portion thereof is subject to a
continuing Delivery Failure or has been released from the possession of
Custodian under the Custodial Agreement to anyone other than Buyer or any
Affiliate of Buyer except in accordance with the terms of the Custodial
Agreement; (xi) such Purchased Asset no longer qualifies as an Eligible Asset,
as determined by Buyer in its sole good faith discretion; or (xii) such
Purchased Asset fails to qualify for “safe harbor” treatment as described in
Article 23.

 



 12

 

 

“Margin Deficit Threshold” shall mean:

 

(i)if the Maximum Facility Amount is equal to $100,000,000, $500,000; and

 

(ii)if the Maximum Facility Amount is increased to $175,000,000 or more in
accordance with Article 3(n), $1,000,000;

 

provided, however, if as of the date of any such Margin Deficit Event, either
(x) only one (1) Purchased Asset is then subject to a Transaction or (y) the
aggregate Purchase Prices of the Purchased Assets is equal to or less than
$25,000,000, the Margin Deficit Threshold shall be $100,000.

 

“Margin Deficit” shall mean an amount determined by Buyer in its sole good faith
discretion, as follows, provided that the largest amount as calculated in
accordance with clauses (i) and (ii) shall control:

 

(i)           with respect to any Margin Deficit Event described in clause (i)
of the definition of “Margin Deficit Event”, the Margin Deficit for the
applicable Purchased Asset shall be equal to an amount which, after payment of
such Margin Deficit, will cause the Purchase Price Debt Yield to be equal to the
Purchase Price Debt Yield as of the most recent Confirmation of the applicable
Purchased Asset; and

 

(ii)          with respect to any Margin Deficit Event described in clause (ii)
of the definition of “Margin Deficit Event”, the Margin Deficit for the
applicable Purchased Asset shall be equal to an amount which, after payment of
such Margin Deficit, will result in a Buyer’s LTV for the applicable Purchased
Asset equal to that set forth in the most recent Confirmation of such Purchased
Asset.

 

“Margin Deficit Event” shall mean the occurrence or existence of any of the
following, as determined by Buyer in its sole good faith discretion:

 

(i)           the Purchase Price Debt Yield is less than the Minimum Purchase
Price Debt Yield; and/or

 



 13

 

 

(ii)          the Buyer’s LTV of any Purchased Asset is equal to or greater than
the Maximum Buyer’s LTV of such Purchased Asset.

 

“Margin Deficit Notice” shall have the meaning set forth in Article 4(a).

 

“Market Disruption Event” shall mean any event or events that shall have
occurred, as determined by Buyer in its sole discretion, that has resulted, for
a period of thirty (30) consecutive days, in (a) the effective absence of or a
material adverse change in the “repo market” or related “lending market” for
purchasing (subject to repurchase) or financing debt obligations secured by
commercial mortgage loans or securities, in each case, generally affecting such
markets, (b) Buyer not being able to finance Eligible Assets through the “repo
market”, “securities market” or “lending market” with traditional counterparties
at rates which would have been reasonable prior to the occurrence of such event
or events, in each case, generally affecting all such counterparties, or (c) the
effective absence of or a material adverse change in the “capital markets”
related to commercial real estate mortgage loans or securities backed by
commercial real estate mortgage loans, in each case, generally affecting such
markets.

 

“Market Disruption Date” shall have the meaning set forth in Article 3(k)(i).

 

“Market Disruption Period” shall mean the period commencing on the Market
Disruption Date and ending on the Market Disruption Period Expiration Date.

 

“Market Disruption Period Beginning Balance” shall mean the outstanding
aggregate Purchase Prices of all Purchased Assets on the Market Disruption Date.

 

“Market Disruption Period Expiration Date” shall have the meaning specified in
Article 3(k)(i).

 

“Market Disruption Period Purchased Assets” shall mean those Purchased Assets
that will remain subject to the terms of this Agreement during the Market
Disruption Period in accordance with Article 3(k)(i).

 

“Market Value” shall mean, with respect to any Underlying Mortgage Property as
of any relevant date, the market value of such Underlying Mortgage Property on
such date, as determined by Buyer in its sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations or financial condition, of Seller, Pledgor, and
Guarantor taken as a whole, (b) the ability of Seller, Pledgor or Guarantor to
perform its obligations under any of the Transaction Documents to which it is a
party, (c) the validity or enforceability of any of the Transaction Documents,
or (d) the rights and remedies of Buyer under any of the Transaction Documents.

 

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

 

“Maximum Advance Rate” shall mean, with respect to each Purchased Asset,
seventy-five percent (75%) of the outstanding principal balance of such
Purchased Asset, provided that Buyer may elect in its sole discretion on a case
by case basis to advance up to eighty percent (80%) of the outstanding principal
balance of such Purchased Asset.

 



 14

 

 

“Maximum Buyer’s LTV” shall mean, with respect to each Purchased Asset, an
amount equal to the lesser of (i) the sum of (a) the Buyer’s LTV for such
Purchased Asset as set forth in the most recent Confirmation plus (b) seven and
one-half percent (7.5%), and (ii) sixty-five percent (65%).

 

“Maximum Facility Amount” shall mean One Hundred Million Dollars
($100,000,000.00), as such amount may be increased to One Hundred Seventy-Five
Million Dollars, and/or Two Hundred Fifty Million Dollars, pursuant to Article
3(n).

 

“Minimum Purchase Price Debt Yield” shall mean, as of each Purchase Date, an
amount equal to the product of (i) eighty-five percent (85%) and (ii) the
Purchase Price Debt Yield as of such applicable period.

 

“Monthly Reporting Package” shall mean the reporting package described on
Exhibit III-A.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, charge or
other instrument, creating a valid and enforceable first Lien on or a first
priority ownership interest in an estate in fee simple or term of years in real
property and the improvements thereon, securing evidence of indebtedness.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor with respect to a Senior Mortgage Loan.

 

“Mortgaged Property LTV” shall mean, with respect to any Purchased Asset, the
ratio of the aggregate outstanding principal balance of such Purchased Asset
(which shall include such Purchased Asset and all debt senior to or pari passu
with such Purchased Asset) secured, directly or indirectly, by the related
Underlying Mortgaged Property, to the “as-is” Market Value of such Underlying
Mortgaged Property.

 

“Mortgagor” shall mean with respect to a Senior Mortgage Loan, the obligor on a
Mortgage Note and the grantor of the related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“New Asset” shall mean an Eligible Asset that Seller proposes to be included as
a Purchased Item which Eligible Asset has not yet become a Purchased Asset.

 

“OFAC” shall have the meaning specified in the definition of “Prohibited
Investor”.

 

“Originated Asset” shall mean any Eligible Asset originated by Seller or an
Affiliate of Seller.

 

“Other Connection Taxes” shall mean, with respect to Buyer and any Transferee,
Taxes imposed as a result of a present or former connection between such Buyer
or Transferee and the jurisdiction imposing such Tax (other than connections
arising from such Buyer or Transferee having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Transaction Document, or sold or assigned an interest in any
Transaction Document).

 



 15

 

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except for (i) any such Taxes or
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Article 14(m)), and (ii) for the avoidance of doubt,
any Excluded Taxes.

 

“Participant Register” shall have the meaning set forth in Article 19(c) of this
Agreement.

 

“Participants” shall have the meaning set forth in Article 19(a) of this
Agreement.

 

“Permitted Encumbrances” shall mean, with respect to each Purchased Asset, (a)
any lien or security interest created by this Agreement and the other
Transaction Documents, (b) all liens, encumbrances and other matters disclosed
in the applicable Title Policy, (c) liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, (d) leases, equipment leases,
or other similar instruments entered into in accordance with the Purchased Asset
Documents, (e) mechanics’ liens, materialmen’s liens and other recorded
encumbrances which are being contested in accordance with the Purchased Asset
Documents, bonded over, escrowed for or insured against by the applicable Title
Policy.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant in common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

 

“Plan” shall mean an employee pension benefit plan (within the meaning of
Section 3(2) of ERISA) established or maintained by Seller or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which Seller or any ERISA Affiliate makes, is obligated to make or has,
within the five year period ended prior to the date of this Agreement, been
required to make contributions and that is covered by Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code, other than a Multiemployer
Plan.

 

“Plan Asset Regulations” shall mean the regulations promulgated at 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

“Plan Party” shall have the meaning set forth in Article 22(a) of this
Agreement.

 

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, by Pledgor in favor of Buyer, as the
same may be amended, restated, supplemented, replaced or otherwise modified from
time to time, pledging all of Pledgor’s interest in the Capital Stock of Seller
to Buyer.

 

“Pledgor” shall mean FS CREIT Finance Holdings LLC, a Delaware limited liability
company.

 

“Potential Event of Default” shall mean any condition or event that, after
notice or lapse of time, would constitute an Event of Default.

 

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

 

“Pre-Purchase Due Diligence” shall have the meaning set forth in Article 3(b)
hereof.

 



 16

 

 

“Pre-Purchase Legal Expenses” shall mean all of the reasonable, necessary and
documented out of pocket legal fees, costs and expenses incurred by Buyer in
connection with the Pre-Purchase Due Diligence associated with Buyer’s decision
as to whether or not to enter into a particular Transaction.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”), (b) Executive
Order 13224 on Terrorist Financing, effective September 24, 2001, and relating
to Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, (c) the International Emergency
Economic Power Act, 50 U.S.C. §1701 et. seq., (d) the Bank Secrecy Act (31
U.S.C. Sections 5311 et seq.) as amended and (e) all other Requirements of Law
relating to money laundering or terrorism, including without limitation, the USA
Patriot Act and all regulations and executive orders promulgated with respect to
money laundering or terrorism, including, without limitation, those promulgated
by the Office of Foreign Assets Control of the United States Department of the
Treasury.

 

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the outstanding Purchase Price of such
Purchased Asset on a 360-day-per-year basis for the actual number of days during
each Pricing Rate Period commencing on (and including) the Purchase Date for
such Purchased Asset and ending on (but excluding) the date of determination
(reduced by any amount of such Price Differential previously paid by Seller to
Buyer with respect to such Purchased Asset).

 

“Pricing Rate” shall mean:

 

(a) for any Pricing Rate Period (or such other period based upon the applicable
Purchased Asset) during the Availability Period, an annual rate equal to the sum
of (i) the LIBOR Rate, plus (ii) the relevant Applicable Spread, in each case,
for the applicable Pricing Rate Period for the related Purchased Asset; and

 

(b) for any Pricing Rate Period (or such other period based upon the applicable
Purchased Asset) during the Amortization Period, an annual rate equal to the sum
of (i) the LIBOR Rate, plus (ii) the Amortization Period Additional Percentage,
plus (iii) the relevant Applicable Spread, in each case, for the applicable
Pricing Rate Period for the related Purchased Asset.

 

The Pricing Rate, in either such case, shall be subject to adjustment and/or
conversion as provided in the Transaction Documents or the related Confirmation.

 

“Pricing Rate Determination Date” shall mean with respect to any Transaction (i)
with respect to the first Pricing Rate Period, the related Purchase Date for
such Purchased Asset and (ii) with respect to any subsequent Pricing Rate
Period, the date that is two (2) Business Days prior to the first (1st) day of
such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding such
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset.

 



 17

 

 

“Primary Servicer” shall mean Wells Fargo, National Association, KeyBank
National Association, or any other primary servicer approved by, or in the case
of a termination of Primary Servicer pursuant to Article 29(c), appointed by
Buyer, in each case in Buyer’s sole discretion.

 

“Primary Servicing Agreement” shall mean the Servicing Agreement by and among
Buyer, Seller and Primary Servicer dated as of the date hereof and, if any other
Primary Servicer is approved by Buyer in its sole discretion, any servicing
agreement with such other Primary Servicer in respect of the Purchased Assets,
which agreement is approved by Buyer in its sole discretion.

 

“Principal Payment” shall mean, with respect to any Purchased Asset, any
scheduled or unscheduled payment or prepayment of principal received in respect
thereof (including net sale proceeds or casualty or condemnation proceeds to the
extent that such proceeds are not required under the related Purchased Asset
Documents to be reserved, escrowed, readvanced or applied for the benefit of the
Mortgagor or the related Underlying Mortgaged Property).

 

“Prohibited Investor” shall mean (1) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (“OFAC”), (2) any Person whose name appears on any list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to and of the Rules and Regulations of OFAC that Buyer has notified Seller in
writing is now included in such list, (3) any Person whose name appears on any
list similar to those described in clauses (1) and (2) of this definition
maintained by the United States Department of State, the United States
Department of Commerce or any other government authority or pursuant to any
Executive Order of the President of the United States that Buyer has notified
Seller in writing is now included on such list, (4) any foreign shell bank, and
(5) any person or entity resident in or whose subscription funds are transferred
from or through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur. See http://www.fatf-gati.org for FATF’s list of
Non-Cooperative Countries and Territories.

 

“Properties” shall have the meaning set forth in Article 9(xxv) of this
Agreement.

 

“Purchase Agreement” shall mean any purchase agreement between Seller and any
Transferor pursuant to which Seller purchased or acquired an Asset that is
subsequently sold to Buyer hereunder, which Purchase Agreement shall contain
general market terms.

 

“Purchase Date” shall mean, with respect to any Purchased Asset, the initial
date on which Buyer purchases such Purchased Asset from Seller hereunder.

 

“Purchase Price Debt Yield” shall mean, on any date with respect to any
Purchased Asset, a fraction (expressed as a percentage) (A) the numerator of
which is the Underwritten Net Operating Income of the related Underlying
Mortgaged Property, as determined by Buyer in its sole good faith discretion,
and (B) the denominator of which is the Purchase Price of any such Purchased
Asset on such date.

 

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, adjusted after the Purchase Date as set forth below. The Purchase
Price of any Purchased Asset shall be (a) decreased by (x) any amount of Margin
Deficit transferred by Seller to Buyer pursuant to Article 4(a) and applied to
the Purchase Price of such Purchased Asset, (y) the portion of any Principal
Payments on such Purchased Asset that are applied pursuant to Article 5 hereof
to reduce such Purchase Price and (z) any other amounts paid to Buyer by Seller
to reduce such Purchase Price and (b) increased by any Future Funding Advance or
by any other amounts disbursed by Buyer to Seller or to the related borrower on
behalf of Seller with respect to such Purchased Asset to the related borrower on
behalf of Seller with respect to such Purchased Asset.

 



 18

 

 

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer (other than
Purchased Assets that have been repurchased by Seller).

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents specified in Schedule II.

 

“Purchased Asset File” shall mean, with respect to a Purchased Asset, the
Purchased Asset Documents, together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement.

 

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery Certificate delivered in accordance
with the Custodial Agreement.

 

“Purchased Items” shall have the meaning set forth in Article 6(a) of this
Agreement.

 

“Quarterly Reporting Package” shall mean the reporting package described on
Exhibit III-B.

 

“Register” shall have the meaning set forth in Article 19(b) of this Agreement.

 

“Rejected Asset” shall mean a New Asset that Buyer has determined not to
purchase pursuant to the terms of this Agreement and has so notified Seller of
such determination.

 

“Release Letter” shall mean a letter substantially in the form of Exhibit XII
hereto (or such other form as may be acceptable to Buyer).

 

“Remittance Date” shall mean the fifteenth (15th) calendar day of each calendar
month, or the immediately succeeding Business Day, if such calendar day shall
not be a Business Day, or such other day as is mutually agreed to by Seller and
Buyer.

 

“Renewal Option” shall have the meaning set forth in Article 3(i) of this
Agreement.

 

“Renewal Period” shall have the meaning set forth in Article 3(i)(i) of this
Agreement.

 

“Renewal Period Fee” shall have the meaning set forth in the Fee Letter, which
definition is incorporated herein by reference.

 

“REOC” shall mean a real estate operating company within the meaning of Section
2510.3-101(e) of the Plan Asset Regulations.

 

“Repurchase Date” shall mean:

 

(i) with respect to a Purchased Asset that is not an Amortization Period
Purchased Asset, the earliest to occur of (A) the Availability Period Expiration
Date, (B) the date set forth in the applicable Confirmation or if such
Transaction is extended, the date to which it is extended provided, that the
Repurchase Date shall not be extended beyond the Availability Period Expiration
Date; (C) any Early Repurchase Date for such Transaction; (D) the Accelerated
Repurchase Date, (E) any Mandatory Early Repurchase Date for such Transaction
and (F) the maturity date of such Purchased Asset;

 



 19

 

 

(ii)  with respect to a Purchased Asset that is an Amortization Period Purchased
Asset, the earliest to occur of (A) the Amortization Period Expiration Date; (B)
the date set forth in the applicable Confirmation or if such Transaction is
extended, the date to which it is extended; (C) any Early Repurchase Date for
such Transaction; (D) the Accelerated Repurchase Date, (E) any Mandatory Early
Repurchase Date for such Transaction and (F) the maturity date of such Purchased
Asset; and

 

(iii) with respect to a Purchased Asset that is a Market Disruption Purchased
Asset, the earliest to occur of (A) the Market Disruption Period Expiration
Date; (B) the date set forth in the applicable Confirmation, (C) any Early
Repurchase Date for such Transaction, (D) the Accelerated Repurchase Date, and
(E) any Mandatory Early Repurchase Date for such Transaction.

 

“Repurchase Obligations” shall have the meaning set forth thereto in Article
6(a).

 

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to Seller; such price will be determined in each case as
the sum of the (i) outstanding Purchase Price of such Purchased Asset; (ii) the
accreted and unpaid Price Differential with respect to such Purchased Asset as
of the date of such determination (other than, with respect to calculations in
connection with the determination of a Margin Deficit, accreted and unpaid Price
Differential for the current Pricing Rate Period); (iii) any other amounts due
and owing by Seller to Buyer and its Affiliates pursuant to the terms of this
Agreement with respect to such Purchased Asset as of such date; and (iv) if such
Repurchase Date is not a Remittance Date, any Breakage Costs payable in
connection with such repurchase other than with respect to the determination of
a Margin Deficit.

 

“Requested Exceptions Report” shall have the meaning set forth thereto in
Article 3(c)(vii).

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

 

“Reserve Interest Rate” shall mean, with respect to any LIBOR determination
date, the rate per annum that Buyer determines to be either (i) the arithmetic
mean (rounded to the nearest whole multiple of 1/100%) of the one-month or
overnight U.S. dollar lending rates (as applicable) which New York City banks
selected by Buyer are quoting on the relevant LIBOR determination date to the
principal London offices of leading banks in the London interbank market or (ii)
in the event that Buyer can determine no such arithmetic mean, the lowest
one-month or overnight U.S. dollar lending rate (as applicable) which New York
City banks selected by Buyer are quoting on such LIBOR determination date to
leading European banks.

 

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

 



 20

 

 

“Responsible Officer” shall mean any executive officer of Seller or Guarantor,
as the context may require.

 

“Revocable Option” shall have the meaning set forth in Article 7(d).

 

“Sanctions” shall have the meaning set forth in Article 9(b)(xxvii).

 

“SEC” shall have the meaning set forth in Article 24(a) of this Agreement.

 

“Seller” shall mean the entity identified as “Seller” in the Recitals hereto and
such other sellers as may be approved by Buyer in its sole discretion from time
to time.

 

“Senior Mortgage Loans” shall mean whole, performing senior commercial or
multifamily floating rate mortgage loans secured by first liens on office,
retail, industrial, hospitality, multi-family or other commercial properties.

 

“Servicing Agreement” shall have the meaning set forth in Article 29(b).

 

“Servicing Records” shall have the meaning set forth in Article 29(b).

 

“Servicing Rights” shall mean contractual, possessory or other rights of any
Person to administer, service or subservice any Purchased Assets (or to possess
any Servicing Records relating thereto), including: (i) the rights to service
the Purchased Assets; (ii) the right to receive compensation (whether direct or
indirect) for such servicing, including the right to receive and retain the
related servicing fee and all other fees with respect to such Purchased Assets;
and (iii) all rights, powers and privileges incidental to the foregoing,
together with all Servicing Records relating thereto.

 

“Servicing Side Letter” shall mean any servicing side letter agreement dated on
or after the date hereof by and among Buyer, Seller and Primary Servicer as each
may be amended, restated or otherwise modified from time to time.

 

“Servicing Tape” shall have the meaning specified in Exhibit III-B hereto.

 

“Significant Modification” shall mean (a) any extension, material amendment,
waiver, termination, rescission, cancellation, release, subordination or other
modification to the material terms of, or any collateral, guaranty or indemnity
for, any Purchased Asset or Purchased Asset Document (including, without
limitation, any provision related to the amount or timing of any scheduled
payment of interest or principal, the validity, perfection or priority of any
security interest, or the release of any collateral or obligor), (b) any sale,
transfer, disposition or any similar action with respect to any collateral for
any Purchased Asset (except to the extent required under the Purchased Asset
Documents) or (c) the foreclosure or exercise of any material right or remedy by
the holder of any Purchased Asset or Purchased Asset Document.

 

“SIPA” shall have the meaning set forth in Article 24(a) of this Agreement.

 

“Single Purpose Entity” shall mean any corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date hereof, has complied with and shall at all times comply
with the provisions of Article 12 of this Agreement.

 

“Sub-Advisor” shall mean Rialto Capital Management, LLC.

 



 21

 

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity (heretofore, now or
hereafter established) of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Substitute Rate” shall mean any published index now or hereafter generally
adopted by Buyer as a replacement for LIBOR for variable rate loans or
repurchase facilities, as determined by Buyer in its sole discretion and applied
to other similarly situated sellers under similar repurchase facilities with
Buyer, provided that in no event shall such Substitute Rate ever be less than
zero percent.

 

“Substitute Rate Applicable Spread” shall mean, if the Pricing Rate has
converted to the Substitute Rate pursuant to Article 14(a) of this Agreement, an
amount equal to the difference (expressed as a number of basis points) between
(a) the LIBOR Rate plus the Applicable Spread on the date the LIBOR Rate was
last applicable to the outstanding Transactions prior to such conversion and (b)
the Substitute Rate on the date that the LIBOR Rate was last applicable to the
outstanding Transactions prior to such conversion; provided, however, in no
event shall such difference be a negative number.

 

“Substitute Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Substitute Rate.

 

“Table Funded Purchased Asset” shall mean a Purchased Asset which is sold to
Buyer simultaneously with the origination or acquisition thereof, which
origination or acquisition is financed with the Purchase Price, pursuant to
Seller’s request, paid directly to a Title Company or other settlement agent, in
each case, approved by Buyer, for disbursement in connection with such
origination or acquisition. A Purchased Asset shall cease to be a Table Funded
Purchased Asset after Custodian has delivered a Trust Receipt to Buyer
certifying its receipt of the Purchased Asset File therefor.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Title Company” shall mean a nationally-recognized title insurance company
reasonably acceptable to Buyer.

 

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Company and irrevocably obligating
the Title Company to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Company or its authorized agent) as adopted
in the applicable jurisdiction.

 

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement.

 

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Schedules, Exhibits and Annexes to this Agreement, the Guarantee Agreement, the
Custodial Agreement, each Servicing Agreement, each Servicing Side Letter, the
Depository Agreement, the Pledge and Security Agreement, the Fee Letter, all
Confirmations and assignment documentation executed pursuant to this Agreement
in connection with specific Transactions, each of the foregoing as may be
amended, restated, supplemented or modified from time-to-time.

 



 22

 

 

“Transferee” shall have the meaning set forth in Article 19(a) hereof.

 

“Transferor” shall mean the seller of an Asset under a Purchase Agreement that
is not an Affiliate of Seller.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian, or, in the case
of a Table Funded Purchased Asset, Bailee, to Buyer substantially in the form
required under the Custodial Agreement or the Bailee Agreement.

 

“UCC” shall have the meaning set forth in Article 6(c) of this Agreement.

 

“Underlying Mortgaged Property” shall mean the real property securing the
related Purchased Asset.

 

“Underwriting Guidelines” shall mean the underwriting guidelines attached as
Exhibit XVI hereto.

 

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all information known by Seller
that, based on the making of reasonable inquiries and the exercise of reasonable
care and diligence under the circumstances, would be considered a materially
“negative” factor (either separately or in the aggregate with other
information), or a defect in loan documentation or closing deliveries (such as
any absence of any Purchased Asset Document(s)), to a reasonable institutional
mortgage buyer in determining whether to originate or acquire the Purchased
Asset in question.

 

“Underwritten Net Operating Income” shall mean, on any date with respect to any
one or more Purchased Assets, the underwritten net operating income from the
Underlying Mortgaged Property or Underlying Mortgaged Properties securing such
Purchased Asset or Purchased Assets as of such date, as determined by Buyer in
its sole discretion.

 

“USA Patriot Act” shall have the meaning ascribed to such term in the definition
of “Prescribed Laws”.

 

“U.S. Person” means any Person that is (x) a “United States person” as defined
in Section 7701(a)(30) of the Code or (y) disregarded for U.S. federal income
tax purposes as separate from a Person described in clause (x)..

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Article
14(k)(B)(3) of this Agreement.

 

“VCOC” shall mean a “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

 

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.

 



 23

 

 

Article 3.
INITIATION; CONFIRMATION; TERMINATION; FEES

 

(a)          Conditions Precedent to Initial Transaction. Buyer’s agreement to
enter into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer has received from Seller all of the following
documents, each of which shall be satisfactory in form and substance to Buyer or
expressly waived by Buyer:

 

(i)          Transaction Documents. The Transaction Documents duly executed by
the parties thereto (including all exhibits thereto).

 

(ii)         Power of Attorney. The power of attorney, duly executed by Seller,
substantially in the form set forth on Exhibit IV hereto.

 

(iii)        Consents. Any and all consents and waivers of Seller applicable to
Seller or to the Purchased Assets;

 

(iv)        Security Interest. UCC financing statements for filing in each of
the UCC filing jurisdictions described on Exhibit X hereto, each naming Seller
or Pledgor as applicable as “Debtor” and Buyer as “Secured Party” and adequately
describing as “Collateral”, with respect to Seller, as “all assets of Seller,
whether now owned or existing or hereafter acquired or arising” and, with
respect to Pledgor, all of the items set forth in the definition of Collateral
in the Pledge and Security Agreement, together with any other documents
necessary or requested by Buyer to perfect the security interests granted by
Seller in favor of Buyer under this Agreement or any other Transaction Document.

 

(v)         Intentionally Omitted.

 

(vi)        Intentionally Omitted.

 

(vii)       Opinions of Counsel. Opinions of outside counsel to Seller
reasonably acceptable to Buyer (including, but not limited to, those relating to
enforceability, bankruptcy safe harbor, corporate matters, applicability of the
Investment Company Act of 1940 to Seller Pledgor, or Guarantor, and security
interests).

 

(viii)      Organizational Documents. Good standing certificates and certified
copies of the certificate of incorporation, memorandum and articles of
association, charters and by-laws (or equivalent documents) of Seller, Pledgor
and Guarantor and of all corporate or other authority for Seller and Guarantor
with respect to the execution, delivery and performance of the Transaction
Documents and each other document to be delivered by Seller and Guarantor from
time to time in connection herewith (and Buyer may conclusively rely on such
certificate until it receives notice in writing from Seller to the contrary).

 

(ix)        Fees and Expenses. Buyer shall have received payment from Seller of
an amount equal to the amount of actual costs and expenses, including, without
limitation, the reasonable fees and expenses of external counsel to Buyer,
incurred by Buyer in connection with the development, preparation and execution
of this Agreement, the other Transaction Documents and any other documents
prepared in connection herewith or therewith, in each case, due and invoiced
three (3) Business Days prior to the Closing Date.

 



 24

 

 

(x)          Other Documents. Such other documents, documentation and legal
opinions as Buyer may reasonably require.

 

(b)          Due Diligence Review. Buyer shall have the right to review, as
described in Exhibit VI hereto, the Eligible Assets Seller proposes to sell to
Buyer in any Transaction and to conduct its own due diligence investigation of
such Eligible Assets as Buyer determines (“Pre-Purchase Due Diligence”). Buyer
shall be entitled to make a determination, in the exercise of its sole
discretion, that, in the case of a Transaction, it shall or shall not purchase
any or all of the assets proposed to be sold to Buyer by Seller. Buyer shall
inform Seller of its approval of the deliverables required in accordance with
Exhibit VI attached hereto. Not less than ten (10) Business Days prior to the
requested Purchase Date for the Transaction, Buyer shall approve an Eligible
Asset in accordance with Exhibit VI hereto, which approval shall be revocable in
Buyer’s sole discretion prior to Buyer’s execution and delivery of the
Confirmation on the Purchase Date. On the Purchase Date for the Transaction,
which shall occur upon Buyer’s and Seller’s execution of a Confirmation with
respect to an Eligible Asset, the Eligible Assets shall be transferred to Buyer
against the transfer of the Purchase Price to an account of Seller. Upon the
approval by Buyer of a particular proposed Transaction, Buyer shall deliver to
Seller a signed copy of the related Confirmation described in clause 3(c)(v)
below, on or before the scheduled Purchase Date of the underlying proposed
Transaction, which shall serve as evidence that all conditions relating to the
Proposed Transactions (as set forth in Article 3(a) or 3(c) or Exhibit VI, or
elsewhere, as applicable) have been satisfied or waived by Buyer.

 

(c)          Conditions Precedent to all Transactions. Buyer’s agreement to
enter into each Transaction (including the initial Transaction) shall be
determined in Buyer’s sole discretion and is otherwise subject to the
satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also after giving effect to the
consummation thereof and the intended use of the proceeds of the sale:

 

(i)          Seller shall give Buyer no less than two (2) Business Days’ prior
written notice of each Transaction (including the initial Transaction), which
notice shall describe the terms of the Transaction and the Purchased Assets;

 

(ii)         The sum of (A) the unpaid Purchase Price for all prior outstanding
Transactions and (B) the requested Purchase Price for the pending Transaction,
in each case, shall not exceed the Maximum Facility Amount;

 

(iii)        No Market Disruption Event has occurred and is continuing, no
Margin Deficit shall exist, and no Potential Event of Default or Event of
Default has occurred and is continuing under this Agreement or any other
Transaction Document (unless the Transaction would cure any of the foregoing);

 

(iv)        No Material Adverse Effect shall exist;

 

(v)         Seller shall have executed a Confirmation for such proposed
Transaction;

 

(vi)        Buyer shall have (i) determined, in its sole discretion, that the
Asset proposed to be sold to Buyer by Seller in such Transaction is an Eligible
Asset, (ii) satisfactorily completed its “Know Your Customer” and OFAC diligence
(as to the related Mortgagor, guarantor and all other related parties, as
determined by Buyer), (iii) determined conformity to the terms of the
Transaction Documents and Buyer’s internal credit and underwriting criteria, and
(iv) obtained internal credit approval, to be granted or denied in Buyer’s sole
discretion, for the inclusion of such Eligible Asset as a Purchased Asset in a
Transaction, without regard for any prior credit decisions by Buyer or any
Affiliate of Buyer, and with the understanding that Buyer shall have the
absolute right to change any or all of its internal underwriting criteria at any
time, without notice of any kind to Seller;

 



 25

 

 

(vii)       Seller shall have delivered to Buyer a list of all exceptions to the
representations and warranties relating to the Eligible Asset and any other
eligibility criteria for such Eligible Asset (the “Requested Exceptions
Report”);

 

(viii)      Guarantor shall have delivered to Buyer a Covenant Compliance
Certificate with respect to Guarantor’s most recently ended fiscal quarter for
which a Covenant Compliance Certificate is required to be delivered hereunder,
provided that to the extent Guarantor has previously delivered to Buyer a
Covenant Compliance Certificate for the most recently ended fiscal quarter,
Seller or Guarantor need not provide an additional Covenant Compliance
Certificate for such fiscal quarter in connection with the proposed Transaction;

 

(ix)        both immediately prior to the requested Transaction and also after
giving effect thereto and to the intended use thereof, the representations and
warranties made by Seller in each of Exhibit V and Article 9 shall be true and
correct on and as of such Purchase Date in all respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), subject to such exceptions specified in any Requested Exceptions
Report that has been approved by Buyer;

 

(x)         subject to Buyer’s right to perform one or more due diligence
reviews pursuant to Article 28, Buyer shall have completed its due diligence
review of the Purchased Asset File, and such other documents, records,
agreements, instruments, mortgaged properties or information relating to such
Purchased Asset as Buyer in its sole discretion deems appropriate to review,
including, without limitation, all external legal due diligence and any due
diligence relating to lending licensing requirements which may impact Buyer, and
such review shall be satisfactory to Buyer in its sole discretion and Buyer has
consented in writing to the Eligible Asset becoming a Purchased Asset;

 

(xi)        with respect to any Eligible Asset to be purchased hereunder on the
related Purchase Date that is not primarily serviced by the Primary Servicer,
Seller shall have provided to Buyer a copy of the related Servicing Agreement,
certified as a true, correct and complete copy of the original, fully executed
by Seller and the servicer named in the related Servicing Agreement;

 

(xii)       Seller shall have delivered to any related Mortgagor, obligor,
related servicer or lead lender a direction letter with respect to the
Depository Account unless such Mortgagor, obligor, related servicer or lead
lender is already remitting payments to Servicer, in which case Seller shall
direct Servicer to remit all such amounts into the Depository Account and to
service such payments in accordance with the provisions of this Agreement;

 

(xiii)      Seller shall have paid to Buyer all amounts that are due and payable
under this Agreement at the time of such Transaction, including, without
limitation, all legal fees and expenses of outside counsel and the reasonable
and invoiced out-of-pocket costs and expenses actually incurred by Buyer in
connection with the entering into of any Transaction hereunder, including,
without limitation, costs associated with due diligence, recording or other
administrative expenses necessary or incidental to the execution of any
Transaction hereunder, which amounts, at Buyer’s option, may be withheld from
the sale proceeds of any Transaction hereunder;

 



 26

 

 

(xiv)      Buyer shall have reasonably determined that the introduction of, or a
change in, any Requirement of Law or in the interpretation or administration of
any Requirement of Law including without limitation changes in any Reserve
Requirements and any other increase in cost to Buyer applicable to Buyer has not
made it unlawful or impracticable, and no Governmental Authority shall have
asserted that it is unlawful, for Buyer to enter into the Transaction;

 

(xv)       Seller shall have taken such other action as Buyer shall have
reasonably requested in order to transfer the Purchased Assets pursuant to this
Agreement and to perfect all security interests granted under this Agreement or
any other Transaction Document in favor of Buyer with respect to the Purchased
Assets;

 

(xvi)      Buyer shall have received all such other and further documents,
documentation and legal opinions as Buyer in its reasonable discretion shall
reasonably require;

 

(xvii)     Buyer shall have received (i) other than with respect to a Table
Funded Purchased Asset, from Custodian on each Purchase Date an Asset Schedule
and Exception Report (as defined in the Custodial Agreement) with respect to
each Purchased Asset, dated the Purchase Date, duly completed and with
exceptions acceptable to Buyer in its sole discretion in respect of Eligible
Assets to be purchased hereunder on such Business Day; or (ii) a Bailee Letter
from an Acceptable Attorney identifying the applicable Release Letter being held
on behalf of Buyer;

 

(xviii)    as of the applicable Purchase Date for such Eligible Asset, each of
the Concentration Limits is satisfied;

 

(xix)      Buyer shall have received from Seller an original Release Letter
covering such Eligible Asset to be sold to Buyer;

 

(xx)       The Advance Rate relating to such Eligible Asset shall not exceed the
Maximum Advance Rate and the Buyer’s LTV for such Eligible Asset shall be no
greater than sixty percent (60%) as of the applicable Purchase Date;

 

(xxi)      Buyer shall have received from Seller the Draw Fee related to such
Eligible Asset in accordance with the terms and provisions of the Fee Letter.

 

(d)          Transfer of Purchased Assets; Servicing Rights. During the
Availability Period, upon the satisfaction of all conditions set forth in
Articles 3(a), 3(b) and 3(c), Seller shall sell, transfer, convey and assign to
Buyer on a servicing released basis all of Seller’s right, title and interest in
and to each Purchased Asset, together with all related Servicing Rights against
the transfer of the Purchase Price to an account of Seller. With respect to any
Transaction, the Pricing Rate shall be determined initially on the Pricing Rate
Determination Date applicable to the first Pricing Rate Period for such
Transaction and shall be reset on the Pricing Rate Determination Date for each
of the next succeeding Pricing Rate Periods for such Transaction. Buyer or its
agent shall determine in accordance with the terms of this Agreement the Pricing
Rate on each Pricing Rate Determination Date for the related Pricing Rate Period
in Buyer’s sole discretion, and notify Seller of such rate for such period each
such Pricing Rate Determination Date.

 

(e)          Confirmation. Each Confirmation, together with this Agreement,
shall be conclusive evidence of the terms of the Transaction covered thereby. In
the event of any conflict between the terms of such Confirmation and the terms
of this Agreement with respect to a particular Transaction, the Confirmation
shall prevail.

 



 27

 

 

(f)          Early Repurchase Date; Mandatory Repurchases.

 

(i)          Seller shall be entitled to terminate a Transaction on demand and
repurchase the Purchased Asset subject to a Transaction on any Business Day
prior to the Repurchase Date (an “Early Repurchase Date”) upon satisfaction of
the following conditions:

 

(A)          No later than two (2) Business Days prior to the proposed Early
Repurchase Date, Seller notifies Buyer in writing of its intent to terminate
such Transaction and repurchase such Purchased Asset, setting forth the proposed
Early Repurchase Date and identifying with particularity the Purchased Asset to
be repurchased on such Early Repurchase Date,

 

(B)          on such Early Repurchase Date, Seller pays to Buyer an amount equal
to the sum of (x) the Repurchase Price for the applicable Purchased Asset, (y)
any other amounts then due and payable under this Agreement (including, without
limitation, Article 14(f) of this Agreement) with respect to such Purchased
Asset against transfer to Seller or its agent of the Purchased Assets,

 

(C)          no Potential Event of Default, Event of Default or Margin Deficit
shall be continuing or would occur or result from such early repurchase (unless
such repurchase would cure any of the foregoing), and

 

(D)          on such Early Repurchase Date, Seller pays any Exit Fee which may
be due and payable in connection with the repurchase of such Purchased Asset in
accordance with the terms and conditions of the Fee Letter.

 

(ii)          In addition to any other rights and remedies of Buyer under any
Transaction Document, upon the occurrence of a Mandatory Early Repurchase Event,
Seller shall, in accordance with the procedures set forth in Article
3(f)(i)(B)-(D), and Article 3(h), repurchase any such Purchased Asset on the
date (the “Mandatory Early Repurchase Date”) that is two (2) Business Days after
the earlier of Seller’s receipt of notice from Buyer or Seller’s Knowledge of
the occurrence thereof.

 

(g)          Indemnification. Seller shall indemnify Buyer and hold Buyer
harmless from any actual out-of-pocket loss, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements of outside counsel, but
excluding Excluded Taxes) that Buyer may sustain or incur as a consequence of
(i) default by Seller in repurchasing any Purchased Asset on the proposed Early
Repurchase Date, after Seller has given written notice in accordance with
Article 3(f), (ii) any payment of the Repurchase Price on any day other than a
Remittance Date, including Breakage Costs, (iii) a default by Seller in selling
Eligible Assets after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed in writing to purchase such Eligible Assets in accordance with
the provisions of this Agreement, (iv) Buyer’s enforcement of the terms of any
of the Transaction Documents, (v) any actions taken to perfect or continue any
Lien created under any Transaction Documents, and/or (vi) Buyer entering into
any of the Transaction Documents or owning any Purchased Item. A certificate as
to such costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to Seller in writing and shall be
prima facie evidence of the information set forth therein, absent manifest
error.

 



 28

 

 

(h)          Repurchase. On the Repurchase Date for any Transaction, termination
of the Transaction will be effected by transfer to Seller or its agent of the
Purchased Assets being repurchased and any Income in respect thereof received by
Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Article 5 of this Agreement) against the
simultaneous transfer of the Repurchase Price to an account of Buyer.

 

(i)          Availability Period; Renewals. (i) From and after the Availability
Period Expiration Date, Seller shall have no ability to sell any new Eligible
Assets to Buyer. If Buyer and Seller have not entered into the Amortization
Period in accordance with the terms and conditions of Article 3(m), then (A) on
the Availability Period Expiration Date, Seller shall be obligated to repurchase
all of the Purchased Assets and transfer payment of the Repurchase Price for
each such Purchased Asset, together with the accrued and unpaid Price
Differential and any other amounts due and payable to Buyer hereunder, against
the transfer by Buyer to Seller of each such Purchased Asset, and (B) following
the Availability Period Expiration Date, Buyer shall not be obligated to
transfer any Purchased Assets to Seller until payment in full to Buyer of all
amounts due hereunder other than Purchased Assets which have been repaid in full
which shall be released in accordance with the terms hereof.

 

(ii)          Seller shall have (A) one (1) option to extend the then-current
Availability Period Expiration Date for a period of one (1) year (the “First
Renewal Option”) and (B) if Seller has exercised the First Renewal Option, one
(1) additional option to extend the then-current Availability Period Expiration
Date for a period of one (1) year (the “Second Renewal Option” and, together
with the First Renewal Option, collectively, the “Renewal Options”); provided,
that in either such case, Seller has satisfied all of the conditions listed in
clause (iv) below (collectively, the “Availability Period Renewal Conditions”).

 

(iii)        [Reserved].

 

(iv)        For purposes of this Article 3(i), the Availability Period Renewal
Conditions shall have been satisfied if:

 

(A)          Seller shall have given Buyer written notice of Seller’s request to
extend the Availability Period Expiration Date, not less than sixty (60)
calendar days prior, and no more than one hundred twenty (120) calendar days
prior to the then-current Availability Period Expiration Date;

 

(B)          Seller shall have paid to Buyer the Renewal Period Fee in
accordance with the terms and provisions of the Fee Letter;

 

(C)          no Material Adverse Effect, Margin Deficit, or Event of Default
under this Agreement shall have occurred and be continuing as of the date of the
then-current Availability Period Expiration Date;

 

(D)          the representations and warranties made by Seller, Pledgor and
Guarantor in any of the Transaction Documents shall be true, correct and
accurate in all respects as of the date Seller submitted its request to exercise
a Renewal Option and as of the then-current Availability Period Expiration Date
(except such representations which by their terms speak as of a specified date
and subject to any exceptions disclosed to Buyer in a Requested Exceptions
Report prior to such date and approved by Buyer); and

 

(E)          with respect to the First Renewal Option only, Buyer has received,
on or prior to the initial Availability Period Expiration Date, an aggregate
amount of no less than $1,100,000.00 of Draw Fees during the period beginning on
the Closing Date and ending on the initial Availability Period Expiration Date.

 



 29

 

 

(v)        Notwithstanding any of the foregoing to the contrary, if Seller
elects to enter the Amortization Period in accordance with the terms and
conditions of Article 3(m) prior to exercising any Renewal Options hereunder,
then, in any such case, Seller shall forfeit the Renewal Options and shall have
no ability to request to renew this Agreement and the Transaction Documents
pursuant to this Article 3(i).

 

(j)          Voluntary Reduction of Purchase Price. On any Business Day prior to
the Repurchase Date, Seller shall have the right, from time to time, to transfer
cash to Buyer for the purpose of reducing the outstanding Purchase Price of any
Purchased Asset without terminating the Transaction and without release of any
Purchased Items; provided, that (i) any such reduction in outstanding Purchase
Price occurring on a date other than a Remittance Date shall be required to be
accompanied by payment of all unpaid accrued Price Differential as of the
applicable Business Day on the amount of such reduction and (ii) Seller provides
Buyer with three (3) Business Days prior notice with respect to any reduction in
outstanding Purchase Price occurring on any date that is not a Remittance Date,
except in connection with any reduction in Purchase Price as a result of the
repayment of such Purchased Asset by the related Mortgagor, Seller shall provide
at least three (3) Business Days prior notice to Buyer. In connection with any
such reduction of outstanding Purchase Price pursuant to this Article 3(j),
Buyer and Seller shall modify the existing Confirmation for the Transaction to
set forth the new Advance Rate and outstanding Purchase Price for such Purchased
Asset. Any transfer of cash made pursuant to this Article 3(j) shall be in an
amount equal to or greater than $1,000,000.

 

(k)          Market Disruption Period. (i) Notwithstanding anything contained
herein to the contrary, upon the occurrence of a Market Disruption Event (such
date, the “Market Disruption Date”), the Availability Period Expiration Date or
the Amortization Period Expiration Date, as applicable, shall be deemed to have
occurred as of the Market Disruption Date, and the Repurchase Date for all
outstanding Transactions shall be the earlier of (x) the maturity date (without
giving effect to any remaining extension options under the related Purchased
Asset Documents) of the applicable Purchased Assets and (y) the date that is two
(2) years after the Market Disruption Date (in either such case, the “Market
Disruption Expiration Date”).

 

(ii) During the Market Disruption Period, (A) no new Transactions shall be
permitted, (B) Buyer and Seller shall execute amended Confirmations for the
Market Disruption Period Purchased Assets, (C) on the Market Disruption Period
Expiration Date, Seller shall be obligated to repurchase the applicable
Purchased Assets and transfer payment of the related Repurchase Prices for each
such Purchased Asset, together with the accrued and unpaid Price Differential
and any other amounts due and payable to Buyer hereunder, against the transfer
by Buyer to Seller of each such Purchased Asset, (D) following the Market
Disruption Period Expiration Date, Buyer shall not be obligated to transfer any
Purchased Assets to Seller until payment in full to Buyer of all amounts due
hereunder, (E) if the Market Disruption Event precipitating such Market
Disruption Period occurred during an Amortization Period, the Amortization
Period Pricing Rate (including the Amortization Period Additional Percentage)
shall continue to apply to each such Purchased Asset as if such Market
Disruption Period were an Amortization Period, and (F) all Excess Principal
Payments shall be applied in accordance with Article 5(e).

 



 30

 

 

(l)          Future Funding Advance. (i) Subject to Article 4, at any time prior
to the Repurchase Date, in the event a future funding is made or is to be made
by Seller pursuant to the Purchased Asset Documents for a Purchased Asset,
Seller may submit to Buyer a request that Buyer transfer cash to Seller in an
amount not to exceed the Maximum Advance Rate multiplied by the amount of such
future funding (a “Future Funding Advance”), which Future Funding Advance shall
increase the outstanding Purchase Price for such Purchased Asset; provided,
however, that Seller may only submit a request for a Future Funding Advance
twice per calendar month. Buyer’s agreement to make any Future Funding Advance
shall be in Buyer’s sole discretion and in any case is subject to the
satisfaction of the following conditions precedent, both immediately prior to
making such Future Funding Advance and also after giving effect to the
consummation thereof:

 



(A)          as of the Future Funding Date, no Margin Deficit, Potential Event
of Default or Event of Default has occurred and is continuing or would result
from the funding of such Future Funding Advance;

 

(B)          the funding of the Future Funding Advance would not cause the
aggregate outstanding Purchase Price for all Purchased Assets to exceed the
Maximum Facility Amount;

 

(C)          the Future Funding Advance would not cause the Purchase Price of
the applicable Purchased Asset or the aggregate Purchase Price of all applicable
Purchased Assets, in either such case, to exceed the Concentration Limit;

 

(D)          the amount of the Future Funding Advance is no less than
$1,000,000;

 

(E)          Seller shall have demonstrated to Buyer’s satisfaction that all
conditions to the future funding under the Purchased Asset Documents have been
satisfied; and

 

(F)          Buyer shall have satisfactorily completed all applicable credit
approval requirements and any additional due diligence investigation of the
related Purchased Asset, as described in Exhibit XVI, and as determined by Buyer
in its sole discretion (the “Future Funding Due Diligence”).

 

(ii)         On the Future Funding Date, which shall occur following the final
approval of the Future Funding Advance that all conditions set forth in this
Article 3(l) have been satisfied or waived. Buyer shall transfer cash to Seller
as provided in this Article 3(l) (and in accordance with the wire instructions
provided by Seller in such request). Upon approval by Buyer of a particular
Future Funding Advance pursuant to this Article 3(l), Buyer and Seller shall
modify the existing Confirmation for the applicable Transaction to set forth the
Future Funding Date, the new Advance Rate, outstanding Purchase Price and
Buyer’s LTV for such Purchased Asset and any other modifications to the terms
set forth on the existing Confirmation.

 

(iii)        Notwithstanding anything to the contrary herein, Buyer shall not be
obligated to make any Future Funding Advance unless Seller has previously or
simultaneously with Buyer’s funding of a Future Funding Advance funded or caused
to be funded to the related Mortgagor (or to an escrow agent or as otherwise
directed by the related Mortgagor) in respect of such Purchased Asset.

 



 31

 

 

(m)          Amortization Period.

 

(i)          Provided all of the Amortization Period Conditions are satisfied,
Seller shall have the option to extend the Repurchase Date for all outstanding
Transactions as of the Availability Period Expiration Date (the “Amortization
Period”) for a period of up to one (1) year from the date of the Availability
Period Expiration Date (such date, the “Amortization Period Expiration Date”).
For purposes of this Article 3(m)(i), the “Amortization Period Conditions” shall
be deemed to have been satisfied if:

 



(A)          Seller shall have given Buyer written notice, not less than sixty
(60) days and no more than one hundred twenty (120) days, prior to then current
Availability Period Expiration Date, of Seller’s desire to enter the
Amortization Period;

 

(B)          no Potential Event of Default, Margin Deficit, or Event of Default
under this Agreement shall have occurred and be continuing as of the
Availability Period Expiration Date;

 

(C)          the representations and warranties made by Seller, Pledgor and
Guarantor in any of the Transaction Documents shall be true and correct in all
respects as of the Availability Period Expiration Date, except to the extent
that such representations and warranties (a) are made as of a particular date,
(b) are no longer true as a result of a change in fact with respect to a
Purchased Asset that was consented to in writing by Buyer hereunder or (c) are
disclosed in a Requested Exceptions Report;

 

(D)          Buyer and Seller shall have executed amended Confirmations for the
Amortization Period Assets; and

 

(E)          all Excess Principal Payments shall be applied in accordance with
Article 5(d).

 

(ii)         If Buyer and Seller have entered into the Amortization Period in
accordance with the terms and conditions of this Article 3(m), then (A) subject
to Article 3(m)(iii), on the Amortization Period Expiration Date, Seller shall
be obligated to repurchase all of the Purchased Assets subject to Transactions
and transfer payment of the Repurchase Price for each such Purchased Asset,
together with the accrued and unpaid Price Differential and any other amounts
due and payable to Buyer hereunder, against the transfer by Buyer to Seller of
each such Purchased Asset, and (B) following the Amortization Period Expiration
Date, Buyer shall not be obligated to transfer any Purchased Assets to Seller
until payment in full to Buyer of all amounts due hereunder.

 

(n)          The Maximum Facility Amount may be increased up to Two Hundred
Fifty Million Dollars ($250,000,000) provided that the Facility Increase
Conditions (as defined below) are satisfied. For the purposes of this clause
(n), “Facility Increase Conditions” shall mean:

 

(i)          Seller shall have delivered to Buyer a written request to increase
the Maximum Facility Amount (an “Increase Request”), which shall be delivered at
least ten (10) Business Days prior to any increase being effectuated, which
Increase Request shall specify the Equity Threshold it is relying upon, and the
related increased Maximum Facility Amount it is requesting, in making such
request, and providing evidence of its satisfaction of such Equity Threshold;

 

(ii)         Buyer shall have approved Seller’s Increase Request, which approval
may be granted or denied in Buyer’s sole discretion, based on Buyer’s review of
Seller’s evidence of its satisfaction of an Equity Threshold;

 

(iii)        Seller shall, as applicable, execute: (A) an amendment documenting
such increased Maximum Facility Amount or (B) such other documents as Buyer may
reasonably require;

 



 32

 

 

(iv)        no Event of Default, or Potential Default has occurred and is
continuing or would result from such increase in the Maximum Facility Amount;
and

 



(v)        as of the date of such increase, the representations and warranties
contained in Article 13 hereof are true and correct in all material respects,
with the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct as of such earlier
date and except that for the purposes of this Article 3(n)(iv), the
representations and warranties regarding Seller or Guarantor’s financial
statements shall be deemed to refer to the most recent financial statements
furnished to Buyer.

 

Article 4.
MARGIN MAINTENANCE

 

(a)          Buyer may, at its option in its sole discretion, determine if a
Margin Deficit Event has occurred, at any time and from time to time. If a
Margin Deficit Event then exists that results in a Margin Deficit that equals or
exceeds the applicable Margin Deficit Threshold, then Buyer may by notice to
Seller in the form of Exhibit VII (a “Margin Deficit Notice”) require Seller to
make a cash payment in reduction of the outstanding Purchase Price for such
Purchased Asset such that, after giving effect to such payment, no Margin
Deficit shall exist with respect to the related Purchased Asset. Seller shall
perform the obligations under this Article 4(a) by the close of the next
succeeding Business Day if the Margin Deficit Notice was received by Seller
prior to 3:00 p.m. New York City time, or, the second (2nd) succeeding Business
Day if the Margin Notice was received by Seller after 3:00 p.m. New York City
time.

 

(b)          The failure of Buyer, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions to which
this Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

 

Article 5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

(a)          The Depository Account shall be established at the Depository and
shall be subject to the Depository Agreement which shall be executed and
delivered concurrently with the execution and delivery of this Agreement.
Pursuant to the Depository Agreement, Buyer shall have sole dominion and control
over the Depository Account. Seller shall cause all Income in respect of the
Purchased Assets, as well as any interest received from the reinvestment of such
Income, to be deposited into the Depository Account. In furtherance of the
foregoing, Seller shall cause Primary Servicer to remit to the Depository
Account all Income received in respect of the Purchased Assets within one (1)
Business Day of receipt. All Income in respect of the Purchased Assets shall be
deposited directly into, or, if applicable, remitted directly from the
applicable underlying collection account to, the Depository Account.

 



 33

 

 

(b)          So long as no Event of Default shall have occurred and be
continuing, all Income on deposit in the Depository Account in respect of the
Purchased Assets (other than Principal Payments) during each Collection Period
shall be applied on the related Remittance Date pursuant to instructions from
Buyer to Depository as follows:

 



(i)          first, (a) to the Custodian for the payment of the fees due and
payable to Custodian pursuant to the Custodial Agreement, then (b) to the
Depository for the payment of fees due and payable pursuant to the Depository
Agreement and then (c) to the Servicer for payment of the fees due and payable
and other amounts owing to Servicer pursuant to the Servicing Agreement;

 

(ii)         second, to Buyer, an amount equal to the Price Differential that
has accrued and is outstanding as of such Remittance Date;

 

(iii)        third, to Buyer, an amount equal to any other amounts then due and
payable to Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

 

(iv)         fourth, to Seller, the remainder, if any.

 

(c)          So long as no Event of Default shall have occurred and be
continuing, all Principal Payments on deposit in the Depository Account in
respect of the Purchased Assets applied by the Depository (pursuant to
instructions from Buyer to Depository) no later than the second (2nd) Business
Day following the Business Day on which such funds are deposited in the
Depository Account as follows:

 

(i)          first, to Buyer, an amount equal to the product of the amount of
such Principal Payment, multiplied by the applicable Advance Rate;

 

(ii)         second, to Buyer, an amount equal to any other amounts then due and
payable to Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

 

(iii)        third, to Seller, the remainder, if any.

 

(d)          During the Amortization Period, so long as no Event of Default,
Material Adverse Effect or Market Disruption Event shall have occurred and be
continuing, any Excess Principal Payments in the Depository Account shall be
applied on the related Remittance Date (pursuant to instructions from Buyer to
Depository) as follows:

 



(i)          first, until the Amortization Period Beginning Balance has been
reduced by twenty-five percent (25%), one hundred percent (100%) of any such
Excess Principal Payments shall be paid to Buyer in an amount sufficient to
reduce the aggregate Purchase Prices of all Purchased Assets until the
Amortization Period Beginning Balance has been reduced by twenty-five percent
(25%);

 

(ii)         second, after the Amortization Period Beginning Balance has been
reduced by twenty-five percent (25%), until the Amortization Period Beginning
Balance has been reduced by fifty percent (50%), fifty percent (50%) of any such
Excess Principal Payments shall be paid to Buyer in an amount sufficient to
reduce the aggregate Purchase Prices of all Purchased Assets until the
Amortization Period Beginning Balance has been reduced by fifty percent (50%);
and

 

(iii)        third, after the Amortization Period Beginning Balance has been
reduced by fifty percent (50%), then any such Excess Principal Payments shall be
paid to Seller.

 



 34

 

 

(e)          During the Market Disruption Period, so long as no Event of Default
or Material Adverse Effect shall have occurred and be continuing, any Excess
Principal Payments in the Depository Account shall be applied on the related
Remittance Date (pursuant to instructions from Buyer to Depository) as follows:

 

(i)          first, until the Market Disruption Period Beginning Balance has
been reduced by fifty percent (50%), one hundred percent (100%) of any such
Excess Principal Payments shall be paid to Buyer in an amount sufficient to
reduce the aggregate Purchase Prices of all Purchased Assets until the Market
Disruption Period Beginning Balance has been reduced by fifty percent (50%); and

 

(ii)         second after the Market Disruption Period Beginning Balance has
been reduced by fifty percent (50%), then any such Excess Principal Payments
shall be paid to Seller.

 

(f)          If an Event of Default shall have occurred and be continuing, all
Income (including, without limitation, any Principal Payments or any other
amounts received, without regard to their source) on deposit in the Depository
Account in respect of the Purchased Assets shall be applied as determined in
Buyer’s sole discretion pursuant to Article 13(b)(iii).

 

(g)          If the amounts remitted to Buyer as provided in Articles 5(b),
5(c), 5(d), 5(e), and 5(f) are insufficient to pay all amounts due and payable
from Seller to Buyer under this Agreement or any Transaction Document, whether
due to the occurrence of an Event of Default or otherwise, Seller shall remain
liable to Buyer for payment of all such amounts when due.

 

Article 6.
SECURITY INTEREST

 

(a)          Buyer and Seller intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to Seller secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as loans and as security for the performance by Seller of
all of Seller’s obligations to Buyer under the Transaction Documents and the
Transactions entered into hereunder, or in the event that a transfer of a
Purchased Asset is otherwise ineffective to effect an outright transfer of such
Purchased Asset to Buyer, Seller hereby assigns, pledges and grants a security
interest in all of its right, title and interest in, to and under the Purchased
Items (as defined below) to Buyer to secure the payment of the Repurchase Price
on all Transactions to which it is a party and all other amounts owing by it to
Buyer hereunder, including, without limitation, amounts owing pursuant to
Article 27, and under the other Transaction Documents, and to secure the
obligation of Seller or its designee to service the Purchased Assets in
conformity with Article 29 and any other obligation of Seller to Buyer
(collectively, the “Repurchase Obligations”). Seller hereby acknowledges and
agrees that each Purchased Asset serves as collateral for the Buyer under this
Agreement and that Buyer has the right, upon the occurrence and continuance of
an Event of Default, to realize on any or all of the Purchased Assets in order
to satisfy the Seller’s obligations hereunder. Seller agrees to update internal
registers, books and records (including, without limitation, to mark its
computer records and tapes) to reflect and evidence the interests granted to
Buyer hereunder. All of Seller’s right, title and interest in, to and under each
of the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Purchased Items”:

 

(i)          the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;

 

(ii)         any cash or cash equivalents delivered to Buyer in accordance with
Articles 4(a).

 



 35

 

 



(iii)        the Purchased Asset Documents, Servicing Agreements, Servicing
Records, Servicing Rights, all servicing fees relating to the Purchased Assets,
insurance policies relating to the Purchased Assets, and collection and escrow
accounts and letters of credit relating to the Purchased Assets;

 

(iv)       all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;

 

(v)        any other items, amounts, rights or properties transferred or pledged
by Seller to Buyer under any of the Transaction Documents; and

 

(vi)        all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

 

(b)          Intentionally Omitted.

 

(c)          The security interest of Buyer in the Purchased Items shall
terminate (i) upon termination of Seller’s obligations under this Agreement and
the documents delivered in connection herewith and therewith and the other
Transaction Documents including, for the avoidance of doubt, Seller repurchasing
each Purchased Asset and (ii) in connection with any Purchased Items related to
a Purchased Asset being repurchased by Seller in accordance with the terms and
conditions hereof, upon receipt by Buyer of the full Repurchase Price therefor.
For the avoidance of doubt, Buyer’s security interest in the Purchased Items
shall not terminate upon Buyer’s determination of the market value of any
Purchased Asset to be zero. Upon such termination, Buyer shall deliver to Seller
such UCC termination statements and other release documents as may be
commercially reasonable and shall promptly return the Purchased Assets to Seller
and reconvey the Purchased Items to Seller and release its security interest in
the Purchased Items. For purposes of the grant of the security interest pursuant
to this Article 6, this Agreement shall be deemed to constitute a security
agreement under the New York Uniform Commercial Code (the “UCC”). Buyer shall
have all of the rights and may exercise all of the remedies of a secured
creditor under the UCC. In furtherance of the foregoing, (a) Buyer, at Seller’s
sole cost and expense, as applicable, shall cause to be filed in such locations
as may be necessary to perfect and maintain perfection and priority of the
security interest granted hereby, UCC financing statements and continuation
statements (collectively, the “Filings”), and shall forward copies of such
Filings to Seller upon completion thereof, and (b) Seller shall from time to
time take such further actions as may be requested by Buyer to maintain and
continue the perfection and priority of the security interest granted hereby
(including marking its records and files to evidence the interests granted to
Buyer hereunder). Seller hereby authorizes Buyer to file a UCC financing
statement naming Seller as debtor and Buyer as secured party and describing the
collateral covered thereby as “all assets now owned or hereafter acquired.”

 

(d)          Seller hereby pledges to Buyer as security for the performance by
Seller of the Repurchase Obligations and hereby grants to Buyer a first priority
security interest in all of Seller’s right, title and interest in and to the
Deposit Account and all amounts and property from time to time on deposit
therein and all replacements, substitutions or distributions on or proceeds,
payments and profits of, and records and files relating to, the Deposit Account.
Upon termination of this Agreement and the other Transaction Documents, Buyer
agrees to notify Depository of the same and agrees to execute such documents as
reasonably necessary to terminate the Depository Agreement.

 



 36

 

 

Article 7.
PAYMENT, TRANSFER AND CUSTODY

 

(a)          On the Purchase Date for each Transaction, (i) ownership of the
Purchased Asset shall be transferred to Buyer or its designee (including any
Custodian) against the simultaneous transfer of the Purchase Price in
immediately available funds to an account of Seller or an Acceptable Attorney
pursuant to an escrow letter or other undertaking approved by Buyer, in its sole
discretion specified in the Confirmation relating to such Transaction and (ii)
Seller hereby sells, transfers, conveys and assigns to Buyer on a
servicing-released basis all of Seller’s right, title and interest in and to
such Purchased Asset, together with all related Servicing Rights. Subject to
this Agreement, Seller may sell to Buyer, repurchase from Buyer and re-sell
Eligible Assets to Buyer, but may not substitute other Eligible Assets for
Purchased Assets.

 

(b)          Seller shall:

 

(i)          with respect to each Purchased Asset that is not a Table Funded
Purchased Asset, (A) not later than 1:00 p.m. (New York time) on the Business
Day prior to the related Purchase Date, deliver and release to Custodian (with a
copy to Buyer), the Purchased Asset Documents together with any other
documentation in respect of such Purchased Asset requested by Buyer, in Buyer’s
sole discretion, and (B) on the Purchase Date, cause Custodian to deliver a
Trust Receipt confirming receipt of such Purchased Asset Documents; and

 

(ii)          with respect to each Table Funded Purchased Asset, (A) not later
than 1:00 p.m. (New York time) on the Purchase Date, deliver or cause Bailee to
deliver to Buyer, by electronic transmission, a true and complete copy of the
related Mortgage Note with assignment in blank, loan agreement, Mortgage, Title
Policy and executed Bailee Agreement, (B) not later than 1:00 p.m. (New York
time) on the third (3rd) Business Day following the Purchase Date, deliver or
Bailee to deliver and release to Custodian (with a copy to Buyer), the Purchased
Asset Documents and any other documentation in respect of such Purchased Asset
requested by Buyer, in its sole discretion, and (C) not later than two (2)
Business Days following receipt of such Purchased Asset Documents by Custodian,
cause Custodian to deliver a Trust Receipt confirming such receipt;

 

provided that if Seller cannot deliver, or cause to be delivered, any of the
original Purchased Asset Documents required to be delivered as originals
(excluding the Mortgage Note and the Assignment of Mortgage, originals of which
must be delivered at the time required under the provisions above), Seller shall
deliver a photocopy thereof and an officer’s certificate of Seller certifying
that such copy represents a true and correct copy of the original and shall use
its best efforts to obtain and deliver such original document within ninety (90)
days after the related Purchase Date (or such longer period after the related
Purchase Date to which Buyer may consent in its sole discretion, so long as
Seller is, as certified in writing to Buyer not less frequently than monthly,
using its best efforts to obtain the original). After the expiration of such
best efforts period, Seller shall deliver to Buyer a certification that states,
despite Seller’s best efforts, Seller was unable to obtain such original
document, and thereafter Seller shall have no further obligation to deliver the
related original document.

 

 37

 

 

(c)          From time to time, Seller shall forward to Buyer and to the
Custodian additional copies of, originals of, documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents, the Custodian shall hold such other documents in
accordance with the Custodial Agreement. With respect to all of the Purchased
Assets delivered by Seller to Buyer, its designee (including the Custodian), or
the Acceptable Attorney, as the case may be, Seller shall have executed and
delivered to Buyer the omnibus power of attorney substantially in the form of
Exhibit IV attached hereto irrevocably appointing Buyer its attorney in fact
with full power, if an Event of Default has occurred and is continuing, to (i)
complete the endorsements of the Purchased Assets, including without limitation
the Mortgage Notes, Assignments of Mortgages, and any transfer documents related
thereto, (ii) record the Assignments of Mortgages, (iii) prepare and file and
record each assignment of mortgage, (iv) take any action (including exercising
voting and/or consent rights) with respect to intercreditor agreements,
co-lender agreements or participation agreements, (v) complete the preparation
and filing, in form and substance satisfactory to Buyer, of such financing
statements, continuation statements, and other UCC forms, as Buyer may from time
to time, reasonably consider necessary to create, perfect, and preserve Buyer’s
security interest in the Purchased Assets, (vi) enforce Seller’s rights under
the Purchased Assets purchased by Buyer pursuant to this Agreement, and (vii)
take such other steps as may be necessary or desirable to enforce Buyer’s rights
against, under or with respect to such Purchased Assets and the related
Purchased Asset Files and the Servicing Records. Buyer shall deposit the
Purchased Asset Files representing the Purchased Assets, or direct that the
Purchased Asset Files be deposited directly, with the Custodian, and the
Purchased Asset Files shall be maintained in accordance with the Custodial
Agreement. If a Purchased Asset File is not delivered to Buyer or its designee
(including the Custodian), such Purchased Asset File shall be held in trust by
Seller or its designee for the benefit of Buyer as the owner thereof. Seller or
its designee shall maintain a copy of the Purchased Asset File and the originals
of the Purchased Asset File not delivered to Buyer or its designee. The
possession of the Purchased Asset File by Seller or its designee is at the will
of Buyer for the sole purpose of servicing the related Purchased Asset, and such
retention and possession by Seller or its designee is in a custodial capacity
only. The books and records (including, without limitation, any computer records
or tapes) of Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Asset to Buyer. Seller or its designee
(including the Custodian) shall release its custody of the Purchased Asset File
only in accordance with written instructions from Buyer, unless such release is
required as incidental to the servicing of the Purchased Assets, is in
connection with a repurchase of any Purchased Asset by Seller or as otherwise
required by law or set forth in the Custodial Agreement.

 

(d)          Buyer hereby grants to Seller a revocable option to direct Buyer
with respect to the exercise of all voting and corporate rights with respect to
the Purchased Assets (each, a “Revocable Option”) and to vote, take corporate
actions and exercise any rights in connection with the Purchased Assets, so long
as no monetary Potential Event of Default or Event of Default has occurred and
is continuing. Such Revocable Option is not evidence of any ownership or other
interest or right of Seller in any Purchased Asset. Upon the occurrence and
during the continuation of a monetary Potential Event of Default or an Event of
Default or with respect to the exercise of any voting or corporate rights with
respect to the Purchased Assets that could materially impair the market value of
the Purchased Assets, and in each case subject to the provisions of the
Purchased Asset Documents, the Revocable Option discussed above shall
automatically terminate and thereafter Buyer shall be entitled to exercise all
voting and corporate rights with respect to the Purchased Assets without regard
to Seller’s instructions (including, but not limited to, if an Act of Insolvency
shall occur with respect to Seller, to the extent Seller controls or is entitled
to control selection of any servicer, Buyer may transfer any or all of such
servicing to an entity satisfactory to Buyer).

 



 38

 

 

Article 8.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

(a)          Title to all Purchased Items shall pass to Buyer on the applicable
Purchase Date, and Buyer shall have free and unrestricted use of all Purchased
Items, subject, however, to the terms of the Transaction Documents. Subject to
the provisions of Article 19, nothing in this Agreement or any other Transaction
Document shall preclude Buyer from engaging in repurchase transactions with the
Purchased Assets or otherwise selling, transferring, pledging, repledging,
hypothecating, or rehypothecating the Purchased Items, and provided that no such
transaction shall relieve Buyer of its obligations to transfer the Purchased
Items to Seller pursuant to Article 3 of this Agreement or of Buyer’s obligation
to credit or pay Income to, or apply Income to the obligations of, Seller
pursuant to Article 5 hereof, or of Buyer’s obligations pursuant to Article 19
(or Article 23(g)) hereof.

 



(b)          Nothing contained in this Agreement or any other Transaction
Document shall obligate Buyer to segregate any Purchased Assets delivered to
Buyer by Seller. Notwithstanding anything to the contrary in this Agreement or
any other Transaction Document, no Purchased Asset shall remain in the custody
of Seller or an Affiliate of Seller.

 

Article 9.
REPRESENTATIONS AND WARRANTIES

 

(a)          Each of Buyer and Seller represents and warrants to the other that
(i) it is duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any Governmental Authority required in connection
with this Agreement and the Transactions hereunder and such authorizations are
in full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any Requirement of Law
applicable to it or its organizational documents or any agreement by which it is
bound or by which any of its assets are affected. On the Purchase Date for any
Transaction for the purchase of any Purchased Assets by Buyer from Seller and
any Transaction hereunder that at all times while this Agreement and any
Transaction thereunder is in effect, Buyer and Seller shall each be deemed to
repeat all the foregoing representations made by it.

 

(b)          In addition to the representations and warranties in Article 9(a)
above, Seller represents and warrants to Buyer as of the date of this Agreement
and will be deemed to represent and warrant to Buyer as of the Purchase Date for
the purchase of any Purchased Assets by Buyer from Seller and any Transaction
thereunder that at all times while this Agreement and any Transaction thereunder
is in effect, unless otherwise stated herein:

 

(i)          Organization. Seller is duly organized, validly existing and in
good standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

 

(ii)         Due Execution; Enforceability. The Transaction Documents have been
or will be duly executed and delivered by Seller, for good and valuable
consideration. The Transaction Documents constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally and to equitable principles.

 



 39

 

 

(iii)       Ability to Perform. Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in the Transaction Documents applicable to it to which it is a party.

 

(iv)       Non-Contravention; Consents. Neither the execution and delivery of
the Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will (A) conflict with or result in a breach of any of the
terms, conditions or provisions of the organizational documents of Seller, (B)
violate or conflict with any contractual provisions of, or cause a default or
event of default under, any indenture, loan agreement, mortgage, contract or
other material agreement to which Seller is a party or by which Seller may be
bound to which Seller is now a party, (C) result in the creation or imposition
of any Lien or any other encumbrance of any of the assets of Seller, other than
pursuant to the Transaction Documents, (D) conflict with any judgment or order,
writ, injunction, decree or demand of any court applicable to Seller, or (E)
conflict any applicable Requirement of Law to the extent that such conflict or
breach would have a Material Adverse Effect upon Seller’s ability to perform its
obligations hereunder.

 

(v)       Litigation; Requirements of Law. There is no action, suit, proceeding,
investigation, or arbitration pending or, to the Knowledge of Seller, threatened
against Seller, Pledgor or Guarantor or any of their respective assets, nor is
there any action, suit, proceeding, investigation, or arbitration pending or, to
Seller’s Knowledge, threatened against Seller, Pledgor or Guarantor that (A)
may, individually or in the aggregate, result in any Material Adverse Effect,
(B) may have an adverse effect on the validity of the Transaction Documents or
any action taken or to be taken in connection with the obligations of Seller
under any of the Transaction Documents or (C) requires filing with the SEC in
accordance with the 1934 Act or any rules thereunder. Seller is in compliance in
all material respects with all Requirements of Law applicable to Seller. Seller
is not in default in any material respect with respect to any judgment, order,
writ, injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

 

(vi)       No Broker. Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Buyer or an Affiliate of Buyer) who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to any of the Transaction Documents.

 

(vii)      No Material Adverse Effect; No Potential Events of Default. To
Seller’s Knowledge, there are no post-Transaction facts or circumstances that
have a Material Adverse Effect on any Purchased Asset that Seller has not
notified Buyer of in writing. No Potential Event of Default or Event of Default
exists under or with respect to the Transaction Documents; provided that this
representation shall be deemed not made with respect to any Transaction which
cures the foregoing.

 

(viii)     Authorized Representatives. The duly authorized representatives of
Seller are listed on, and true signatures of such authorized representatives are
set forth on, Exhibit II attached to this Agreement.

 

(ix)       Representations and Warranties Regarding Purchased Assets; Delivery
of Purchased Asset File.

 

(A)       As of the date hereof, Seller has not assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset to any other Person, and immediately
prior to the sale of such Purchased Asset to Buyer, Seller was the sole owner of
such Purchased Asset and had good and marketable title thereto, free and clear
of all Liens, and any impediment to transfer (including any “adverse claim” as
defined in Section 8-102(a)(1) of the UCC), in each case except for Liens to be
released simultaneously with the sale to Buyer hereunder.

 

 40

 

 

(B)       The provisions of this Agreement and the related Confirmation are
effective to either (1) constitute a sale of Purchased Items to Buyer or (2) in
the event the related Transaction is recharacterized as a secured financing of
the Purchased Assets, to create in favor of Buyer a legal, valid and enforceable
security interest in all right, title and interest of Seller in, to and under
the Purchased Items, and in such event, Buyer shall have a valid, perfected
first priority security interest in the Purchased Items (and without limitation
on the foregoing, Buyer, as entitlement holder, shall have a “security
entitlement” to the Purchased Items).

 

(C)       Upon receipt by the Custodian of each Mortgage Note endorsed in blank
by a duly authorized officer of Seller, either a purchase shall have been
completed by Buyer of such Mortgage Note or Buyer shall have a valid and fully
perfected first priority security interest in all right, title and interest of
Seller in the Purchased Items described therein.

 

(D)       Each of the representations and warranties made in respect of the
Purchased Assets pursuant to Exhibit V are true, complete and correct, except to
the extent disclosed in a Requested Exceptions Report.

 

(E)       Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, Seller as “Debtor” and describing the Purchased Items, in the
jurisdiction and recording office listed on Exhibit X attached hereto, the
security interests granted hereunder in that portion of the Purchased Items
which can be perfected by filing under the UCC will constitute fully perfected
security interests under the UCC in all right, title and interest of Seller in,
to and under such Purchased Items.

 

(F)       Upon execution and delivery of the Depository Agreement, Buyer shall
have a valid and fully perfected first priority security interest in, the
Depository Account and all amounts at any time on deposit therein.

 

(G)       Upon execution and delivery of the Depository Agreement, Buyer shall
have a valid and fully perfected first priority security interest in, the
“investment property” and all “deposit accounts” (each as defined in the Uniform
Commercial Code) comprising Purchased Items or any after-acquired property
related to such Purchased Items.

 

(H)       With respect to each Purchased Asset purchased by Seller or an
Affiliate of Seller from a Transferor, (a) such Purchased Asset was acquired and
transferred pursuant to a Purchase Agreement, (b) such Transferor received
reasonably equivalent value in consideration for the transfer of such Purchased
Asset, (c) no such transfer was made for or on account of an antecedent debt
owed by such Transferor to Seller or an Affiliate of Seller, (d) no such
transfer is or may be voidable or subject to avoidance under the Bankruptcy
Code, and (e) the representations and warranties made by such Transferor to
Seller or such Affiliate in such Purchase Agreement are hereby incorporated
herein mutatis mutandis and are hereby remade by Seller to Buyer on each date as
of which they speak in such Purchase Agreement. Seller or such Affiliate of
Seller has been granted a security interest in each such Purchased Asset, filed
one or more UCC financing statements against the Transferor to perfect such
security interest, and assigned such financing statements in blank and delivered
such assignments to Buyer or Custodian.

 



 41

 

 

(I)        Seller has complied with all material requirements of the Custodial
Agreement with respect to each Purchased Asset, including delivery to Custodian
of all required Purchased Asset Documents. Except to the extent disclosed in a
Requested Exceptions Report, Seller or its designee is in possession of a
complete, true and accurate Purchased Asset File with respect to each Purchased
Asset, except for such documents the originals of which have been delivered to
the Custodian.

 

(J)        The Purchased Assets constitute the following, as applicable, as
defined in the UCC: a general intangible, instrument, investment property,
security, deposit account, financial asset, uncertificated security, securities
account, or security entitlement. Seller has not authorized the filing of and is
not aware of any UCC financing statements filed against Seller as debtor that
include the Purchased Assets, other than any financing statement that has been
terminated or filed pursuant to this Agreement.

 

(x)       Adequate Capitalization; No Fraudulent Transfer. Seller has, as of
each Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Neither the Transaction Documents nor any Transaction thereunder are
entered into in contemplation of insolvency or with intent to hinder, delay or
defraud any of Seller’s creditors. The transfer of the Purchased Assets subject
hereto and the obligation to repurchase such Purchased Assets is not undertaken
with the intent to hinder, delay or defraud any of Seller’s creditors. As of the
Purchase Date, Seller is not insolvent within the meaning of Section 101(32) of
the Bankruptcy Code or any successor provision thereof, is generally able to
pay, and as of the date hereof is paying, its debts as they become due, and the
transfer and sale of the Purchased Assets pursuant hereto and the obligation to
repurchase such Purchased Asset (A) will not cause the liabilities of Seller to
exceed the assets of Seller, (B) will not result in Seller having unreasonably
small capital, and (C) will not result in debts that would be beyond Seller’s
ability to pay as the same mature. Seller received reasonably equivalent value
in exchange for the transfer and sale of the Purchased Assets and the Purchased
Items subject hereto. No petition in bankruptcy has been filed against Seller in
the last ten (10) years, and Seller has not in the last ten (10) years made an
assignment on behalf of creditors or taken advantage of any debtors relief laws.
Seller has only entered into agreements on terms that would be considered arm’s
length and otherwise on terms consistent with other similar agreements with
other similarly situated entities.

 

(xi)       Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration by Seller
with, or exemption by, any Governmental Authority is required to authorize, or
is required in connection with, (A) the execution, delivery and performance of
any Transaction Document to which Seller is or will be a party, (B) the
legality, validity, binding effect or enforceability of any such Transaction
Document against Seller or (C) the consummation of the transactions contemplated
by this Agreement (other than consents, approvals and filings that have been
obtained or made as applicable, and the filing of certain financing statements
in respect of certain security interests).

 



 42

 

 

(xii)         Organizational Documents. Seller has delivered to Buyer certified
copies of its organization documents, together with all amendments thereto, if
any.

 

(xiii)        No Encumbrances. There are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with the Purchased Assets, (ii) no agreements on the part of
Seller to issue, sell or distribute the Purchased Assets (except agreements to
issue, sell or distribute any such Purchased Asset made in contemplation of such
Purchased Asset(s) first being repurchased in accordance with the terms hereof),
and (iii) no obligations on the part of Seller (contingent or otherwise) to
purchase, redeem or otherwise acquire any securities or interest therein, except
as contemplated by the Transaction Documents.

 

(xiv)        Federal Regulations. None of Seller, Pledgor or Guarantor is
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(xv)         Taxes. Seller and each Affiliate of Seller have timely filed all
required federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by them and have paid all Taxes (whether or
not shown on a return), which have become due, except for Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves have been established in accordance with GAAP. Seller
and each Affiliate of Seller have satisfied all of their withholding tax
obligations. No tax Liens have been filed against any assets of Seller or any
Affiliate of Seller and no claims are currently being asserted in writing
against Seller or any Affiliate of Seller with respect to Taxes (except for
liens and with respect to Taxes not yet due and payable or liens or claims with
respect to Taxes that are being contested in good faith and for which adequate
reserves have been established in accordance with GAAP).

 

(xvi)        Judgments/Bankruptcy. Except as disclosed in writing to Buyer,
there are no judgments against Seller unsatisfied of record or docketed in any
court located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.

 

(xvii)       Use of Proceeds; Margin Regulations. All proceeds of each
Transaction shall be used by Seller for purposes permitted under Seller’s
governing documents, provided that no part of the proceeds of any Transaction
will be used by Seller to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. Neither
the entering into of any Transaction nor the use of any proceeds thereof will
violate, or be inconsistent with, any provision of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

(xviii)      Full and Accurate Disclosure. No information contained in the
Transaction Documents, or any written statement furnished by or on behalf of
Seller pursuant to the terms of the Transaction Documents, when taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under or context in which they were
made when considered in the totality of the relevant circumstances.

 

(xix)        Financial Information. All financial data concerning Seller and the
Purchased Assets that has been delivered by or on behalf of Seller to Buyer is
true, complete and correct in all material respects. All financial data
concerning Seller has been prepared in accordance with GAAP (other than models
or projections). Since the delivery of such data, except as otherwise disclosed
in writing to Buyer, there has been no change in the financial position of
Seller or, to Seller’s Knowledge the Purchased Assets, or in the results of
operations of Seller, which change is reasonably likely to have a Material
Adverse Effect.

 

 43

 



 

(xx)          Intentionally Omitted.

 

(xxi)         Servicing Agreements. Seller has delivered to Buyer copies of all
Servicing Agreements pertaining to the Purchased Assets and to the Knowledge of
Seller, as of the date of this Agreement and as of the Purchase Date for the
purchase of any Purchased Assets subject to a Servicing Agreement, each such
Servicing Agreement is in full force and effect in accordance with its terms and
no default or event of default exists thereunder.

 

(xxii)        No Reliance. Seller has made its own independent decisions to
enter into the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

 

(xxiii)       Patriot Act.

 

(a)       Seller is in compliance with the (A) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other applicable enabling legislation or executive order relating thereto, (B)
the USA Patriot Act, and (C) the United States Foreign Corrupt Practices Act of
1977, as amended, and any other applicable anti-bribery laws and regulations. No
part of the proceeds of any Transaction will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(b)       Seller agrees that, from time to time upon the prior written request
of Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act) and to
fully effectuate the purposes of this Agreement and (B) provide such opinions of
counsel concerning matters relating to this Agreement as Buyer may reasonably
request; provided, however, that nothing in this Article 9(b)(xxiv) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Seller’s
responsibility for its statements, representations, warranties or covenants
hereunder. In order to enable Buyer and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act and regulations
thereunder, Seller on behalf of itself and its Affiliates makes the foregoing
representations and covenants to Buyer and its Affiliates, that neither Seller,
nor, any of its Affiliates, is a Prohibited Investor and Seller is not acting on
behalf of or for the benefit of any Prohibited Investor. Seller agrees to
promptly notify Buyer or a person appointed by Buyer to administer their
anti-money laundering program, if applicable, of any change in information
affecting this representation.

 



 44

 

 

(xxiv)      Environmental Laws. Seller is in material compliance with all
applicable Environmental Laws, and there is no violation of any Environmental
Laws which reasonably would be expected to interfere with the continued
operations of Seller

 

(xxv)       Insider. Seller is not an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than 10% of any class
of voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Buyer, of a bank holding company of
which Buyer is a Subsidiary, or of any Subsidiary, of a bank holding company of
which Buyer is a Subsidiary, of any bank at which Buyer maintains a
correspondent account or of any lender which maintains a correspondent account
with Buyer.

 

(xxvi)      Office of Foreign Assets Control. Seller warrants, represents and
covenants that neither Seller nor any of its Affiliates are or will be an entity
or Person that is or is owned or controlled by a Person that is the subject of
any sanctions administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Asset Control, the United Nations Security Council, the
European Union or Her Majesty’s Treasury (collectively, “Sanctions”). Seller
covenants and agrees that, with respect to the Transactions under this
Agreement, none of Seller or, to Seller’s Knowledge, any of its Affiliates will
conduct any business, nor engage in any transaction, Assets or dealings, with
any Person who is the subject of Sanctions. Seller further covenants and agrees
that it will not, directly or indirectly, use the proceeds of the facility, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions.

 

(xxvii)     Notice Address; Jurisdiction of Organization. On the date of this
Agreement, Seller’s address for notices is as specified on Annex I. Seller’s
jurisdiction of organization is Delaware. The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Items, is its notice address (other than such books and records as are
maintained by the Advisor or its sub-advisors). Seller may change its address
for notices and for the location of its books and records by giving Buyer
written notice of such change.

 

(xxviii)    Anti-Money Laundering Laws. Seller either (1) is entirely exempt
from or (2) has otherwise fully complied with all applicable anti-money
laundering laws and regulations (collectively, the “Anti-Money Laundering
Laws”), by (A) establishing an adequate anti-money laundering compliance program
as required by the Anti-Money Laundering Laws, (B) conducting the requisite due
diligence in connection with the origination of each Purchased Asset for
purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the related obligor (if applicable) and the origin of the assets
used by such obligor to purchase the property in question as required by the
Anti-Money Laundering Laws, and (C) maintaining sufficient information to
identify the related obligor (if applicable) for purposes of the Anti-Money
Laundering Laws.

 

(xxix)       Ownership of Property. Seller does not own, and has not ever owned,
any assets other than (A) the Purchased Assets, and (B) such incidental personal
property related thereto; provided, however, that Seller shall not be in breach
of this representation to the extent that Seller acquires or originates a New
Asset under its good faith belief that such New Asset would become a Purchased
Asset on such date of acquisition or origination, as applicable, so long as
Seller complies with Article 11(a).

 



 45

 

 

(xxx)        Ownership. Seller is and shall remain at all times a wholly owned
direct or indirect subsidiary of Guarantor.

 

(xxxi)       Compliance with ERISA. (a) Neither Seller or any ERISA Affiliate
nor Guarantor or any ERISA Affiliate has established, maintains, contributes to,
or sponsors any Plan or Multiemployer Plan that is not in material compliance
with ERISA or the Code and would not result in any Material Adverse Effect; (b)
each of Seller and Guarantor either (i) qualifies as a VCOC or a REOC, (ii)
complies with an exception set forth in the Plan Asset Regulations such that the
assets of such Person would not be subject to Title I of ERISA and/or Section
4975 of the Code, or (iii) is not deemed to hold “plan assets” within the
meaning of the Plan Asset Regulations that are subject to ERISA; and (c)
assuming that no portion of the Purchased Assets are funded by Buyer with “plan
assets” within the meaning of the Plan Asset Regulations, none of the
transactions contemplated by the Transaction Documents will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Buyer to any tax or penalty
imposed under Section 4975 of the Code or Section 502(i) of ERISA.

 

(xxxii)       Servicing Agreements. Any Servicing Agreement related to a
Purchased Asset, including without limitation, the Primary Servicing Agreement,
may be terminated at will by Seller without payment of any penalty or fee.

 

Article 10.
NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

 

(a)           take any action that would directly or indirectly impair or
adversely affect Buyer’s title to the Purchased Assets;

 

(b)           transfer, assign, convey, grant, bargain, sell, set over, deliver
or otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Assets (or any of them) to any Person other than
Buyer, or engage in repurchase transactions or similar transactions with respect
to the Purchased Assets (or any of them) with any Person other than Buyer,
unless and until such Purchased Asset is repurchased by Seller in accordance
with this Agreement;

 

(c)           modify in any material respect adverse to the Buyer any Servicing
Agreements to which it is a party, without the consent of Buyer in its sole
discretion;

 

(d)           create, incur or permit to exist any Lien in or on any of its
property, assets, revenue, the Purchased Assets, the other Purchased Items,
whether now owned or hereafter acquired, other than the Liens granted by Seller
pursuant to Article 6 of this Agreement, Permitted Encumbrances, and the Lien
granted by Pledgor under the Pledge and Security Agreement or unless and until
such Purchased Asset relating to such Purchased Items is repurchased by Seller
in accordance with this Agreement; provided, however, to the extent any Lien is
involuntarily created in or on any property of Seller and Seller had no
Knowledge thereof on or prior to the date of creation of such Lien, Seller shall
not be in default of this Article 10(d) so long as Seller cures same to the
satisfaction of Buyer within five (5) Business Days after the earlier of (A)
notice by Buyer to Seller thereof and (B) Seller’s Knowledge thereof.

 

(e)           take any action or permit such action to be taken which would
result in a Change of Control;

 



 46

 

 

(f)            consent or assent to, or permit the Primary Servicer or servicer
to make, any Significant Modification relating to the Purchased Assets without
the prior written consent of Buyer, which shall be granted or denied in Buyer’s
sole discretion (such consent not to be unreasonably withheld, delayed or
conditioned);

 

(g)           permit the organizational documents or organizational structure of
Seller to be amended without the prior written consent of Buyer (such consent
not to be unreasonably withheld, delayed or conditioned);

 

(h)           acquire or maintain any right or interest in any Purchased Asset
or Underlying Mortgaged Property that is senior to, junior to or pari passu with
the rights and interests of Buyer therein under this Agreement and the other
Transaction Documents unless such right or interest becomes a Purchased Asset
hereunder or unless such right or interest exists as of the Purchase Date for
such Purchased Asset and is approved by Buyer in writing;

 

(i)            use any part of the proceeds of any Transaction hereunder for any
purpose which violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System;

 

(j)             incur any Indebtedness except as provided hereunder or otherwise
cease to be a Single-Purpose Entity;

 

(k)           amend or otherwise modify the Underwriting Guidelines or originate
mortgage loans in a manner inconsistent with the Underwriting Guidelines.
Notwithstanding the preceding sentence, in the event that Seller makes any
amendment or modification to the Underwriting Guidelines, Seller shall
immediately notify Buyer of such change and shall promptly deliver to Buyer a
complete copy of the amended or modified Underwriting Guidelines;

 

(l)            take any action, cause, allow, or permit any of the Seller,
Pledgor or Guarantor to be required to register as an “investment company”
within the meaning of the Investment Company Act;

 

(m)          after the occurrence and during the continuance of any Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or ownership interest of Seller,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller provided that. Seller may distribute the minimum amount of
cash required to be distributed so that Guarantor /including its qualifying
subsidiaries) can maintain its status as a “real estate investment trust” or
qualifying subsidiary. as applicable) under Sections 856 through 860 of the Code
and such distributions are actually used to maintain Guarantor’s status as a
“real estate investment trust” under Sections 856 through 860 of the Code;

 

(n)           make any future advances under any Purchased Asset to any
underlying obligor that are not permitted by the related Purchased Asset
Documents;

 

(o)           seek its dissolution, liquidation or winding up, in whole or in
part; or

 

(p)           permit, at any time, a breach of the Concentration Limit.

 



 47

 

 

Article 11.
AFFIRMATIVE COVENANTS OF SELLER

 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction:

 

(a)           Seller shall promptly notify Buyer of any Material Adverse Effect
promptly upon Seller’s Knowledge thereof; provided, however, that nothing in
this Article 11 shall relieve Seller of its obligations under this Agreement.

 

(b)           Seller shall provide Buyer with copies of such documents as Buyer
may request evidencing the truthfulness of the representations set forth in
Article 9.

 

(c)           Seller shall (i) defend the right, title and interest of Buyer in
and to the Purchased Items against, and take such other action as is necessary
to remove, the Liens, security interests, claims and demands of all Persons
(other than Liens created in favor of Buyer pursuant to the Transaction
Documents or Permitted Encumbrances) and (ii) at Buyer’s reasonable request,
take all action necessary to ensure that Buyer will have a first priority
security interest in the Purchased Assets subject to any of the Transactions in
the event such Transactions are recharacterized as secured financings.

 

(d)           Seller will permit Buyer or its designated representative to
inspect Seller’s records with respect to the Purchased Items and the conduct and
operation of its business related thereto upon reasonable prior written notice
from Buyer or its designated representative, at such reasonable times and with
reasonable frequency (not to exceed one (1) time per calendar year unless as
Event of Default has occurred and is continuing), and to make copies of extracts
of any and all thereof, subject to customary confidentiality practices and the
terms of any confidentiality agreement between Buyer and Seller and applicable
law. Buyer shall act in a commercially reasonable manner in requesting and
conducting any inspection relating to the conduct and operation of Seller’s
business. So long as no Potential Event of Default or Event of Default has
occurred and is continuing, any such inspection shall be at Buyer’s cost and
expense.

 

(e)           If Seller shall at any time become entitled to receive or shall
receive any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for a Purchased Asset, or otherwise in respect thereof,
Seller shall accept the same as Buyer’s agent, hold the same in trust for Buyer
and deliver the same forthwith to the Custodian in the exact form received, duly
endorsed by Seller to Buyer, if required, together with all related and
necessary duly executed transfer documents to be held by Buyer hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets shall be
received by Seller, Seller shall, until such money or property is paid or
delivered to Buyer, hold such money or property in trust for Buyer, segregated
from other funds of Seller, as additional collateral security for the
Transactions.

 

(f)            At any time from time to time upon the reasonable request of
Buyer, at the sole expense of Seller, Seller will (i) promptly and duly execute
and deliver such further instruments and documents and take such further actions
as Buyer may request for the purposes of obtaining or preserving the full
benefits of this Agreement including the perfected, first priority security
interest required hereunder, (ii) ensure that such security interest remains
fully perfected at all times and remains at all times first in priority as
against all other creditors of such Seller (whether or not existing as of the
Closing Date, any Purchase Date or in the future) and (iii) obtain or preserve
the rights and powers herein granted (including, among other things, filing such
UCC financing statements as Buyer may request). If any amount payable under or
in connection with any of the Purchased Items shall be or become evidenced by
any promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Buyer, duly
endorsed in a manner satisfactory to Buyer, to be itself held as a Purchased
Item pursuant to this Agreement, and the documents delivered in connection
herewith.

 



 48

 

 

(g)           Seller shall provide, or cause to be provided, to Buyer the
following financial and reporting information:

 

(i)            Within fifteen (15) calendar days after each month-end, a Monthly
Reporting Package substantially in the form of Exhibit III-A attached hereto;

 

(ii)           Within sixty (60) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a Quarterly Reporting Package
substantially in the form of Exhibit III-B attached hereto;

 

(iii)          Within one hundred twenty (120) calendar days after the last day
of its fiscal year, an Annual Reporting Package substantially in the form of
Exhibit III-C attached hereto; and

 

(iv)          Upon Buyer’s request:

 

(A)       copies of Seller’s (if applicable) and Guarantor’s Federal Income Tax
returns, if any, delivered within thirty (30) calendar days after the filing
thereof; and

 

(B)       such other information regarding the financial condition, operations
or business of Seller, Guarantor or any Mortgagor in respect of a Purchased
Asset as Buyer may reasonably request.

 

(h)           Seller shall make a representative available to Buyer every
quarter for attendance at a telephone conference, the date of which to be
mutually agreed upon by Buyer and Seller, regarding the status of each Purchased
Asset, Seller’s compliance with the requirements of Articles 11 and 12, and any
other matters relating to the Transaction Documents or Transactions that Buyer
wishes to discuss with Seller.

 

(i)            Seller shall to at all times (i) comply with all contractual
obligations, (ii) comply in all respects with all laws, ordinances, rules,
regulations and orders (including, without limitation, Environmental Laws) of
any Governmental Authority or any other federal, state, municipal or other
public authority having jurisdiction over Seller or any of its assets and Seller
shall do or cause to be done all things necessary to preserve and maintain in
full force and effect its legal existence, and all licenses material to its
business and (iii) maintain and preserve its legal existence and all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business (including, without limitation, preservation of all lending
licenses held by Seller and of Seller’s status as a “qualified transferee”
(however denominated) under all documents which govern the Purchased Assets).

 

(j)            Seller shall at all times have proper books of records and
accounts in which full, true and correct entries shall be made of its
transactions fairly in accordance with GAAP, and have set aside on such books
from its earnings for each fiscal year all such proper reserves in accordance
with GAAP.

 

(k)           Seller shall observe, perform and satisfy all the terms,
provisions, covenants and conditions required to be observed, performed or
satisfied by it, and shall pay when due all costs, fees and expenses required to
be paid by it under the Transaction Documents, including, but not limited to,
the fees an expenses of the Custodian and the Acceptable Attorney, Depository
and each servicer (including, without limitation, the Primary Servicer) of any
or all of the Purchased Assets, the Draw Fee, the Exit Fee and the Renewal
Period Fee, as applicable.

 



 49

 

 

(l)            Seller will continue to be a U.S. Person that is a partnership
for U.S. federal income tax purposes, or a disregarded entity of a U.S. Person
for U.S. federal income tax purposes. Seller shall pay and discharge all Taxes,
levies, liens and other charges on its assets and on the Purchased Items that,
in each case, in any manner would create any Lien upon the Purchased Items,
other than (A) Taxes that are not yet due and payable and (B) any such Taxes
that are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP; provided that such contest operates to suspend
collection of the contested Tax and enforcement of a Lien.

 

(m)          Seller shall advise Buyer in writing of the opening of any new
chief executive office or the closing of any such office of Seller, Pledgor or
Guarantor and of any change in Seller’s, Pledgor’s or Guarantor’s name or the
places where the books and records pertaining to the Purchased Assets are held
not less than fifteen (15) Business Days prior to taking any such action.

 

(n)           Seller will maintain or cause to be maintained records with
respect to the Purchased Items and the conduct and operation of its business
with no less a degree of prudence than if the Purchased Items were held by
Seller for its own account.

 

(o)           Upon reasonable notice (unless an Event of Default shall have
occurred and is continuing, in which case, no prior notice shall be required),
during normal business hours, Seller shall allow Buyer to (i) review any
operating statements, occupancy status and other property level information with
respect to the underlying real estate directly or indirectly securing or
supporting the Purchased Assets that either is in Seller’s possession or is
available to Seller, (ii) examine, copy (at Buyer’s expense) and make extracts
from its books and records, to inspect any of its Properties, and (iii) discuss
Seller’s business and affairs with its Responsible Officers (in each case,
unless an Event of Default has occurred and is continuing, limited to once per
calendar year).

 

(p)           Intentionally omitted.

 

(q)           Intentionally omitted.

 

(r)            Seller shall continue to engage in business of the same general
type as now conducted by it or otherwise as approved by Buyer prior to the date
hereof and maintain and preserve its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business (including, without limitation, preservation of all lending licenses
(if any) held by Seller and of Seller’s status as a “qualified transferee”
(however denominated) under all documents which govern the Purchased Assets).

 

(s)           Seller shall cause each servicer of a Purchased Asset to provide
to Buyer via electronic transmission, promptly upon request by Buyer a Servicing
Tape for the most recently ended month (or any portion thereof); provided,
however, that if the related Mortgagor for such Purchased Asset is only
obligated to provide Seller with the information to be contained in such
Servicing Tape on a quarterly basis pursuant to the related Purchased Asset
Documents, then Seller shall only cause each such servicer to provide to Buyer
such Servicing Tape for the most recently ended quarter (or any portion
thereof).

 

(t)            With respect to each Eligible Asset to be purchased hereunder,
Seller shall notify Buyer in writing of the creation of any right or interest in
such Eligible Asset or related Underlying Mortgaged Property that is senior to
or pari passu with the rights and interests that are to be transferred to Buyer
under this Agreement and the other Transaction Documents, and whether any such
interest will be held or obtained by Seller or an Affiliate of Seller.

 



 50

 

 

(u)           Seller shall obtain customary estoppels and agreements reasonably
acceptable to Buyer for each Asset that is subject to a ground lease.

 

(v)           With respect to each Purchased Asset, Seller shall take all action
necessary or required by the Transaction Documents, Purchased Asset Documents
and each and every Requirement of Law, or requested by Buyer, to perfect,
protect and more fully evidence Buyer’s ownership of and first priority
perfected security interest in such Purchased Asset and related Purchased Asset
Documents, including executing or causing to be executed such other instruments
or notices as may be necessary or appropriate and filing and maintaining
effective UCC financing statements, continuation statements and assignments and
amendments thereto. Seller shall not take any action to cause any Purchased
Asset that is not evidenced by an instrument or chattel paper (as defined in the
UCC) to be so evidenced. If a Purchased Asset becomes evidenced by an instrument
or chattel paper, the same shall be immediately delivered to Buyer or to
Custodian on behalf of Buyer, together with endorsements required by Buyer.

 

(w)          No later than thirty (30) calendar days after Buyer’s request (or
such other time period as determined by Buyer), Seller shall procure and deliver
to Buyer an Appraisal relating to any Purchased Asset at Seller’s sole cost and
expense; provided, however, so long as no Event of Default has occurred and is
continuing, Seller shall only be responsible for the costs and expenses
associated with one (1) Appraisal for each Purchased Asset. Notwithstanding
anything herein to the contrary, Buyer shall have the unlimited right, at any
time and from time to time, to obtain an Appraisal relating to any Purchased
Asset at its own cost and expense.

 

(x)           Seller shall provide notice to Buyer in writing of any of the
following, together with a certificate of a Responsible Officer of Seller
setting forth details of such occurrence and any action Seller has taken or
proposes to take with respect thereto:

 

(i)           promptly upon receipt by Seller of notice or Knowledge of the
occurrence of any Potential Event of Default or Event of Default, but in no
event later than the immediately succeeding Business Day after the earlier of a
Responsible Officer obtaining notice or Knowledge of any such occurrence;

 

(ii)           with respect to any Purchased Asset, promptly following receipt
of any unscheduled Principal Payment (in full or in part);

 

(iii)          promptly upon the occurrence of any of the following: (A) with
respect to any Purchased Asset or related Underlying Mortgaged Property, a
material change in value, material loss or damage, regulatory issues, material
licensing or permit issues, violation of any Requirement of Law, violation of
any Environmental Law or any other actual or expected event or change in
circumstances that could reasonably be expected to result in a material decline
in value or cash flow, and (B) with respect to Seller, Pledgor and Guarantor, a
violation of any Requirement of Law or other event or circumstance that could
reasonably be expected to have a Material Adverse Effect;

 

(iv)         promptly upon the establishment of a public rating by any
nationally recognized rating agency applicable to Guarantor and any downgrade in
or withdrawal of such rating once established;

 



 51

 

 

(v)          promptly upon the occurrence of any event or circumstance that
could reasonably be determined to cause Guarantor to breach any of the covenants
contained in Section 9 of the Guarantee Agreement;

 

(vi)         promptly, and in any event within ten (10) days after service of
process on any of the following, give Buyer notice of all litigation, action,
suit, arbitration, investigation or other legal or arbitration proceedings
(including, without limitation, any of the following which are pending or
threatened) or other legal or arbitrable proceedings affecting Seller, Pledgor,
Guarantor, any Purchased Asset (or obligor thereunder) or affecting any of the
assets of Seller before any Governmental Authority that (A) questions or
challenges the validity or enforceability of any Transaction, Purchased Asset or
Purchased Asset Document, (B) makes a claim or claims in an aggregate amount
greater than (1) $250,000 with respect to Seller and (2) $10,000,000 with
respect to Guarantor, (C) individually or in the aggregate, if adversely
determined, could reasonably be likely to have a Material Adverse Effect, (D)
requires filing with the SEC in accordance with the 1934 Act and any rules
thereunder or (E) raises any lender licensee issues with respect to any
Purchased Asset;

 

(vii)        promptly, and in any event within one (1) Business Day of receipt
of notice by Seller or Knowledge, of (A) any event that would result in any
Purchased Asset becoming subject to a Mandatory Early Repurchase Event, (B) any
lien or security interest (other than security interests created or permitted
hereby) on, or claim asserted against, any Purchased Asset or, to Seller’s
Knowledge, the underlying collateral therefor, (C) any event or change in
circumstances that has or could reasonably be expected to have an adverse effect
on the market value of a Purchased Asset or (D) the resignation or termination
of any servicer under any Servicing Agreement with respect to any Purchased
Asset; and

 

(viii)       promptly upon receipt by a Responsible Officer of Seller of notice
or Knowledge of the occurrence of any breach of any representation contained in
Article 9(b)(x), but in no event later than the immediately succeeding Business
Day after the earlier of a Responsible Officer obtaining notice or Knowledge of
any such occurrence;

 

(ix)          promptly upon any transfer of any Underlying Mortgaged Property or
any direct or indirect equity interest in any Mortgagor of which Seller has
Knowledge, whether or not consent to such transfer is required under the
applicable Purchased Asset Documents.

 

(y)           Seller shall comply with the USA Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over Seller and the
Purchased Items, including those relating to money laundering and terrorism.
Seller agrees that Buyer shall have the right to audit Seller’s compliance with
the USA Patriot Act and all applicable requirements of Governmental Authorities
having jurisdiction over Seller and the Purchased Items, including those
relating to money laundering and terrorism. Seller agrees that, in the event
Seller fails to comply with the USA Patriot Act or any such applicable
requirements of Governmental Authorities, then Buyer may, at its option, cause
Seller to comply therewith, and any and all reasonable costs and expenses
incurred by Buyer in connection therewith shall be immediately due and payable
by Seller.

 

(z)            Seller shall provide Buyer with written notice of any amendment,
modification or waiver with respect to a Purchased Asset (including such
amendments, modifications or waivers that do not constitute a Significant
Modification).

 

(aa)         As soon as practical after Buyer has determined that a New Asset is
a Rejected Asset, Seller shall sell, transfer or otherwise dispose of such
Rejected Asset.

 

 52

 



 

Article 12.
SINGLE PURPOSE ENTITY

 

Seller hereby represents and warrants to Buyer and covenants with Buyer that, on
and as of the date of this Agreement and each Purchase Date and at all times
while this Agreement and any Transaction hereunder is in effect or any
Repurchase Obligations remain outstanding:

 

(a)            it is and intends to remain solvent, and it has paid and will pay
its debts and liabilities (including overhead expenses) from its own assets as
the same shall become due;

 

(b)            it has complied and will comply with the provisions of its
certificate of formation and its limited liability company agreement;

 

(c)            it has done or caused to be done and will to the extent under its
control do all things necessary to observe limited liability company formalities
and to preserve its existence as an entity duly organized, validly existing and
in good standing under the applicable laws of the jurisdiction of its
organization or formation;

 

(d)            it has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its affiliates,
its members and any other Person, and it will file its own tax returns (except
to the extent consolidation is required or permitted under GAAP or as a matter
of law);

 

(e)            it has been, is and will be, and at all times will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Seller), it shall correct any known misunderstanding
regarding its status as a separate entity, it shall conduct business in its own
name, it shall not identify itself or any of its Affiliates as a division or
part of the other and it shall maintain and utilize separate stationery,
invoices and checks;

 

(f)            it has not owned and will not own any property or any other
assets other than the Purchased Assets, cash and other assets incidental to the
origination, acquisition, ownership, hedging, administering, financing and
disposition of Purchased Assets; provided, further, that Seller shall not be in
breach of this provision to the extent that Seller acquires or originates a New
Asset under its good faith belief that such New Asset would become a Purchased
Asset on such date of acquisition or origination, as applicable, so long as
Seller complies with Article 11(a);

 

(g)            it has not engaged and will not engage in any business other than
the origination, acquisition, ownership, financing and disposition of the
Purchased Assets in accordance with the applicable provisions of the Transaction
Documents;

 

(h)            it has not entered into, and will not enter into, any contract or
agreement with any of its affiliates, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s length basis with Persons other than such affiliate;

 

(i)            it has not incurred and will not incur any indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (i) obligations under the
Transaction Documents, (ii) obligations under the documents evidencing the
Purchased Assets, or with respect to New Assets that Seller has acquired or
originated under its good faith belief that such New Asset would become a
Purchase Asset on such date of acquisition or origination, as applicable, so
long as Seller complies with Article 11(a), (iii) unsecured trade payables, in
an aggregate amount not to exceed $250,000 at any one time outstanding, incurred
in the ordinary course of acquiring, owning, financing and disposing of the
Purchased Assets ; provided, however, that any such trade payables incurred by
Seller shall be paid within sixty (60) days of the date incurred and (iv) as
otherwise permitted by this Article 12;

 



 53

 

 

(j)            it has not made and will not make any loans or advances to any
other Person, and shall not acquire obligations or securities of any member or
affiliate of any member or any other Person (other than in connection with the
origination or acquisition of Purchased Assets); provided, however, that Seller
shall not be in breach of this provision to the extent that Seller acquires or
originates a New Asset under its good faith belief that such New Asset would
become a Purchased Asset on such date of acquisition or origination, as
applicable, so long as Seller complies with Article 11(a);

 

(k)           it will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(l)            it will not seek the dissolution, liquidation or winding up, in
whole or in part of Seller;

 

(m)          it will not commingle its funds and other assets with those of any
of its Affiliates or any other Person;

 

(n)           it has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any of its Affiliates or any other Person;

 

(o)           it has not held and will not hold itself out to be responsible for
the debts or obligations of any other Person other than with respect to the
Purchased Asset Documents or otherwise as permitted by Article 10(m);

 

(p)           it will (i) have at all times at least one (1) Independent
Director and (ii) provide Buyer with up-to-date contact information for all
Independent Directors and a copy of the agreement pursuant to which each
Independent Director consents to and serves as an Independent Director for
Seller;

 

(q)           its organizational documents shall provide that (i) no Independent
Director of Seller may be removed or replaced without Cause, (ii) Buyer be given
at least five (5) Business Days prior notice of the removal and/or replacement
of any Independent Director, together with the name and contact information of
the replacement Independent Director and evidence of the replacement’s
satisfaction of the definition of Independent Director and (iii) any Independent
Director of Seller shall not have any fiduciary duty to anyone including the
holders of the equity interests in Seller and any Affiliates of Seller except
Seller and the creditors of Seller with respect to taking of, or otherwise
voting on, any Act of Insolvency; provided that the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing;
provided, further, in each case, that the Seller shall not be in breach of this
covenant if an Independent Director or Independent Advisor resigns, is unable to
serve as an Independent Advisor or is otherwise incapacitated so long as the
Seller and/or its governing body replaces such Independent Director or
Independent Advisor promptly and in any event within 10 Business Days after
obtaining Knowledge thereof);

 

(r)           it shall not, without the consent of its Independent Directors,
institute any proceeding to be adjudicated as bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against it, or file a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or consent to the filing of any such petition or to the
appointment of a receiver, rehabilitator, conservator, liquidator, assignee,
trustee or sequestrator (or other similar official) of it or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
or make an assignment for the benefit of creditors, or admit in writing its
inability to pay its debts generally as they become due, or take any action in
furtherance of any of the foregoing; and

 



 54

 

 

(s)           it shall not have any employees.

 

Article 13.
EVENTS OF DEFAULT; REMEDIES

 

(a)           Each of the following events shall constitute an “Event of
Default” under this Agreement:

 

(i)            Seller shall fail to repurchase any Purchased Asset on the
applicable Repurchase Date;

 

(ii)           Seller shall fail to apply any Income (including, for the
avoidance of doubt, any Principal Payments) received by Seller in accordance
with the provisions hereof within two (2) Business Days of Seller’s receipt of
such Income;

 

(iii)          Seller shall fail to cure any Margin Deficit in accordance with
Article 4 of this Agreement;

 

(iv)          Seller, Pledgor or Guarantor shall fail to make any payment not
otherwise addressed under this Article 13(a) owing to Buyer that has become due,
whether by acceleration or otherwise under the terms of this Agreement or the
terms of the Pledge and Security Agreement, or the Guarantee Agreement, the Fee
Letter or any other Transaction Document, which failure is not remedied within
three (3) Business Days of written notice thereof by Buyer to a Responsible
Officer of Seller;

 

(v)           Seller shall default in the observance or performance of its
obligation in any agreement contained in Article 10 of this Agreement;

 

(vi)         an Act of Insolvency occurs with respect to Seller, Pledgor or
Guarantor;

 

(vii)        a Change of Control with respect to Guarantor shall have occurred;

 

(viii)       a Responsible Officer of Seller, Pledgor or Guarantor shall admit
to any Person its inability to, or its intention not to, perform any of its
obligations hereunder;

 

(ix)          the Custodial Agreement, the Depository Agreement, the Pledge and
Security Agreement, the Guarantee Agreement, the Servicing Agreement, the Fee
Letter or any other Transaction Document shall for whatever reason be terminated
(except with Buyer’s prior written consent) or cease to be in full force and
effect, or the enforceability thereof shall be contested by Seller, Pledgor,
Guarantor or any counter-party thereto, as the case may be;

 

(x)           Seller or Guarantor shall be in default under (A) any Indebtedness
of Seller or Guarantor, as applicable, which default (1) involves the failure to
pay a matured obligation in excess of $250,000, with respect to Seller or
$10,000,000, with respect to Guarantor or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $250,000, with
respect to Seller or $10,000,000, with respect to Guarantor; or (B) any other
material contract to which Seller or Guarantor is a party which default (1)
involves the failure to pay a matured obligation in excess of $250,000 with
respect to Seller and in excess of $10,000,000 with respect to Guarantor, or (2)
permits the acceleration of the maturity of obligations by any other party to or
beneficiary of such contract if the aggregate amount of such obligations is
$250,000, with respect to Seller or $10,000,000, with respect to Guarantor;
provided, however, that any such default shall not constitute an Event of
Default hereunder if Guarantor cures such default within the applicable grace
period, if any, provided under the applicable agreement;

 



 55

 

 

(xi)          Seller or Guarantor or any of their present or future Affiliates
shall be in default under any repurchase facility, loan facility or hedging
transaction entered into by Seller or Guarantor or any of their present or
future Affiliates, as applicable, to Buyer or any of its present or future
Affiliates, which default (A) involves the failure to pay a matured obligation,
or (B) permits the acceleration of the maturity of obligations by any party to
or beneficiary with respect to such repurchase facility, loan facility or
hedging transaction;

 

(xii)         (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the Code
and such prohibited transaction results in any liability for the Buyer, (B) any
failure to meet the “minimum funding standard” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the Pension Benefit Guaranty Corporation or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA), the reporting of which has not been
waived by regulations, shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event (as so defined) or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Buyer, likely to result in the termination of such Plan under Section
4042 of ERISA, (D) any Plan shall terminate under Section 4041(c) or Section
4042 of ERISA, (E) Seller or any ERISA Affiliate shall, or in the reasonable
opinion of Buyer is likely to, incur any liability in connection with a
withdrawal from, or the insolvency of, a Multiemployer Plan or (F) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (A) through (F) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect;

 

(xiii)        either (A) the Transaction Documents shall for any reason not
cause, or shall cease to cause, Buyer to be the owner free of any adverse claim
of any of the Purchased Assets, and such condition is not cured by Seller within
three (3) Business Days after notice thereof from Buyer to Seller or after a
Responsible Officer of Seller otherwise has Knowledge thereof, or (B) if a
Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Buyer in any
of the Purchased Assets and such condition is not cured by Seller within three
(3) Business Days after notice thereof from Buyer to Seller or after a
Responsible Officer of Seller otherwise has Knowledge thereof;

 

(xiv)        on any Remittance Date the amounts deposited in the Depository
Account are insufficient to make the payments required under Article
5(b)(i)-(iii), and Seller does not otherwise make such payments on such
Remittance Date;

 



 56

 

 

(xv)         any governmental, regulatory, or self-regulatory authority shall
have taken any action to remove, limit, restrict, suspend or terminate the
rights, privileges, or operations of Seller, Pledgor or Guarantor, which
suspension or termination has a Material Adverse Effect in the determination of
Buyer;

 

(xvi)        [Reserved];

 

(xvii)       the breach by Pledgor of any term or condition set forth in the
Pledge and Security Agreement or of any representation, warranty, certification
or covenant made or deemed made in the Pledge and Security Agreement by Pledgor,
and such breach or failure to perform is susceptible of cure and is not remedied
within (A) the specified cure period or (B) if no cure is specified, five (5)
Business Days after the earlier of (1) notice thereof by Buyer to Pledgor or (2)
Pledgor’s Knowledge thereof; provided, however, that if Seller shall have made
any such representation with Knowledge that it was materially incorrect or
untrue at the time made, such misrepresentation shall constitute an Event of
Default;

 

(xviii)      any representation (other than the representations and warranties
of Seller set forth in Exhibit V and Article 9(b)(x)(d)) made by Seller to Buyer
shall have been incorrect or untrue in any respect when made or repeated or
deemed to have been made or repeated and such breach is not remedied within five
(5) Business Days after (A) delivery of notice thereof to Seller by Buyer or (B)
Knowledge on the part of Seller of such breach; provided, however that if Seller
shall have made any such representation with Knowledge that it was materially
incorrect or untrue at the time made, such misrepresentation shall constitute an
Event of Default;

 

(xix)         a final judgment by any court of competent jurisdiction for the
payment of money (a) rendered against Seller in an amount greater than $250,000
or (b) rendered against Guarantor in an amount greater than $10,000,000, and
remains undischarged or unpaid for a period of thirty (30) calendar days, unless
such judgment is effectively stayed by fully bonding over or other means
acceptable to Buyer;

 

(xx)          if Seller shall breach or fail to perform any of the covenants or
conditions contained in this Agreement or any Transaction Document, other than
those specifically otherwise referred to in this Article 13, and such breach or
failure to perform is susceptible of cure and is not remedied within (A) the
specified cure period or (B) if no cure is specified, five (5) Business Days
after the earlier of (1) notice thereof to a Responsible Officer of Seller to
Buyer or (2) Seller’s Knowledge thereof; provided, however, that with respect to
clause (B) only, if such default is susceptible of cure but cannot reasonably be
cured within such five (5) Business Day period and if Seller has diligently and
expeditiously proceeded to cure the same, such five (5) Business Day period
shall be extended for such time as is reasonably necessary for Seller, in the
exercise of due diligence, to cure such default, and in no event shall such cure
period exceed fifteen (15) days from the earlier of Seller’s receipt of Buyer’s
notice of such default or of Seller’s Knowledge of such default;

 

(xxi)         if Seller shall breach or fail to perform any of the covenants or
conditions contained in this Agreement or any Transaction Document, other than
those specifically otherwise referred to in this Article 13 and such breach is
not cured by Seller within ten (10) days from the earlier of Seller’s receipt of
Buyer’s notice of such default or Seller’s Knowledge of such default;

 

(xxii)        the breach, subject to applicable grace and cure periods, by
Guarantor of (A) any of the covenants contained in Section 9 of the Guarantee
Agreement or (B) any other term, covenant (financial or otherwise) or condition
set forth in the Guarantee Agreement or of any representation, warranty,
certification or covenant made or deemed made in the Guarantee Agreement by
Guarantor or if any certificate furnished by Guarantor to Buyer pursuant to the
Guarantee Agreement or any information with respect to the Purchased Assets
furnished in writing on behalf of Guarantor shall prove to have been false or
misleading in any respect as of the time made or furnished;

 



 57

 

 

(xxiii)       to the extent not expressly provided otherwise in this Article 13,
if Seller engages in any conduct or action where Buyer’s prior consent is
required by any Transaction Document and Seller fails to obtain such consent;
provided that if such conduct or action is otherwise an Event of Default under
this Article 13(a) and the Seller benefits from any applicable grace or cure
period, then any such grace or cure period shall still apply and not be reduced
or eliminated by this Article 13(a)(xxiii).

 

(xxiv)       Seller, Pledgor or Guarantor are required to register as an
“investment company” (as defined in the Investment Company Act);

 

(xxv)       Any servicer fails to deposit or ceases to be deposited all Income
or other amounts as required by the provisions of this Agreement when due, or an
event of default has occurred under any servicing agreement (including the
Servicing Agreement); provided, however, that such failure shall not be an Event
of Default hereunder so long as Seller appoints a new servicer pursuant to the
Servicing Agreement within thirty (30) days of such failure by such servicer; or

 

(xxvi)      Guarantor’s audited annual financial statements or the notes thereto
or other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets.

 

(b)           After the occurrence and during the continuance of an Event of
Default, Seller shall have no ability to enter into any further Transactions
hereunder. If an Event of Default shall occur and be continuing with respect to
Seller, the following rights and remedies shall be available to Buyer:

 

(i)            At the option of Buyer, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency with respect to
Seller, Pledgor or Guarantor), the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(the date on which such option is exercised or deemed to have been exercised
being referred to hereinafter as the “Accelerated Repurchase Date”).

 

(ii)           If Buyer exercises or is deemed to have exercised the option
referred to in Article 13(b)(i) of this Agreement:

 

(A)         Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date without presentment or demand of any kind, which are hereby expressly
waived, and all Income (including, without limitation, any Principal Payments or
any other amounts received, without regard to their source) deposited in the
Depository Account shall be retained by Buyer and applied in accordance with
Article 5(c);

 



 58

 

 

 (B)          to the extent permitted by applicable law, the Repurchase Price
with respect to each Transaction (determined as of the Accelerated Repurchase
Date) shall be increased by the aggregate amount obtained by daily application
of, on a 360-day-per-year basis for the actual number of days during the period
from and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Article 5 of this Agreement and applied to
such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 13(b)(iii) of this Agreement); and

 

 (C)          Buyer may terminate this Agreement (for the avoidance of doubt,
such termination shall not, to the extent the following obligations exist,
terminate the Buyer’s obligation to repay any amount owed to Seller under the
Transaction Documents or terminate the Buyer’s obligation to remit any Purchased
Assets to Seller, including with respect to any Purchased Assets then owned by
Buyer in each case following the satisfaction of all amounts owed to Buyer under
this Agreement and the Transaction Documents).

 

(iii)          Upon the occurrence and during the continuance of an Event of
Default with respect to Seller, Buyer may (A) immediately sell, at a public or
private sale in a commercially reasonable manner and at such price or prices as
Buyer may deem satisfactory any or all of the Purchased Assets, and/or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the market value of such Purchased Assets against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Assets effected pursuant to this Article 13(b)(iii) shall be applied, (v) first,
to the costs and expenses incurred by Buyer in connection with Seller’s default,
including without limitation, all costs of collection associated with the
interpretation and enforcement of Buyer’s rights and remedies under this
Agreement and all of the other Transaction Documents; (w) second, to actual,
out-of-pocket damages incurred by Buyer in connection with Seller’s default, (x)
third, to the Repurchase Prices; (y) fourth, to any Breakage Costs; and (z)
fifth, to return any excess to Seller.

 

(iv)          The parties recognize that it may not be possible to purchase or
sell all of the Purchased Assets on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Assets may not be liquid. In view of the nature of the
Purchased Assets, the parties agree that liquidation of a Transaction or the
Purchased Assets does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Buyer may elect, in its sole
discretion, the time and manner of liquidating any Purchased Assets, and nothing
contained herein shall (A) obligate Buyer to liquidate any Purchased Assets on
the occurrence and during the continuance of an Event of Default or to liquidate
all of the Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Buyer.

 

(v)          Seller shall be liable to Buyer and its Affiliates and shall
indemnify Buyer and its Affiliates for the amount (including in connection with
the enforcement of this Agreement) of all out-of-pocket losses, costs and
expenses, including reasonable legal fees and expenses of outside counsel,
actually incurred by Buyer in connection with or as a consequence of an Event of
Default.

 



 59

 

 

(vi)          Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and
Seller. Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of Seller’s obligations to Buyer under this Agreement, without
prejudice to Buyer’s right to recover any deficiency.

 

(vii)         Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of an Event of Default with respect to Seller
and at any time during the continuance thereof. All rights and remedies arising
under the Transaction Documents, as amended from time to time, are cumulative
and not exclusive of any other rights or remedies that Buyer may have.

 

(viii)       Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives, to the extent permitted by law, any defense Seller
might otherwise have arising from the use of non-judicial process, disposition
of any or all of the Purchased Assets, or from any other election of remedies.
Seller recognizes that non-judicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

Article 14.
INCREASED COSTS; TAXES

 

(a)           Market Disruption. If prior to the first (1st) day of any Pricing
Rate Period with respect to any Transaction, (i) Buyer shall have determined
(which determination shall be conclusive and binding upon Seller absent manifest
error) that LIBOR is unobtainable in accordance in the definition of LIBOR in
Article 2, (ii) LIBOR determined or to be determined for such Pricing Rate
Period will not adequately and fairly reflect the cost to Buyer (as determined
and certified by Buyer) of making or maintaining Transactions during such
Pricing Rate Period, or (iii) Buyer shall have determined (which determination
shall be conclusive and binding upon Seller absent manifest error) that there
has been or there is likely to be an alternative index or interest rate to
replace the actual or potential phase out of LIBOR, and, in each case, such
determination is made by Buyer as to similarly situated sellers in facilities
with substantially similar assets, then Buyer shall, by written notice to
Seller, which notice shall set forth in reasonable detail such circumstances,
establish the Pricing Rate for such Pricing Rate Period and all subsequent
Pricing Rate Periods until such notice is withdrawn by Buyer, as a per annum
rate equal to, in Buyer’s sole discretion, either the sum of (x) (1) Federal
Funds Rate plus (2) the Federal Funds Rate Applicable Spread or (y) (1) the
Substitute Rate plus (2) the Substitute Rate Applicable Spread.

 

(b)          Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for Buyer to enter into or maintain
Transactions as contemplated by the Transaction Documents, (a) the commitment of
Buyer hereunder to enter into new Transactions or, if such adoption of or change
in Requirement of Law makes it unlawful for Buyer to continue to maintain
Transactions as contemplated by this Agreement, to continue Transactions as such
shall forthwith be canceled, and (b) the Transactions then outstanding shall be
converted automatically, at Buyer’s election, to either Federal Funds Rate
Transactions or Substitute Rate Transactions, on the last day of the then
current Pricing Rate Period or within such earlier period as may be required by
law, provided, however, that to the extent any such determination by Buyer and
imposition of Substitute Rate Transactions apply to all sellers under similar
repurchase facilities with Buyer, such determination and imposition of
Substitute Rate Transactions will not be applied solely to Seller. If any such
conversion of a Transaction occurs on a day that is not the last day of the then
current Pricing Rate Period with respect to such Transaction, Seller shall pay
to Buyer such amounts, if any, as may be required pursuant to Article 14(f) of
this Agreement.

 



 60

 

 

(c)           Increased Costs. If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive from
any central bank or other Governmental Authority having jurisdiction over Buyer
made subsequent to the date hereof:

 

(i)           shall subject Buyer or any Transferee to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) under this
Agreement, or its loans, loan principal, letters of credit, commitments, or
other obligation, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii)          shall impose, modify or hold applicable any Reserve Requirements,
other reserves, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of Buyer that is not otherwise included in the
determination of LIBOR hereunder; or

 

(iii)         shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems, in the exercise of its reasonable business judgment, to
be material, of entering into, continuing or maintaining Transactions or to
reduce any amount receivable under the Transaction Documents in respect thereof;
then, in any such case, Seller shall promptly pay Buyer, upon its demand, any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable; provided, however, that to the extent any such
determination by Buyer and imposition of such increased costs apply to all
sellers under similar repurchase facilities with Buyer, such determination and
imposition of such increased costs will not be applied solely to Seller;
provided, further, that if Buyer fails to notify Seller of any event which would
entitle Buyer to compensation pursuant to this Article 14(c) within sixty (60)
days after Buyer’s Knowledge of such event, then Buyer shall not be entitled to
such compensation from Seller for any amount resulting from such event and
arising prior to the date which is sixty (60) days before the date on which
Buyer notifies Seller of such event. Such notification as to the calculation of
any additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional amounts.
This covenant shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets; provided, however, Buyer shall
not be entitled to any compensation under this Article 14(c) following the date
which is ninety (90) days after the termination of this Agreement.

 

(d)          Capital Adequacy. If Buyer shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does or shall have the effect of reducing the rate
of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer, to be material, then from time to time,
after submission by Buyer to Seller of a written request therefor, Seller shall
pay to Buyer such additional amount or amounts as will compensate Buyer for such
reduction, provided, however, that to the extent any such determination by Buyer
and imposition of such increased costs apply to all sellers under similar
repurchase facilities with Buyer, such determination and imposition of such
increased costs will not be applied solely to Seller. In addition, Buyer will
endeavor to provide Seller with no less than thirty (30) days prior written
notice of any such determination. Such notification as to the calculation of any
additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional amounts.
This covenant shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets.

 



 61

 

 

(e)          Dodd-Frank; Basel III. Notwithstanding any provision herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives promulgated in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities pursuant to Basel III, in each case are deemed to be an adoption of
or change in a Requirement of Law made subsequent to the date of this Agreement,
regardless of the date enacted, adopted or issued.

 

(f)           Breakage Costs. If Seller repurchases Purchased Assets on a day
other than the last day of a Pricing Rate Period, Seller shall indemnify Buyer
and hold Buyer harmless from any actual out-of-pocket losses, costs and/or
expenses (excluding lost profits) which Buyer sustains as a direct consequence
thereof (“Breakage Costs”), in each case for the remainder of the applicable
Pricing Rate Period. Buyer shall deliver to Seller a statement setting forth the
amount and basis of determination of any Breakage Costs in reasonable detail, it
being agreed that such statement and the method of its calculation shall be
conclusive and binding upon Seller absent manifest error. This Article 14(f)
shall survive termination of this Agreement and the repurchase of all Purchased
Assets subject to Transactions hereunder; provided, however, Buyer shall not be
entitled to any compensation under this Article 14(f) following the date which
is ninety (90) days after the termination of this Agreement.

 

(g)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of Seller under this Agreement or any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law (including FATCA). If any applicable law (as determined in the
good faith discretion of Seller) requires the deduction or withholding of any
Tax from any such payment by Seller, then Seller shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Seller shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Article 14) the applicable Buyer or Transferee receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(h)          Payment of Other Taxes. Seller shall timely pay, without
duplication, (i) any Other Taxes imposed on such Seller to the relevant
Governmental Authority in accordance with applicable law, and (ii) any Other
Taxes imposed on Buyer or Transferee upon written notice from such Person
setting forth such Other Taxes.

 

(i)           Evidence of Payments. As soon as practicable after any payment of
Taxes by Seller to a Governmental Authority pursuant to this Article 14, Seller
shall deliver to Buyer or Transferee a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to Buyer
or Transferee to the extent allowable by applicable law.

 



 62

 

 

(j)           Indemnification by Seller. Seller shall indemnify Buyer and each
Transferee, within ten (10) calendar days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Article 14) payable or paid by
Buyer or such Transferee or required to be withheld or deducted from a payment
to such Buyer or Transferee and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer or such Transferee shall be conclusive absent manifest error.

 

(k)          Status of Buyer and Assignees. Any Buyer or any Transferee that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to Seller, at the
time or times reasonably requested by Seller, such properly completed and
executed documentation reasonably requested by Seller as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, Buyer or Transferee, if reasonably requested by Seller, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
Seller as will enable Seller to determine whether or not Buyer or Transferee is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Articles 14(k)(A), (B) and (D) below) shall not be
required if in Buyer’s or Transferee’s reasonable judgment such completion,
execution or submission would subject Buyer or such Transferee to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer or such Transferee.

 

Without limiting the generality of the foregoing:

 

(A)          Buyer or any Transferee that is a U.S. Person shall deliver to
Seller on or prior to the date on which Buyer or such Assignee acquires an
interest under any Transaction Document (and from time to time thereafter upon
the reasonable request of Seller), executed copies of IRS Form W 9 certifying
that Buyer or Assignee is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Buyer shall, to the extent it is legally entitled to do
so, deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), whichever of the following is applicable:

 

(1)          in the case of a Foreign Buyer claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed copies of IRS Form W 8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 



 63

 

 

(3)          in the case of a Foreign Buyer claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit VIII to the effect that such
Foreign Buyer is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Seller within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)          to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
VIII-B or Exhibit VIII-C, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Buyer is
a partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit VIII-D on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Buyer shall, to the extent it is legally entitled to do
so, deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to Buyer or Transferee under this Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if Buyer or
Transferee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or Transferee shall deliver to Seller at the time or
times prescribed by law and at such time or times reasonably requested by Seller
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer or Transferee has complied
with Buyer or Transferee’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Buyer and each Assignee agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification, provide such successor form or promptly
notify Seller in writing of its legal inability to do so.



 



(l)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Article 14 (including by the
payment of additional amounts pursuant to Articles 14(h)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Article 14 with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Article 14(l) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Article 14(l), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Article 14(l) the payment
of which would place the indemnified party in a less favorable net after Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



 64

 

 

(m)          Assignment of Certain Rights. If any Buyer or Assignee requests
compensation under this Article 14 or, if Seller is required to pay any
Indemnified Taxes or additional amounts to any Buyer or any Assignee or any
Governmental Authority for the account of any Buyer or Assignee pursuant to
Article 14(d), or if any Buyer or Assignee defaults in its obligations under
this Agreement, then Seller may, at its sole expense and effort, upon notice to
such Buyer or Assignee, require such Buyer or Assignee to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Article 18), all its interests, rights (other than its existing rights to
payments pursuant to Article 3(g) or Article 14(c)) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Buyer, if a Buyer accepts such assignment); provided that (i) such
Buyer shall have received payment of an amount equal to the Repurchase Price for
all Transactions, Price Differential accreted with respect thereto, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding Repurchase Price principal and accreted Price Differential
and fees) or Seller (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Article 14(c)
or payments required to be made pursuant to Article 3(g), such assignment will
result in a reduction in such compensation or payments. A Buyer or Assignee
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Buyer or Assignee or otherwise, the
circumstances entitling Seller to require such assignment and delegation cease
to apply.

 

(n)          Survival of Obligations. Each party’s obligations under this
Article 14 shall survive any assignment of rights by, or the replacement of,
Buyer or Assignee, the termination of the Agreement and the repayment,
satisfaction or discharge of all obligations under this Agreement.

 

(o)          Repurchase of Affected Purchased Assets. In the event that Buyer
determines that it is necessary to charge any additional amounts or increased
costs pursuant to Articles 14(a), 14(b), 14(c) or 14(d), and actually imposes
such increased costs on Seller in accordance with the terms hereof, Seller shall
have the right to repurchase each affected Purchased Asset from Buyer without
payment of an Exit Fee or any other fees related to such affected Purchased
Assets; provided, that, if LIBOR is unobtainable and Seller exercises its
repurchase right, Seller shall repurchase the effected Purchased Assets within
sixty (60) calendar days from such event.



 

Article 15.
SINGLE AGREEMENT

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of, and in reliance upon, the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 



 65

 

 

Article 16.
RECORDING OF COMMUNICATIONS

 

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS. EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE ADMISSIBILITY OF
SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER PROCEEDINGS, AND AGREES
THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE RECORDING SHALL BE DEEMED TO
BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’ AGREEMENT.

 

Article 17.
NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery, (d) by telecopier (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth above, or (e) by electronic mail
provided that such electronically mailed notice must also be delivered by one of
the means set forth above. A notice shall be deemed to have been given: (w) in
the case of hand delivery, at the time of delivery, (x) in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day, (y) in the case of expedited prepaid delivery upon the first
attempted delivery on a Business Day or (z) in the case of telecopier, upon
receipt of answerback confirmation, provided that such telecopied notice was
also delivered as required in this Article 17. A party receiving a notice that
does not comply with the technical requirements for notice under this Article 17
may elect to waive in writing any deficiencies and treat the notice as having
been properly given.

 

Article 18.
ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 



 66

 

 

Article 19.
NON ASSIGNABILITY

 

(a)           Subject to Article 19(b) below, Seller may not assign any of its
rights or obligations under this Agreement without the prior written consent of
Buyer and any attempt by Seller to assign any of its rights or obligations under
this Agreement without the prior written consent of Buyer shall be null and void
ab initio. Buyer may, without consent of Seller, sell to one or more banks,
financial institutions or other entities (“Participants”) participating
interests in any Transaction, its interest in the Purchased Assets, or any other
interest of Buyer under this Agreement. Buyer may, at any time and from time to
time, assign to any Person (an “Assignee” and together with Participants, each a
“Transferee”) all or any part of its rights its interest in the Purchased
Assets, or any other interest of Buyer under this Agreement, provided that, so
long as no Event of Default has occurred and is continuing, any such Transferee
shall be an Eligible Assignee. Seller agrees to cooperate with Buyer in
connection with any such assignment, transfer or sale of participating interest
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and all other Transaction Documents in order to
give effect to such assignment, transfer or sale. Seller in no event shall be
required to make payments under Article 14 to any Transferee (other than an
Assignee for an assignment made pursuant to Article 14(l)) in excess of the
payments Seller would have been required to make to Buyer under Article 14 if no
assignment or grant of a participation to the Transferee had occurred. For
avoidance of doubt, Seller shall not have any obligations under Article 14(f) or
14(i) in respect of a Participant unless the Participant agrees to comply with
Article 14(j) in the same manner as if it was an Assignee.

 

(b)          Buyer, acting solely for this purpose as an agent of Seller, shall
maintain, either at its offices at the address set forth on Annex I attached
hereto or electronically, a copy of each assignment and a register for the
recordation of the names and addresses of the Assignees, and ownership rights in
the Transactions, Purchased Assets or in any other interests under this
Agreement of any Assignee pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Seller, Buyer and the Assignees shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the beneficial owner of
the interests in the Transactions, Purchased Assets or in any other interests
under this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by Seller, Buyer and any Assignee, at any reasonable
time and from time to time upon reasonable prior notice during normal banking
business hours.

 

(c)          If Buyer sells a participation it shall, acting solely for this
purpose as an agent of Seller, maintain a register on which it enters the name
and address of each Participant and the ownership rights in the Transactions,
Purchased Assets or any other interests under this Agreement of each Participant
(the “Participant Register”); provided that Buyer shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s ownership
rights in the Transactions, Purchased Assets or any other interests under this
Agreement) to any Person except to the extent (i) disclosing the portion of the
Participant Register relating to a Participant with respect to which a claim for
additional amounts is made under Articles 14(a), 14(b), 14(c), 14(d) or 14(f),
or (ii) otherwise to the extent such disclosure is reasonably expected to be
necessary to establish that such ownership rights in the Transactions or any
other interests under this Agreement are in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and Buyer shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, no sale, assignment,
transfer or participation pursuant to this Article 19 shall be effective unless
and until reflected in the Register or Participant Register, as applicable.

 



 67

 

 

(d)          Nothing in this Agreement shall prevent or prohibit any Buyer from
pledging any of its Purchased Assets hereunder to a Federal Reserve Bank in
support of borrowings made by such Buyer from such Federal Reserve Bank;
provided, however, no such pledge shall release a Buyer from any of its
obligations hereunder or substitute any such pledgee for such Buyer as a party
hereto.

 

Article 20.
GOVERNING LAW

 

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

 

Article 21.
NO WAIVERS, ETC.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation of any of the foregoing, the failure to
give a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.

 

Article 22.
USE OF EMPLOYEE PLAN ASSETS

 

(a)          If assets of an employee benefit plan subject to any provision of
ERISA are intended to be used by either party hereto (the “Plan Party”) in a
Transaction, the Plan Party shall so notify the other party prior to the
Transaction. The Plan Party shall represent in writing to the other party that
the Transaction does not constitute a prohibited transaction under ERISA or the
Code or is otherwise exempt therefrom, and the other party may proceed in
reliance thereon but shall not be required so to proceed.

 

(b)          Subject to the last sentence of subparagraph (a) of this Article
22, any such Transaction shall proceed only if Seller furnishes or has furnished
to Buyer its most recent available audited statement of its financial condition
and its most recent subsequent unaudited statement of its financial condition.

 

(c)          By entering into a Transaction, pursuant to this Article 22, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller’s latest
such financial statements, there has been no material adverse change in Seller’s
financial condition that Seller has not disclosed to Buyer, and (ii) to agree to
provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is Seller in any outstanding
Transaction involving a Plan Party.

 



 68

 

 

Article 23.
INTENT

 

(a)          The parties intend and recognize that each Transaction is a
“repurchase agreement” as that term is defined in Section 101(47) of the
Bankruptcy Code (except insofar as the type of Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of the Bankruptcy Code (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). The parties intend (i)
for each Transaction to qualify for the “safe harbor” treatment provided by the
Bankruptcy Code and for Buyer to be entitled to all of the rights, benefits and
protections afforded to Persons under the Bankruptcy Code with respect to a
“repurchase agreement” as defined in Section 101(47) of the Bankruptcy Code and
a “securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments under this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Section 101 of the Bankruptcy Code, (ii) for the grant
of a security interest set forth in Article 6 to also be a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and a “repurchase
agreement” as that term is defined in Section 101(47)(A)(v) of the Bankruptcy
Code, and (iii) that Buyer (for so long as each party is either a “financial
institution,” “financial participant,” “repo participant,” “master netting
participant” or other entity listed in Sections 546, 555, 559, 561, 362(b)(6) or
362(b)(7) of the Bankruptcy Code) shall be entitled to the “safe harbor”
benefits and protections afforded under the Bankruptcy Code with respect to a
“repurchase agreement” and a “securities contract,” and a “master netting
agreement” including (x) the rights, set forth in Article 13 and in Section 555,
559 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets and
terminate this Agreement, and (y) the right to offset or net out as set forth in
Article 13 and in Sections 362(b)(6), 362(b)(7), 362(o) and 546 of the
Bankruptcy Code.

 

(b)          It is understood that either party’s right to accelerate or
terminate this Agreement or to liquidate Assets delivered to it in connection
with the Transactions hereunder or to exercise any other remedies pursuant to
Article 13 hereof is a contractual right to accelerate or terminate this
Agreement or to liquidate Assets as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.

 

(c)          The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

 

(d)          Each party hereto further agrees that it shall not challenge the
characterization of this Agreement or any Transaction as a “repurchase
agreement,” “securities contract,” and/or “master netting agreement,” or each
party as a “repo participant” within the meaning of the Bankruptcy Code except
in so far as the type of Purchased Assets subject to the Transactions or, in the
case of a “repurchase agreement,” the term of the Transactions, would render
such definition inapplicable.

 

(e)          It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 



 69

 

 

(f)           It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and as used in
Section 561 of the Bankruptcy Code.

 

(g)          Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes (a) to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Assets and (b) that the Purchased Assets are owned by Seller in the
absence of an Event of Default by Seller. All parties to this Agreement agree to
such treatment and agree to take no action inconsistent with this treatment,
unless required by law.

 

(h)          The parties are that the Servicing Rights and other servicing
provisions of this Agreement constitute (a) “related terms” under this Agreement
within the meaning of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a
security agreement or other arrangement or other credit enhancement related to
the Transaction Documents.

 

Article 24.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)           in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b)          in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder;

 

(c)           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable; and

 

(d)          In the case of Transactions in which one of the parties is an
“insured depository institution”, as that term is defined in Section 1813(c)(2)
of Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

 



 70

 

 

Article 25.
CONSENT TO JURISDICTION; WAIVERS

 

(a)          Pursuant to, and in accordance with, Section 5-1402 of the New York
State General ObligationS Law, each party irrevocably and unconditionally (i)
submits to the non exclusive jurisdiction of any United States Federal or New
York State court sitting in Manhattan, and any appellate court from any such
court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Agreement or relating in any way to this
Agreement or any Transaction under this Agreement and (ii) waives, to the
fullest extent it may effectively do so, any defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.

 

(b)          To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

(c)          The parties hereby irrevocably waive, to the fullest extent each
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding and irrevocably consent to the service of any
summons and complaint and any other process by the mailing of copies of such
process to them at their respective address specified herein. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Article 25 shall affect the right
of EITHER PARTY to serve legal process in any other manner permitted by law or
affect the right of such party to bring any action or proceeding against the
other party or its property in the courts of other jurisdictions.

 

(d)          THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

Article 26.
NO RELIANCE

 

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

 

(a)          It is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party to the Transaction Documents, other than the
representations expressly set forth in the Transaction Documents;

 

(b)          It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;

 



 71

 

 

(c)          It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

 

(d)          It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

 

(e)          It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other party and has not given the other party
(directly or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

Article 27.
INDEMNITY

 

Seller hereby agrees to indemnify Buyer, Buyer’s designee that is holding a
Purchased Asset File on behalf of and at the direction of Buyer, Buyer’s
Affiliates and each of its officers, directors, employees, attorneys,
consultants and other advisors (collectively, “Indemnified Parties”) from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including,
without limitation, reasonable attorneys’ fees and disbursements of one (1) firm
of counsel, unless special expertise is required or more than one (1)
jurisdiction is involved, in which case reasonable attorney’s fees and
disbursements of such additional firm(s) shall be included) or disbursements
(all of the foregoing, collectively “Indemnified Amounts”) that may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on,
incurred and paid by or asserted against any Indemnified Party in any way
whatsoever arising out of, or in connection with, or relating to the Transaction
Documents including this Agreement or any Transactions hereunder or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided, that Seller shall not be liable for
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of Buyer or any Indemnified Party. Without limiting the
generality of the foregoing, Seller agrees to hold Buyer harmless from and
indemnify Buyer against all Indemnified Amounts with respect to all Purchased
Assets relating to, or arising out of, any violation or alleged violation of any
Environmental Law, rule or regulation or any consumer credit laws, including,
without limitation, ERISA, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act; provided, that Seller shall not be liable for
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of Buyer or any Indemnified Party. In any suit, proceeding or
action brought by Buyer in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller will
save, indemnify and hold Buyer harmless from and against all actual
out-of-pocket expense (including, without limitation, reasonable attorneys’ fees
and disbursements of one (1) firm of counsel, unless special expertise is
required or more than one (1) jurisdiction is involved, in which case reasonable
attorney’s fees and disbursements of such additional firm(s) shall be included),
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller.
Seller also agrees to reimburse Buyer as and when billed by Buyer for all
Buyer’s reasonable and documented out-of-pocket costs and expenses incurred in
connection with Buyer’s due diligence reviews with respect to the Purchased
Assets (including, without limitation, those incurred pursuant to Article 28 and
Article 3 (including, without limitation, all Pre-Purchase Legal Expenses, even
if the underlying prospective Transaction for which they were incurred does not
take place for any reason; provided that Buyer shall endeavor to limit such
Pre-Purchase Legal Expenses to no more than $7,500 per non-Table Funded
Purchased Asset, so long as Seller complies with Buyer’s procedure protocol) and
the enforcement or the preservation of Buyer’s rights under this Agreement, any
Transaction Documents or Transaction contemplated hereby, including, without
limitation, the reasonable and documented fees and disbursements of one (1) firm
of counsel (unless special expertise is required or more than one (1)
jurisdiction is involved, in which case reasonable attorney’s fees and
disbursements of such additional firm(s) shall be included). Seller hereby
acknowledges that the obligation of Seller hereunder is a recourse obligation of
Seller and this Article 27 shall survive the termination of this Agreement and
the Transactions contemplated hereby. This Article 27 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 



 72

 

 

Article 28.
DUE DILIGENCE

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, Primary Servicer and any other
servicer or sub-servicer and/or the Custodian. Seller agrees to reimburse Buyer
for any and all reasonable out of pocket costs and expenses incurred by Buyer
with respect to continuing due diligence on the Purchased Assets, which shall be
paid by Seller to Buyer within thirty (30) calendar days after receipt of an
invoice therefor. Seller also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Purchased Asset Files and the Purchased Assets. Without limiting
the generality of the foregoing, Seller acknowledges that Buyer may enter into
Transactions with Seller based solely upon the information provided by Seller to
Buyer and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Assets; provided,
that prior to the occurrence and continuance of a Potential Event of Default or
an Event of Default, notwithstanding anything in this Agreement to the contrary,
Buyer shall not contact any Mortgagor of an Eligible Asset with respect to a
proposed Transaction or a Purchased Asset, any related sponsor or other obligor,
any related tenant or any other loan party, without Seller’s prior consent.
Buyer may underwrite such Purchased Assets itself or engage a third party
underwriter to perform such underwriting. Seller agrees to cooperate with Buyer
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Assets in the possession, or under the control, of
Seller. Upon a written demand therefor by Buyer to Seller, Seller further agrees
that Seller shall promptly (but in no event later than ten (10) Business Days
after such a demand) reimburse Buyer for any and all out-of-pocket and invoiced
attorneys’ fees, costs and expenses incurred by Buyer in connection with
continuing due diligence on Eligible Assets and Purchased Assets.

 



 73

 

 

Article 29.
SERVICING

 

(a)          Each servicer of any Purchased Asset (including the Primary
Servicer) shall service the Assets for the benefit of Buyer and Buyer’s
successors and assigns. The appointment of each servicer of any Purchased Asset
(including the Primary Servicer) shall be subject to the prior written approval
of Buyer. Seller shall cause each such servicer (including the Primary Servicer)
to service the Purchased Assets at Seller’s sole cost and for the benefit of
Buyer in accordance with Accepted Servicing Practices; provided that, without
prior written consent of Buyer in its sole discretion as required by Article
7(d), Article 10(c) and Article 10(f) no servicer (including the Primary
Servicer) of any of the Purchased Assets shall take any action with respect to
any Purchased Asset described in Article 7(d), Article 10(c) and Article 10(f)
other than pursuant to a Revocable Option.

 

(b)          Seller agrees that Buyer is the owner of all servicing records,
including, but not limited to, any and all servicing agreements (including,
without limitation, the Primary Servicing Agreement or any other servicing
agreement relating to the servicing of any or all of the Purchased Assets)
(collectively, the “Servicing Agreements”), files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, valuations, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of
Purchased Assets (the “Servicing Records”), so long as the Purchased Assets are
subject to this Agreement. Seller covenants to safeguard such Servicing Records
and to deliver them promptly to Buyer or its designee at Buyer’s request.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, Buyer may, in its sole discretion, (i) sell its right to the Purchased
Assets on a servicing released basis and/or (ii) terminate Seller (as the
servicer), Primary Servicer or any other servicer or sub-servicer of the
Purchased Assets with or without cause, in each case without payment of any
termination fee.

 

(d)          Seller shall not employ sub-servicers or any other servicer other
than Primary Servicer pursuant to the Primary Servicing Agreement to service the
Purchased Assets without the prior written approval of Buyer, in Buyer’s sole
discretion. If the Purchased Assets are serviced by such a Buyer approved
sub-servicer or any other servicer, Seller shall, irrevocably assign all rights,
title and interest (if any) in the servicing agreements in the Purchased Assets
to Buyer. Seller shall cause all servicers and sub-servicers engaged by Seller
to execute a direct agreement with Buyer acknowledging Buyer’s security interest
and agreeing that each servicer and/or sub-servicer shall transfer all Income
with respect to the Purchased Assets in accordance with the applicable Servicing
Agreement and so long as any Purchased Asset is owned by Buyer hereunder,
following notice from Buyer to Seller and each such servicer of an Event of
Default under this Agreement, each such servicer (including Primary Servicer) or
sub-servicer shall take no action with regard to such Purchased Asset other than
as specifically directed by Buyer.

 

(e)          The payment of servicing fees shall be subordinate to payment of
amounts outstanding under any Transaction and this Agreement.

 

(f)           For the avoidance of doubt, Seller retains no economic rights to
the servicing, other than Seller’s rights under the Primary Servicing Agreement
or any other servicing agreement related to the Purchased Assets. As such,
Seller expressly acknowledges that the Purchased Assets are sold to Buyer on a
“servicing released” basis with such servicing retained by the Servicer.

 

(g)          Seller shall cause each servicer of a Purchased Asset to provide to
Buyer via electronic transmission, promptly upon request by Buyer a Servicing
Tape, for the month (or any portion thereof) prior to the date of Buyer’s
request, provided, however, that if the Mortgagor of the Underlying Mortgaged
Property for such Purchased Asset is not obligated to provide Seller with the
information to be contained in such Servicing Tape more frequently than on a
quarterly basis, then Seller shall only cause each such servicer to provide to
Buyer such Servicing Tape for the quarter (or any portion thereof) prior to the
date of Buyer’s request.

 



 74

 

 

Article 30.
MISCELLANEOUS

 

(a)          All rights, remedies and powers of Buyer hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement. In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Buyer shall have all rights and
remedies of a secured party under the UCC.

 

(b)          The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

(c)          The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

 

(d)          Without limiting the rights and remedies of Buyer under the
Transaction Documents, Seller shall pay on demand Buyer’s reasonable actual
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution, consummation and administration of, and any
amendment, supplement or modification to, the Transaction Documents and the
Transactions thereunder, whether or not such Transaction Document (or amendment
thereto) or Transaction is ultimately consummated. Seller agrees to pay Buyer
promptly on demand (but in no event later than ten (10) Business Days after such
a demand) all costs and expenses (including, without limitation, reasonable and
documented out-of-pocket expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of Seller in respect of the Purchased Assets, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Purchased Items and for the custody, care
or preservation of the Purchased Items (including insurance costs) and defending
or asserting rights and claims of Buyer in respect thereof, by litigation or
otherwise. In addition, Seller agrees to pay Buyer on demand all reasonable
costs and expenses (including, without limitation, reasonable expenses for legal
services of every kind) incurred in connection with the maintenance of the
Depository Account and registering the Purchased Items in the name of Buyer or
its nominee. All such expenses shall be recourse obligations of Seller to Buyer
under this Agreement and shall survive the termination of this Agreement. This
Article 30(d) shall not apply with respect to taxes,

 

(e)          In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of such rights, Seller hereby
grants to Buyer and its Affiliates a right of offset, to secure repayment of all
amounts owing to Buyer or its Affiliates by Seller under the Transaction
Documents, upon any and all monies, securities, collateral or other property of
Seller and the proceeds therefrom, now or hereafter held or received by Buyer or
its Affiliates or any entity under the control of Buyer or its Affiliates and
its respective successors and assigns (including, without limitation, branches
and agencies of Buyer, wherever located), for the account of Seller, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all deposits (general or specified) and credits of Seller at any
time existing. Buyer and its Affiliates are hereby authorized at any time and
from time to time upon the occurrence and during the continuance of an Event of
Default, without notice to Seller, any such notice being expressly waived, to
offset, appropriate, apply and enforce such right of offset against any and all
items hereinabove referred to against any amounts owing to Buyer or its
Affiliates by Seller under the Transaction Documents, irrespective of whether
Buyer or its Affiliates shall have made any demand hereunder and although such
amounts, or any of them, shall be contingent or unmatured and regardless of any
other collateral securing such amounts. Seller shall be deemed directly indebted
to Buyer and its Affiliates in the full amount of all amounts owing to Buyer and
its Affiliates by Seller under the Transaction Documents, and Buyer and its
Affiliates shall be entitled to exercise the rights of offset provided for
above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO
SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

 



 75

 

 

(f)           Seller agrees that it shall not assert any claims against Buyer
for special, indirect, consequential or punitive damages for the actual use or
purported use of proceeds hereunder.

 

(g)          Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

(h)          This Agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties with respect
to such subject matter, superseding all prior oral or written understandings.

 

(i)           The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights. Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

 

(j)           Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(k)          Wherever pursuant to this Agreement, Buyer exercises any right
given to it to consent or not consent, or to approve or disapprove, or any
arrangement or term is to be satisfactory to, Buyer in its sole discretion,
Buyer shall decide to consent or not consent, or to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory, in its
sole discretion and such decision by Buyer shall be final and conclusive.

 



 76

 

 

(l)           All information regarding the terms set forth in any of the
Transaction Documents or the Transactions shall be kept confidential and shall
not be disclosed by either party hereto to any Person except (a) to the
Affiliates of such party or its or their respective directors, officers,
employees, agents, advisors, attorneys, accountants and other representatives
who are informed of the confidential nature of such information and instructed
to keep it confidential, (b) to the extent requested by any regulatory
authority, stock exchange, government department or agency, or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Transaction Documents, Purchased
Assets or Underlying Mortgaged Properties, (e) to the extent required to
consummate and administer a Transaction, (f) in the event any party is legally
compelled to make pursuant to deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process by court order of a
court of competent jurisdiction, and (g) to any actual Transferee or prospective
Transferee (that is an Eligible Assignee) that agrees to comply with this
Article 30(l); provided, that, except with respect to any disclosures by Buyer
under this Article 30(l), no such disclosure made by Seller with respect to any
Transaction Document shall include a copy of such Transaction Document to the
extent that a summary would suffice; provided, further, that if it is necessary
for a copy of any Transaction Document to be disclosed by Seller, all pricing
and other economic terms set forth therein shall be redacted before disclosure.

 

[REMAINDER OF PAGE LEFT BLANK]

 



 77

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 



  BUYER:         GOLDMAN SACHS BANK USA, a New York state-chartered bank        
By: /s/ Jeffrey Dawkins      Name: Jeffrey Dawkins      Title: Authorized Person

 



 78

 

 



  SELLER:         FS CREIT FINANCE GS-1 LLC, a Delaware limited liability
company         By: /s/William Goebel   Name: William Goebel   Title: Chief
Financial Officer

 



 79

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I   Names and Addresses for Communications between Parties       SCHEDULE
I   Intentionally Omitted       SCHEDULE II   Purchased Asset File       EXHIBIT
I   Form of Confirmation Statement       EXHIBIT II   Authorized Representatives
of Seller       EXHIBIT III-A   Monthly Reporting Package       EXHIBIT III-B  
Quarterly Reporting Package       EXHIBIT III-C   Annual Reporting Package      
EXHIBIT IV   Form of Power of Attorney       EXHIBIT V   Representations and
Warranties Regarding Individual Purchased Assets       EXHIBIT VI   Advance
Procedures       EXHIBIT VII   Form of Margin Deficit Notice       EXHIBIT VIII
  Form of Tax Compliance Certificates       EXHIBIT IX   Form of Covenant
Compliance Certificate       EXHIBIT X   UCC Filing Jurisdictions       EXHIBIT
XI   Form of Servicer Notice       EXHIBIT XII   Form of Release Letter      
EXHIBIT XIII   Reserved       EXHIBIT XIV   Form of Custodial Delivery
Certificate       EXHIBIT XV   Form of Bailee Letter       EXHIBIT XVI  
Reserved       EXHIBIT XVII   Reserved       EXHIBIT XVIII   Future Funding
Procedures

 



 80

 

 

ANNEX I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Buyer:



GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282
Attention:        Mr. Jeffrey Dawkins
Telephone:      (212) 902-6852
Telecopy:        (212) 977-4870

Email:               jeffrey.dawkins@gs.com

 

Email: gs-refgwarehouse@ny.email.gs.com

Email: gs-crewarehouse-am@ny.email.gs.com

Email: gs-warehouse-ops@ny.email.gs.com

  

With copies to:

 

Paul Hastings LLP
200 Park Avenue
New York, New York 10166
Attention:        Lisa A. Chaney, Esq.
Telephone:      (212) 318-6773
Facsimile:        (212) 230-7793

Email:              lisachaney@paulhastings.com

  

Seller:


 

FS CREIT Finance GS-1 LLC
201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Chief Financial Officer
Telephone: (215) 495-1150
Telecopy: (215) 339-1931

 

Email: credit.notices@fsinvestments.com
Email: FSCREIT_TEAM@fsinvestments.com

 





 

 

Schedule I

 

Intentionally Omitted

 



-2-

 

 

SCHEDULE II

 

With respect to each Purchased Asset, the following documents, as applicable:

 

(A)The original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of __________ without recourse” and signed in the name of the
last endorsee (the “Last Endorsee”) by an authorized Person of the Last Endorsee
(in the event that the Purchased Asset was acquired by the Last Endorsee in a
merger, the signature must be in the following form: “[Last Endorsee], successor
by merger to [name of predecessor]”; in the event that the Purchased Asset was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: “[Last Endorsee], [formerly
known] or [doing business] as [previous name]”) or a lost note affidavit in a
form reasonably approved by Buyer, with a copy of the applicable Mortgage Note
attached thereto.

 

(B)The original or a copy of the loan agreement and the guarantee, if any,
executed in connection with the Purchased Asset.

 

(C)The original Mortgage with evidence of recording thereon, or a copy thereof
together with an officer’s certificate of Seller or certification of the named
bailee certifying that such copy represents a true and correct copy of the
original and that such original has been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Underlying Mortgaged Property is located.

 

(D)The originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon, or copies thereof together with
an officer’s certificate of Seller or certification of the named bailee
certifying that such copies represent true and correct copies of the originals
and, if applicable, that such originals have each been submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
Underlying Mortgaged Property is located.

 

(E)The original Assignment of Mortgage in blank for each Purchased Asset, in
form and substance acceptable for recording and signed in the name of the Last
Endorsee (in the event that the Purchased Asset was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Purchased Asset was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], [formerly
known] or [doing business] as [previous name]”).

 

(F)The originals of all intervening assignments of mortgage (if any) with
evidence of recording thereon, or copies thereof together with an officer’s
certificate of Seller or certification of the named bailee certifying that such
copies represent true and correct copies of the originals and that such
originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Underlying Mortgaged
Property is located.

 

(G)The original or a copy of the title policy or, if the original title policy
has not been issued, the original or a copy of the irrevocable marked commitment
to issue the same or pro-forma title policy.

 



-3-

 

 

(H)The original or a copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Asset.

 

(I)The original or a copy of Assignment of Leases, if any, with evidence of
recording thereon, or a copy thereof together with an officer’s certificate of
Seller or certification of the named bailee certifying that such copy represents
a true and correct copy of the original that has been submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
Underlying Mortgaged Property is located.

 

(J)The originals or a copy of all intervening assignments of Assignment of
Leases and rents, if any, or copies thereof, with evidence of recording thereon,
or copies thereof together with an officer’s certificate of Seller or
certification of the named bailee certifying that such copies represent true and
correct copies of the originals and that such originals have each been submitted
for recordation in the appropriate governmental recording office of the
jurisdiction where the Underlying Mortgaged Property is located.

 

(K)A copy of the UCC financing statements, certified as true and correct by
Seller, and all necessary UCC continuation statements with evidence of filing
thereon or copies thereof together with evidence that such UCC financing or
continuation statements have been sent for filing, and UCC assignments in blank,
which UCC assignments shall be in form and substance acceptable for filing in
the applicable jurisdictions.

 

(L)The original or a copy of any environmental indemnity agreement or similar
guaranty or indemnity, whether stand-alone or incorporated into the applicable
loan documents (if any).

 

(M)Mortgagor’s certificate or title affidavit (if any).

 

(N)A survey of the Underlying Mortgaged Property (if any) as accepted by the
title company for issuance of the title policy.

 

(O)A copy of all servicing agreements and Servicing Records related to such
Purchased Asset, which Seller shall deliver to Servicer (with a copy to Buyer).

 

(P)A copy of the Mortgagor’s opinions of counsel.

 

(Q)An assignment of any management agreements, permits, contracts and other
material agreements (if any).

 

(R)If reasonably requested by Buyer, reports of UCC, tax lien, judgment and
litigation searches, conducted by search firms reasonably acceptable to Buyer
with respect to the Purchased Asset, Seller and the related underlying obligor
and such reports reasonably satisfactory to Buyer.

 

(S)Copies of all documents relating to the formation and organization of the
related obligor under such Purchased Asset, together with all consents and
resolutions delivered in connection with such obligor’s obtaining such Purchased
Asset.

 

(T)The original omnibus assignment in blank or such other documents necessary
and sufficient to transfer to Buyer all of Seller’s right, title and interest in
and to the Purchased Asset.

 



-4-

 

 

(U)The original or a copy of any participation agreement and an original or copy
of any intercreditor, co-lender agreement, and/or servicing agreement executed
in connection with the Purchased Asset.

 

(V)Copies of all other material documents and instruments evidencing,
guaranteeing, insuring, securing or modifying such Purchased Asset, executed and
delivered to Seller in connection with, or otherwise relating to, such Purchased
Asset, including all documents establishing or implementing any lockbox pursuant
to which Seller is entitled to receive any payments from cash flow of the
underlying real property.

 



-5-

 

 

EXHIBIT I

 

CONFIRMATION STATEMENT
GOLDMAN SACHS BANK USA

 

Ladies and Gentlemen:

 

Seller is pleased to deliver our written CONFIRMATION of our agreement to enter
into the Transaction pursuant to which GOLDMAN SACHS BANK USA, a New York
state-chartered bank, shall purchase from us the Purchased Assets identified on
the attached Schedule 1 pursuant to the Uncommitted Master Repurchase and
Securities Contract Agreement, dated as of January 26, 2018 (the “Master
Repurchase and Securities Contract Agreement”), between GOLDMAN SACHS BANK USA,
a New York state-chartered bank (“Buyer”) and FS CREIT FINANCE GS-1 LLC, a
Delaware limited liability company (“Seller”), on the following terms.
Capitalized terms used herein without definition have the meanings given in the
Master Repurchase and Securities Contract Agreement.

 



Purchase Date: __________, 20__     Purchased Assets: [____Name]: As identified
on attached Schedule 1     Principal Amount of Purchased Asset as of Purchase
Date:
[$ ]     Available Future Funding as of Purchase Date:       Fully-funded
Principal Amount of Purchased Asset:       Repurchase Date:       Advance Rate:
      Purchase Price: [$ ]     Change in Purchase Price [$ ]     Pricing Rate:
LIBOR Rate plus ______%     Governing Agreements: As identified on attached
Schedule 1     Requested Fund Date:       As-Is Value of Underlying Mortgaged
Property:       Buyer’s LTV:       Maximum Buyer’s LTV:       Purchase Price
Debt Yield   Underwritten Net Operating Income Purchase Price Debt Yield      
Year 1           Year 2           Year 3           Year 4           Year 5    

 





 

 



Purchase Price Debt Yield: See Schedule 2     Draw Fee:       Requested Wire
Amount (net of Draw Fee):       Type of Funding: [Table/Non-table]    

Wiring Instructions: 

See Schedule 3     Name and address for communications: Buyer:

GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282
Attention:       Mr. Jeffrey Dawkins
Telephone:     (212) 902-6852
Telecopy:       (212) 977-4870

Email:             jeffrey.dawkins@gs.com

 

With copies to:

 

Paul Hastings LLP
200 Park Avenue
New York, New York 10166
Attention:       Lisa A. Chaney, Esq.
Telephone:      (212) 318-6773
Facsimile:       (212) 230-7793

Email:              lisachaney@paulhastings.com





 

  Seller: FS CREIT FINANCE GS-1 LLC          

201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Chief Financial Officer
Telephone: (215) 495-1150
Telecopy: (215) 339-1931 

        With copies to:

[_________________]
[_________________]
[_________________]
Attention:       [___________]
Telephone:     [___________]
Facsimile:       [___________] 

         

[_________________]
[_________________]
[_________________]



    



 



 



   

Attention:      [___________]
Telephone:    [___________]
Facsimile:      [___________] 

 





 

 

 



  FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company         By:  
    Name:     Title:

 





 

 

AGREED AND ACKNOWLEDGED:

 



GOLDMAN SACHS BANK USA,   a New York state-chartered bank        



By:

      Name:     Title:  

 





 

 

Schedule 1 to Confirmation Statement

 

Purchased Asset: [Asset Type] dated as of [______] in the original principal
amount of $[_________], made by [____] to [____] under and pursuant to that
certain [loan agreement]/[applicable document] (the “Governing Agreement”).    
Aggregate Principal Amount: $[_________] [(plus up to $[______] of future
advances under Section [____] of the Governing Agreement). Buyer’s obligation to
fund any future advances is contingent on (a) Seller’s satisfaction of the
conditions captained in Article 3(l) of the Uncommitted Master Repurchase and
Securities Contract Agreement and (b) a bringdown by Seller of all
representations and warranties made on the date hereof with regard to the
Purchased Asset pursuant to Article 9 of the Uncommitted Master Repurchase and
Securities Contract Agreement.]     Representations: Seller acknowledges and
agrees that upon funding by Buyer of the Purchase Price for the Purchased Asset
[and, in connection with any subsequent funding of the Advance Rate of a future
advance under the Purchased Asset, (i)] Seller shall be deemed to have confirmed
that all of the representations and warranties set forth in Article 9 of the
Uncommitted Master Repurchase and Securities Contract Agreement are true and
correct as of the Purchase Date with respect to all Purchased Assets [or the
applicable funding date, as the case may be,], except such representations and
warranties which by their terms speak as of a specified date and except as set
forth in the Requested Exception Report attached as Schedule 4 hereto or in the
Requested Exception Report delivered with respect to any other Purchased Asset
[and (ii) with respect to the funding of a Future Funding Advance, Seller shall
be deemed to have represented and warranted that all of the conditions to
funding of such advance set forth in Section [___] of the Governing Agreement
have been satisfied (and no conditions have been waived, except as has been
previously disclosed by Seller to Buyer in writing)].     Fixed/Floating:
[Fixed]/[Floating]     Coupon: [___]%

 



 

 

 

Term of Loan including Extension Options: [__________],[_______]    
Amortization (e.g., IO, full amortization, etc.): [__]-year amortization[, with
[__]-month IO.]

 



 

 

 

Schedule 2 to Confirmation Statement

 

[to be attached]

 



 

 

 

Schedule 3 to Confirmation Statement

 

Wiring Instructions

 

[to be attached]

 



 

 

 

Schedule 4 to Confirmation Statement

 

Requested Exceptions Report

 

[to be attached]

 



 

 

 

EXHIBIT II

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name 

 

Specimen Signature 

 

Michael C. Forman

 

Zachary Klehr

 

Stephen Sypherd

 

William Goebel

   

 



 

 

 

EXHIBIT III-A

 

MONTHLY REPORTING PACKAGE

 

The Monthly Reporting Package shall include the following:

 

●A listing of all Purchased Assets reflecting (i) the payment status of each
Purchased Asset and any material changes in the financial or other condition of
each Purchased Asset, including, without limitation any new or ongoing
litigation; and (ii) any representation and/or warranty breaches under the
Purchased Asset Documents.

 

●Any and all financial statements, rent rolls, leasing status reports for the
immediately preceding twelve (12) month period, copies of any newly executed
leases, any other financial reports or certificates, or other material
information received from the borrowers related to each Purchased Asset.

 

●A listing of any existing Potential Events of Default.

 

●A remittance report containing servicing information, including without
limitation, the beginning and ending balances of the Purchased Assets for such
period (listing the dates and amounts of any activity impacting the outstanding
principal balances of the Purchased Assets), the amount of each periodic payment
due, the amount of each periodic payment received, the date of receipt, the date
due, and whether there has been any material adverse change to the real
property, on a loan by loan basis and in the aggregate, with respect to the
Purchased Assets serviced by any servicer (such remittance report, a “Servicing
Tape”), or to the extent any servicer does not provide any such Servicing Tape,
a remittance report containing the servicing information that would otherwise be
set forth in the Servicing Tape.

 

●All other information as Buyer, from time to time, may reasonably request with
respect to Seller or any Purchased Asset, obligor or Underlying Mortgaged
Property.

 



 

 

 

EXHIBIT III-B

 

QUARTERLY REPORTING PACKAGE

 

The Quarterly Reporting Package shall include the following:

 

●Consolidated unaudited financial statements of Guarantor presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the 1934 Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Buyer within the same time frame as are
required to be filed in accordance with such applicable statutory or regulatory
requirements, in either case accompanied by a Covenant Compliance Certificate,
including a statement of operations and a statement of changes in cash flows for
such quarter and statement of net assets as of the end of such quarter, and
certified as being true and correct by a Covenant Compliance Certificate.

 

●Quarterly asset management reports.

 

●To the extent available, a business plan update, monthly and year-to-date
operating statements, rent rolls, comparison of budget and actual income and
expenses, ARGUS (or similar) cash flow projections model, and a leasing status
report for the Purchased Assets.

 



 

 

 

EXHIBIT III-C

 

ANNUAL REPORTING PACKAGE

 

The Annual Reporting Package shall include the following:

 

●Guarantor’s consolidated audited financial statements, prepared by a nationally
recognized independent certified public accounting firm and presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the 1934 Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Buyer within the same time frame as are
required to be filed in accordance with such applicable statutory and/or
regulatory requirements, in either case accompanied by a Covenant Compliance
Certificate, including a statement of operations and a statement of changes in
cash flows for such year and statement of net assets as of the end of such year
accompanied by an unqualified report of the nationally recognized independent
certified public accounting firm that prepared them.

 



 

 

 

EXHIBIT IV

 

FORM OF POWER OF ATTORNEY

 

Know All Men by These Presents, that FS CREIT FINANCE GS-1 LLC, a Delaware
limited liability company (“Seller”), does hereby appoint GOLDMAN SACHS BANK
USA, a New York state-chartered bank (“Buyer”), its attorney in fact to act in
Seller’s name, place and stead in any way that Seller could do with respect to
(i) the completion of any endorsements of documents or instruments relating to
the Purchased Assets, including without limitation, any transfer documents
related thereto and any written notices to underlying obligors to effectuate a
legal transfer of the Purchased Assets, (ii) the recordation of any instruments
relating to such Purchased Assets, (iii) the preparation and filing, in form and
substance satisfactory to Buyer, of such financing statements, continuation
statements, and other uniform commercial code forms, as Buyer may from time to
time, reasonably consider necessary to create, perfect, and preserve Buyer’s
security interest in the Purchased Assets, and (iv) the enforcement of Seller’s
rights under the Purchased Assets purchased by Buyer pursuant to the Uncommitted
Master Repurchase and Securities Contract Agreement, dated as of January 26,
2018 (the “Master Repurchase and Securities Contract Agreement”), between Buyer
and Seller, and to take such other steps as may be necessary or desirable to
enforce Buyer’s rights against such Purchased Assets, the related Purchased
Asset Files and the Servicing Records to the extent that Seller is permitted by
law to act through an agent.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this [ ] day of [_______].

 


[SIGNATURES ON THE FOLLOWING PAGE]

 



 

 

 



  FS CREIT FINANCE GS-1 LLC, a Delaware   limited liability company         By:
      Name:     Title:

 



 

 

 

EXHIBIT V

 

Representations and Warranties
Regarding the Purchased Assets

 

With respect to each Purchased Asset and the related Underlying Mortgaged
Property or Underlying Mortgaged Properties, on the related Purchase Date and at
all times while this Agreement and any Transaction contemplated hereunder is in
effect, Seller shall be deemed to make the following representations and
warranties to Buyer as of such date; provided, however, that, with respect to
any Purchased Asset, such representations and warranties shall be deemed to be
modified by any Exception Report delivered by Seller to Buyer prior to the
issuance of a Confirmation with respect thereto.

 

(1)Whole Loan; Ownership of Purchased Assets. Each Purchased Asset is an
Eligible Asset. At the time of the sale, transfer and assignment to Buyer, no
Mortgage Note or Mortgage was subject to any assignment (other than assignments
to Seller), participation or pledge, and Seller had good title to, and was the
sole owner of, each Purchased Asset free and clear of any and all liens,
charges, pledges, encumbrances, participations, any other ownership interests
on, in or to such Purchased Asset. Seller has full right and authority to sell,
assign and transfer each Purchased Asset, and the assignment to Buyer
constitutes a legal, valid and binding assignment of such Purchased Asset free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering such Purchased Asset.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Purchased Asset is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency, one-action or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except (a) as such
enforcement may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(b) that certain provisions in such Purchased Asset Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance or prepayment fees, charges and/or
premiums) are, or may be, further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (a) above)
such limitations or unenforceability will not render such Purchased Asset
Documents invalid as a whole or materially interfere with the mortgagee’s
realization of the principal benefits and/or security provided thereby (clauses
(a) and (b) collectively, the “Standard Qualifications”). Except as set forth in
the immediately preceding sentences, to Seller’s Knowledge there is no valid
offset, defense, counterclaim or right of rescission available to the related
borrower with respect to any of the related Mortgage Notes, Mortgages or other
Purchased Asset Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of the Purchased Asset, that would deny the
mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Asset Documents.

 

(3)Mortgage Provisions. The Purchased Asset Documents for each Purchased Asset
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Underlying Mortgaged Property
of the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, non-judicial foreclosure
subject to the limitations set forth in the Standard Qualifications.

 



 

 

 

(4)Hospitality Provisions. The Purchased Asset Documents for each Purchased
Asset that is secured by a hospitality property operated pursuant to a franchise
agreement includes an executed comfort letter or similar agreement signed by the
Mortgagor and franchisor of such property enforceable against such franchisor,
either directly or as an assignee of the originator. The Mortgage or related
security agreement for each Purchased Asset secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

 

(5)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Asset File or as
otherwise provided in the related Purchased Asset Documents (a) the material
terms of such Mortgage, Mortgage Note, guaranty, participation agreement, if
applicable, and related Purchased Asset Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect that could have a material adverse effect on Purchased Asset; (b) no
related Underlying Mortgaged Property or any portion thereof has been released
from the lien of the related Mortgage in any manner which materially interferes
with the security intended to be provided by such Mortgage or the use or
operation of the remaining portion of such Underlying Mortgaged Property; and
(c) neither the related borrower nor the related guarantor nor the related
participating Person has been released from its material obligations under the
Purchased Asset Documents. With respect to each Purchased Asset, except as
contained in a written document included in the Purchased Asset File, there have
been no modifications, amendments or waivers, that could be reasonably expected
to have a material adverse effect on such Purchased Asset consented to by
Seller.

 

(6)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to Buyer
constitutes a legal, valid and binding assignment to Buyer. Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Mortgagor. Each related Mortgage is a legal, valid and enforceable
first lien on the related Mortgagor’s fee or leasehold interest in the
Underlying Mortgaged Property in the principal amount of such Purchased Asset or
allocated loan amount (subject only to Permitted Encumbrances), except as the
enforcement thereof may be limited by the Standard Qualifications. Such
Underlying Mortgaged Property (subject to and excepting Permitted Encumbrances)
is, based on the title policy, free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances, and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Purchased
Asset establishes and creates a valid and enforceable lien on property described
therein, except as such enforcement may be limited by Standard Qualifications
subject to the limitations described in Paragraph (9) below. Notwithstanding
anything herein to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements is required in order to effect such perfection.

 



 

 

 

(7)Permitted Liens; Title Insurance. Each Underlying Mortgaged Property securing
a Purchased Asset is covered by a Title Policy in the original principal amount
of such Purchased Asset (or with respect to a Purchased Asset secured by
multiple properties, an amount equal to at least the allocated loan amount with
respect to the Title Policy for each such property) after all advances of
principal (including any advances held in escrow or reserves), that insures for
the benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to Permitted
Encumbrances. None of the Permitted Encumbrances are mortgage liens that are
senior to or coordinate and co-equal with the lien of the related Mortgage. Such
Title Policy (or, if it has yet to be issued, the coverage to be provided
thereby) is in full force and effect, all premiums thereon have been paid and no
claims have been made by Seller thereunder and no claims have been paid
thereunder. Neither Seller, nor to Seller’s Knowledge, any other holder of the
Purchased Asset, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy. Each Title Policy contains no
exclusion for, or affirmatively insures (except for any Underlying Mortgaged
Property located in a jurisdiction where such affirmative insurance is not
available in which case such exclusion may exist), (a) that the area shown on
the survey is the same as the property legally described in the Mortgage and (b)
to the extent that the Underlying Mortgaged Property consists of two or more
adjoining parcels, such parcels are contiguous.

 

(8)Junior Liens. To Seller’s Knowledge, there are no subordinate mortgages or
junior liens securing the payment of money encumbering the related Underlying
Mortgaged Property (other than Permitted Encumbrances). Seller has no Knowledge
of any mezzanine debt secured directly by interests in the related Mortgagor.

 

(9)Assignment of Leases. There exists as part of the related Purchased Asset
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances, each related
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. No Person other than the related Mortgagor owns any
interest in any payments due under such lease or leases that is superior to or
of equal priority with the lender’s interest therein. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Purchased Asset, a receiver is permitted to be
appointed for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee.

 

(10)UCC Filings. Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC-1 financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Purchased Asset to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Underlying
Mortgaged Property owned by such Mortgagor and located on the related Underlying
Mortgaged Property (other than any non-material personal property, any personal
property subject to a purchase money security interest, a sale and leaseback
financing arrangement as permitted under the terms of the related Purchased
Asset Documents or any other personal property leases applicable to such
personal property), to the extent perfection may be effected pursuant to
applicable law by such recording or filing, as the case may be. Subject to the
Standard Qualifications, each related Mortgage (or equivalent document) creates
a valid and enforceable lien and security interest on the items of personalty
described above to the extent perfection may be effected pursuant to applicable
law by such recording or filing, as the case may be. No representation is made
as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC-1 financing statements are required in order to effect
such perfection. Each UCC-1 financing statement, if any, filed with respect to
personal property constituting a part of the related Underlying Mortgaged
Property and each UCC-2 or UCC-3 assignment, if any, of such financing statement
to Seller was in suitable form for filing in the filing office in which such
financing statement was filed.

 



 

 

 

(11)Condition of Property. Seller or the originator of the Purchased Asset
inspected or caused to be inspected each related Underlying Mortgaged Property
within six months of origination of the Purchased Asset and within twelve months
of the Purchased Date. An engineering report or property condition assessment
was prepared in connection with the origination of each Purchased Asset no more
than twelve months prior to the Purchase Date. To Seller’s Knowledge, based
solely upon due diligence customarily performed in connection with the
origination of comparable mortgage loans, each related Underlying Mortgaged
Property was (a) free and clear of any material damage, (b) in good repair and
condition and (c) is free of structural defects, except in each case (i) for any
damage or deficiencies that would not materially and adversely affect the use,
operation or value of such Underlying Mortgaged Property as security for the
Purchased Asset, (ii) if such repairs have been completed or (iii) if escrows in
an aggregate amount consistent with the standards utilized by Seller with
respect to similar loans its holds for its own account have been established,
which escrows will in all events be in an aggregate amount not less than the
estimated cost of such repairs. Seller has no Knowledge of any material issues
with the physical condition of the Underlying Mortgaged Property that Seller
believes would have a material adverse effect on the use, operation or value of
the Underlying Mortgaged Property other than those disclosed in the engineering
report and those addressed in clauses (i), (ii) and (iii) above.

 

(12)Taxes and Assessments. All real estate taxes, governmental assessments and
other similar outstanding governmental charges (including, without limitation,
water and sewage charges), or installments thereof, that could be a lien on the
related Underlying Mortgaged Property that would be of equal or superior
priority to the lien of the Mortgage and that prior to the Purchase Date have
become delinquent in respect of each related Underlying Mortgaged Property have
been paid, or, if the appropriate amount of such taxes or charges is being
appealed or is otherwise in dispute, an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon. For purposes of this Paragraph (12), real estate
taxes and governmental assessments and other outstanding governmental charges
and installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

 

(13)Condemnation. To Seller’s Knowledge, as of the date of origination and as of
the Purchase Date, there is no proceeding pending or threatened, for the total
or partial condemnation of such Underlying Mortgaged Property that would have a
material adverse effect on the value, use or operation of the Underlying
Mortgaged Property.

 

(14)Actions Concerning Purchased Asset. To Seller’s Knowledge, as of the date of
origination and to Seller’s Knowledge as of the Purchase Date, there was no
pending, filed or threatened (in writing) action, suit or proceeding,
arbitration or governmental investigation involving any Mortgagor, guarantor, or
the Underlying Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) such Mortgagor’s title to the
Underlying Mortgaged Property, (b) the validity or enforceability of the
Mortgage, (c) such Mortgagor’s ability to perform under the related Purchased
Asset Documents, (d) such guarantor’s ability to perform under the related
guaranty, (e) the use, operation or value of the Underlying Mortgaged Property,
(f) the principal benefit of the security intended to be provided by the
Purchased Asset Documents, (g) the current ability of the Underlying Mortgaged
Property to generate net cash flow sufficient to service such Purchased Asset or
(h) the current principal use of the Underlying Mortgaged Property.

 



 

 

 

(15)Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to the Purchased Asset Documents are in the possession, or
under the control, of Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with lender under the related Purchased Asset Documents are being
conveyed by Seller to Buyer or its servicer. Any and all requirements under the
Purchased Asset Documents as to completion of any material improvements and as
to disbursements of any funds escrowed for such purpose, which requirements were
to have been complied with on or before the Purchase Date, have been complied
with in all material respects or the funds so escrowed have not been released.
No other escrow amounts have been released except in accordance with the terms
and conditions of the Purchased Asset Documents.

 

(16)No Holdbacks. The principal balance of the Purchased Asset set forth on the
Purchased Asset Schedule has been fully disbursed except for any future funding
pending per the Purchased Asset Documents as of the Purchase Date and there is
no requirement for future advances thereunder (except in those cases where the
full amount of the Purchased Asset has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Underlying Mortgaged Property, the Mortgagor or other considerations
determined by Seller to merit such holdback), and any requirements or conditions
to disbursements of any loan proceeds held in escrow have been satisfied with
respect to any disbursements of any such escrow fund made on or prior to the
date hereof.

 

(17)Insurance. Each related Underlying Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Purchased Asset
Documents and having a claims-paying or financial strength rating of any one of
the following: (i) at least “A-:VII” from A.M. Best Company, Inc., (ii) at least
“A3” (or the equivalent) from Moody’s or (iii) at least “A-” from Standard &
Poor’s (collectively, the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Purchased Asset and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the Mortgagor and included in the Underlying Mortgaged
Property (with no deduction for physical depreciation), but, in any event, not
less than the amount necessary or containing such endorsements as are necessary
to avoid the operation of any coinsurance provisions with respect to the related
Underlying Mortgaged Property.

 

Each related Underlying Mortgaged Property is also covered, and required to be
covered pursuant to the related Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) (i) covers a
period of not less than 12 months (or with respect to each Purchased Asset on a
single asset with a principal balance of $50 million or more, 18 months); (ii)
for a Purchased Asset with a principal balance of $50 million or more, contains
a 180 day “extended period of indemnity”; and (iii) covers the actual loss
sustained during restoration.

 

If any material part of the improvements, exclusive of a parking lot, located on
a Underlying Mortgaged Property is in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards, the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program, plus such additional
excess flood coverage in an amount as is generally required by prudent
institutional commercial mortgage lenders originating mortgage loans for
securitization.

 



 

 

 

If windstorm and/or windstorm related perils and/or “named storms” are excluded
from the primary property damage insurance policy, the Underlying Mortgaged
Property is insured by a separate windstorm insurance policy issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms in an amount
at least equal to 100% of the full insurable value on a replacement cost basis
of the improvements and personalty and fixtures included in the related
Underlying Mortgaged Property by an insurer meeting the Insurance Rating
Requirement.

 

The Underlying Mortgaged Property is covered, and required to be covered
pursuant to the related Purchased Asset Documents, by a commercial general
liability insurance policy issued by an insurer meeting the Insurance Rating
Requirements including coverage for property damage, contractual damage and
personal injury (including bodily injury and death) in amounts as are generally
required by a prudent institutional commercial mortgage lender for loans
originated for securitization, and in any event not less than $1 million per
occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (the “SEL”) or the probable maximum
loss (the “PML”) for the Underlying Mortgaged Property in the event of an
earthquake. In such instance, the SEL or PML, as applicable, was based on a
475-year return period, an exposure period of 50 years and a 10% probability of
exceedance. If the resulting report concluded that the SEL or PML, as
applicable, would exceed 20% of the amount of the replacement costs of the
improvements, earthquake insurance on such Underlying Mortgaged Property was
obtained by an insurer rated at least “A:VII” by A.M. Best Company, Inc. or “A3”
(or the equivalent) from Moody’s or “A-” by Standard & Poor’s in an amount not
less than 150% of the SEL or PML, as applicable.

 

The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Underlying Mortgaged Property, with respect to all property
losses in excess of 5% of the then outstanding principal amount of the related
Purchased Asset, the lender (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the reduction of the outstanding principal balance of such Purchased Asset
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this Paragraph (17)
required to be paid as of the Purchase Date have been paid, and such insurance
policies name the lender under the Purchased Asset and its successors and
assigns as a loss payee under a mortgagee endorsement clause or, in the case of
the general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Buyer. Each related Purchased
Asset obligates the related Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the lender to maintain such
insurance at the Mortgagor’s cost and expense and to charge such Mortgagor for
related premiums. All such insurance policies (other than commercial liability
policies) require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.

 



 

 

 

(18)Access; Utilities; Separate Tax Lots. Each Underlying Mortgaged Property (a)
is located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Underlying Mortgaged Property, and (c) constitutes one or more
separate tax parcels which do not include any property which is not part of the
Underlying Mortgaged Property or is subject to an endorsement under the related
Title Policy insuring the Underlying Mortgaged Property, or in certain cases, an
application has been, or will be, made to the applicable governing authority for
creation of separate tax lots, in which case the Purchased Asset Documents
require the Mortgagor to escrow an amount sufficient to pay taxes for the
existing tax parcel of which the Underlying Mortgaged Property is a part until
the separate tax lots are created or the non-recourse carveout guarantor under
the Purchased Asset Documents has indemnified the mortgagee for any loss
suffered in connection therewith.

 

(19)No Encroachments. To Seller’s Knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Purchased Asset, all material improvements that were
included for the purpose of determining the appraised value of the related
Underlying Mortgaged Property at the time of the origination of such Purchased
Asset are within the boundaries of the related Underlying Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Underlying Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No improvements on adjoining
parcels encroach onto the related Underlying Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Underlying Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No material improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Underlying Mortgaged Property
or for which insurance or endorsements have been obtained under the Title
Policy.

 

(20)No Contingent Interest or Equity Participation. No Purchased Asset has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an anticipated repayment date loan may provide
for the accrual of the portion of interest in excess of the rate in effect prior
to the anticipated Repayment Date) or an equity participation by Seller.

 

(21)REMIC. To Seller’s Knowledge, the Purchased Asset is a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code (but determined without
regard to the rule in Treasury Regulations Section 1.860G-2(f)(2) that treats
certain defective mortgage loans as qualified mortgages), and, accordingly, (a)
the issue price of the Purchased Asset to the related Mortgagor at origination
did not exceed the non-contingent principal amount of the Purchased Asset and
(b) either: (i) such Purchased Asset is secured by an interest in real property
(including buildings and structural components thereof, but excluding personal
property) having a fair market value (A) at the date the Purchased Asset was
originated at least equal to 80% of the adjusted issue price of the Purchased
Asset on such date or (B) at the Purchase Date at least equal to 80% of the
adjusted issue price of the Purchased Asset on such date, provided that, for
purposes hereof, the fair market value of the real property interest must first
be reduced by (1) the amount of any lien on the real property interest that is
senior to the Purchased Asset and (2) a proportionate amount of any lien that is
in parity with the Purchased Asset; or (ii) substantially all of the proceeds of
such Purchased Asset were used to acquire, improve or protect the real property
which served as the only security for such Purchased Asset (other than a
recourse feature or other third-party credit enhancement within the meaning of
Treasury Regulations Section 1.860G-2(a)(1)(ii)). If the Purchased Asset was
“significantly modified” prior to the Purchase Date so as to result in a taxable
exchange under Section 1001 of the Code, it either (i) was modified as a result
of the default or reasonably foreseeable default of such Purchased Asset or (ii)
satisfies the provisions of either clause (b)(i)(A) above (substituting the date
of the last such modification for the date the Purchased Asset was originated)
or clause (b)(i)(B), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Purchased Asset constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-(b)(2). All terms used in this Paragraph (21) shall have the same
meanings as set forth in the related Treasury Regulations.

 



 

 

 

(22)Compliance with Usury Laws. The interest rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Purchased Asset complied as of the date of origination with,
or was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(23)Authorized to do Business. To the extent required under applicable law, as
of the Purchase Date and as of each date that such entity held the Mortgage
Note, Seller and to Seller’s Knowledge each holder of the Mortgage Note was
authorized to transact and do business in the jurisdiction in which each related
Underlying Mortgaged Property is located, or the failure to be so authorized
does not materially and adversely affect the enforceability of such Purchased
Asset by Buyer.

 

(24)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related mortgagee, and
except in connection with a trustee’s sale after a default by the related
Mortgagor or in connection with any full or partial release of the related
Underlying Mortgaged Property or related security for such Purchased Asset, and
except in connection with a trustee’s sale after a default by the related
Mortgagor, no fees are payable to such trustee except for de minimis fees paid.

 

(25)Local Law Compliance. To Seller’s Knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Underlying
Mortgaged Property securing a Purchased Asset, there are no material violations
of applicable laws, zoning ordinances, rules, covenants, building codes,
restrictions and land laws (collectively, “Zoning Regulations”) other than those
which (i) constitute a legal non-conforming use or structure, as to which the
Underlying Mortgaged Property may be restored or repaired to the full extent
necessary to maintain the use of the structure immediately prior to a casualty
or the inability to restore or repair to the full extent necessary to maintain
the use or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Underlying Mortgaged Property, (ii)
are insured by the Title Policy or other insurance policy, (iii) are insured by
law and ordinance insurance coverage in amounts customarily required by prudent
commercial mortgage lenders for loans originated for securitization that
provides coverage for additional costs to rebuild and/or repair the property to
current Zoning Regulations or (iv) would not have a material adverse effect on
the Purchased Asset. The terms of the Purchased Asset Documents require the
Mortgagor to comply in all material respects with all applicable governmental
regulations, zoning and building laws.

 



 

 

 

(26)Licenses and Permits. Each Mortgagor covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits, franchises,
certificates of occupancy, consents and applicable governmental authorizations
necessary for its operation of the Underlying Mortgaged Property in full force
and effect, and to Seller’s Knowledge based upon a letter from any government
authorities or other affirmative investigation of local law compliance
consistent with the investigation conducted by Seller for similar commercial,
multifamily and manufactured housing community mortgage loans intended for
securitization, all such material licenses, permits and applicable governmental
authorizations are in effect as of the Purchase Date. The Purchased Asset
Documents require the related Mortgagor to be qualified to do business in the
jurisdiction in which the related Underlying Mortgaged Property is located and
for the Mortgagor and the Underlying Mortgaged Property to be in compliance in
all material respects with all regulations, zoning and building laws.

 

(27)Recourse Obligations. The Purchased Asset Documents for each Purchased Asset
provide that such Purchased Asset is non-recourse to the related parties thereto
except that: (a) the related Mortgagor and a guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Underlying Mortgaged property that are not de minimis) shall be fully liable for
losses, liabilities, costs and damages arising from certain acts of the related
Mortgagor and/or its principals specified in the related Purchased Asset
Documents, which acts generally include the following: (i) acts of fraud or
intentional material misrepresentation, (ii) misappropriation of rents
(following an event of default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Underlying Mortgaged Property,
(iv) intentional misconduct and (v) any breach of the environmental covenants
contained in the related Loan Documents, and (b) the Purchased Asset shall
become full recourse to the related Mortgagor and a guarantor (which is a
natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Underlying Mortgaged Property that are not de minimis), upon any of the
following events: (i) if any petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed, consented to, or acquiesced in by the Mortgagor, (ii)
Mortgagor and/or its principals shall have colluded with other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
upon the transfer of either the Underlying Mortgaged Property or equity
interests in Mortgagor made in violation of the Purchased Asset Documents.

 

(28)Mortgage Releases. The terms of the related Mortgage or related Purchased
Asset Documents do not provide for release of any material portion of the
Underlying Mortgaged Property from the lien of the Mortgage except (a) a partial
release, accompanied by principal repayment of not less than a specified
percentage at least equal to the lesser of (i) 115% of the related allocated
loan amount of such portion of the Underlying Mortgaged Property and (ii) the
outstanding principal balance of the Purchased Asset, (b) upon payment in full
of such Purchased Asset, (c) releases of out-parcels that are unimproved or
other portions of the Underlying Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Underlying Mortgaged
Property and which were not afforded any material value in the appraisal
obtained at the origination of the Purchased Asset and are not necessary for
physical access to the Underlying Mortgaged Property or compliance with zoning
requirements, or (d) as required pursuant to an order of condemnation. With
respect to any partial release under the preceding clause (a) or (d), either:
(i) such release of collateral (A) would not constitute a “significant
modification” of the subject Purchased Asset within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (B) would not cause the subject Purchased
Asset to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (ii) the mortgagee or servicer can, in accordance
with the related Purchased Asset Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (i). For purposes of the preceding
clause (i), if the fair market value of the real property constituting such
Underlying Mortgaged Property after the release is not equal to at least 80% of
the principal balance of the Purchased Asset outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the provisions governing a “real estate mortgage
investment conduit” as defined in Section 860D of the Code (the “REMIC
Provisions”).

 



 

 

 

In the event of a taking of any portion of a Underlying Mortgaged Property by a
State or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the Mortgagor can be required to pay down the
principal balance of the Purchased Asset in an amount not less than the amount
required by the REMIC Provisions and, to such extent, awards are not required to
be applied to the restoration of the Underlying Mortgaged Property or to be
released to the Mortgagor, if, immediately after the release of such portion of
the Underlying Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Underlying Mortgaged Property is not equal to at
least 80% of the remaining principal balance of the Purchased Asset.

 

No such Purchased Asset that is secured by more than one Underlying Mortgaged
Property or that is cross-collateralized with another Purchased Asset permits
the release of cross-collateralization of the related Mortgaged Properties,
other than in compliance with the REMIC Provisions.

 

(29)Financial Reporting and Rent Rolls. The Purchased Asset Documents for each
Purchased Asset require the Mortgagor to provide the owner or holder of the
Mortgage with monthly (other than for single-tenant properties) and annual
operating statements, and monthly (other than for single-tenant properties) rent
rolls for properties that have executed leases and annual financial statements,
which annual financial statements with respect to each Purchased Asset with more
than one Mortgagor are in the form of an annual combined balance sheet of the
Mortgagor entities (and no other entities), together with the related combined
statements of operations, members’ capital and cash flows, including a combining
balance sheet and statement of income for the Mortgaged Properties on a combined
basis.

 

(30)Acts of Terrorism Exclusion. With respect to each Purchased Asset over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively, the “TRIA”), from coverage,
or if such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each other Purchased Asset, the related special-form
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) does not specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy. With respect to each
Purchased Asset, the related Purchased Asset Documents do not expressly waive or
prohibit the mortgagee from requiring coverage for Acts of Terrorism, as defined
in the TRIA, or damages related thereto except to the extent that any right to
require such coverage may be limited by commercial availability on commercially
reasonable terms; provided, however, that if the TRIA or a similar or subsequent
statute is not in effect, then, provided that terrorism insurance is
commercially available, the Mortgagor under each Purchased Asset is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable in respect of the property and business
interruption/rental loss insurance required under the related Purchased Asset
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time of the origination of the Purchased Asset, and if the cost of terrorism
insurance exceeds such amount, the borrower is required to purchase the maximum
amount of terrorism insurance available with funds equal to such amount.

 



 

 

 

(31)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Purchased Asset contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Purchased
Asset if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions on the security
of property comparable to the related Underlying Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Asset
Documents), (a) the related Underlying Mortgaged Property, or any equity
interest of greater than 50% in the related Mortgagor, is directly or indirectly
pledged, transferred or sold, other than as related to (i) family and estate
planning transfers or transfers upon death or legal incapacity, (ii) transfers
to certain affiliates as defined in the related Purchased Asset Documents, (iii)
transfers that do not result in a change of Control of the related Mortgagor or
transfers of passive interests so long as the guarantor retains Control, (iv)
transfers to another holder of direct or indirect equity in the Mortgagor, a
specific Person designated in the related Purchased Asset Documents or a Person
satisfying specific criteria identified in the related Purchased Asset
Documents, such as a qualified equity holder, (v) transfers of stock or similar
equity units in publicly traded companies or (vi) a substitution or release of
collateral within the parameters of Paragraph (28) herein, or (vii) to the
extent set forth in any Exception Report, by reason of any mezzanine debt that
existed at the origination of the related Purchased Asset, or future permitted
mezzanine debt in each case as set forth in any Exception Report or (b) the
related Underlying Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Underlying Mortgaged Property, other than
any Permitted Encumbrances. The Mortgage or other Purchased Asset Documents
provide that to the extent any rating agency fees are incurred in connection
with the review of and consent to any transfer or encumbrance, the Mortgagor is
responsible for such payment along with all other reasonable fees and expenses
incurred by the Mortgagee relative to such transfer or encumbrance. For purposes
of the foregoing representation, “Control” means the power to direct the
management and policies of an entity, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise.

 

(32)Single-Purpose Entity. Each Purchased Asset requires the borrower to be a
Single-Purpose Entity for at least as long as the Purchased Asset is
outstanding. Both the Purchased Asset Documents and the organizational documents
of the Mortgagor with respect to each Purchased Asset with a principal amount on
the Purchase Date of $5 million or more provide that the borrower is a
Single-Purpose Entity, and each Purchased Asset with a principal amount on the
Purchase Date of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Mortgagor. For purposes of this Paragraph (32), a
“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents provide substantially to the effect that it was formed
or organized solely for the purpose of owning and operating one or more of the
Mortgaged Properties securing the Purchased Assets and prohibit it from engaging
in any business unrelated to such Underlying Mortgaged Property or Properties,
and whose organizational documents further provide, or which entity represented
in the related Purchased Asset Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Underlying Mortgaged Property or Properties, or any
indebtedness other than as permitted by the related Mortgage(s) or the other
related Purchased Asset Documents, that it has its own books and records and
accounts separate and apart from those of any other person, and that it holds
itself out as a legal entity, separate and apart from any other person or
entity.

 



 

 

 

(33)Intentionally Omitted.

 

(34)Ground Leases. For purposes of this Exhibit III, a “Ground Lease” shall mean
a lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Purchased Asset where the Purchased Asset is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Underlying Mortgaged Property, based upon the terms of the Ground Lease and any
estoppel or other agreement received from the ground lessor in favor of Seller,
its successors and assigns, Seller represents and warrants that:

 

(a)(i) the Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction; (ii) the Ground Lease or an estoppel
or other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Underlying Mortgaged Property by such lessee, its successors or
assigns in a manner that would materially adversely affect the security provided
by the related Mortgage and (iii) no material change in the terms of the Ground
Lease had occurred since its recordation, except by any written instrument which
are included in the related Purchased Asset File;

 

(b)the lessor under such Ground Lease has agreed in a writing included in the
related Purchased Asset File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated, without the prior written
consent of the lender (except termination or cancellation if (i) notice of a
default under the Ground Lease is provided to lender and (ii) such default is
curable by lender as provided in the Ground Lease but remains uncured beyond the
applicable cure period), and no such consent has been granted by Seller since
the origination of the Purchased Asset except as reflected in any written
instruments which are included in the related Purchased Asset File;

 

(c)the Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Purchased Asset, or 10
years past the stated maturity if such Purchased Asset fully amortizes by the
stated maturity (or with respect to a Purchased Asset that accrues on an actual
360 basis, substantially amortizes);

 



 

 

 

(d)the Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Underlying Mortgaged Property is
subject;

 

(e)the Ground Lease does not place commercially unreasonable restrictions on the
identity of the mortgagee and the Ground Lease is assignable to the holder of
the Purchased Asset and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Purchased Asset and its successors and assigns without the
consent of the lessor;

 

(f)Seller has not received any written notice of material default under or
notice of termination of such Ground Lease and, to Seller’s Knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to Seller’s Knowledge, such Ground Lease is
in full force and effect;

 

(g)the Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

(h)a lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 

(i)the Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in Paragraph (34)(k) below) will be applied either to the repair or to
restoration of all or part of the related Underlying Mortgaged Property with (so
long as such proceeds are in excess of the threshold amount specified in the
related Purchased Asset Documents) the lender or a trustee appointed by it
having the right to hold and disburse such proceeds as repair or restoration
progresses, or to the payment of the outstanding principal balance of the
Purchased Asset, together with any accrued interest;

 

(k)in the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Underlying Mortgaged Property
to the extent not applied to restoration, will be applied first to the payment
of the outstanding principal balance of the Purchased Asset, together with any
accrued interest; and

 



 

 

 

(l)provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the lender
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by Seller with
respect to the Purchased Asset have been, in all material respects, legal and
have met customary industry standards for servicing of similar commercial loans.

 

(36)Origination and Underwriting. The origination practices of Seller (or the
related originator if Seller was not the originator) with respect to each
Purchased Asset have been, in all material respects, legal and as of the date of
its origination, such Purchased Asset and the origination thereof complied in
all material respects with, or was exempt from, all requirements of federal,
state or local laws and regulations applicable to Seller (or to Seller’s
Knowledge, the originator) relating to the origination of such Purchased Asset.
At the time of origination of such Purchased Asset, the origination, due
diligence and underwriting performed by or on behalf of Seller in connection
with each Purchased Asset complied in all material respects with the terms,
conditions and requirements of Seller’s origination, due diligence, underwriting
procedures, guidelines and standards for similar commercial and multifamily
loans.

 

(37)Rent Rolls; Operating Histories. Seller has obtained a rent roll (other than
with respect to hospitality properties) certified by the related Mortgagor or
the related guarantor(s) as accurate and complete in all material respects as of
a date within 120 days of the date of origination of the related Purchased
Asset. Seller has obtained operating histories (the “Certified Operating
Histories”) with respect to each Underlying Mortgaged Property certified by the
related Mortgagor or the related guarantor(s) as accurate and complete in all
material respects as of a date within 120 days of the date of origination of the
related Purchased Asset. The Certified Operating Histories collectively report
on operations for a period equal to (a) at least a continuous three-year period
or (b) in the event the Underlying Mortgaged Property was owned, operated or
constructed by the Mortgagor or an affiliate for less than three years then for
such shorter period of time.

 

(38)No Material Default; Payment Record. As of the Purchase Date, no Purchased
Asset has been more than 30 days delinquent, without giving effect to any grace
or cure period, in making required payments since origination and no Purchased
Asset is delinquent (beyond any applicable grace or cure period) in making
required payments. To Seller’s Knowledge, there is (a) no, and since origination
and until the Purchase Date, there has been no, material default, breach,
violation or event of acceleration existing under the related Purchased Asset
Documents, or (b) no event (other than payments due but not yet delinquent)
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a material default, breach, violation or event
of acceleration, which default, breach, violation or event of acceleration, in
the case of either clause (a) or (b), materially and adversely affects the value
of the Purchased Asset, or the value, use or operation of the related Underlying
Mortgaged Property, provided, however, that this Paragraph (38) does not cover
any default, breach, violation or event of acceleration that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by Seller in any Exception Report. No person other than the
holder of such Purchased Asset may declare any event of default under the
Purchased Asset or accelerate any indebtedness under the Purchased Asset
Documents.

 



 

 

 

(39)Bankruptcy. To Seller’s Knowledge, as of the date of origination of the
related Purchased Asset and to Seller’s Knowledge as of the Purchase Date,
neither the Underlying Mortgaged Property nor any portion thereof is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in state or federal bankruptcy, insolvency or similar proceeding.

 

(40)Organization of Mortgagor. With respect to each Purchased Asset, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Purchased Asset, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. No
Purchased Asset has a Mortgagor that is an Affiliate of another borrower.

 

Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 20% or greater
direct ownership share (the “Major Sponsors”). Seller (a) required
questionnaires to be completed by each Controlling Owner and guarantor or
performed other processes designed to elicit information from each Controlling
Owner and guarantor regarding such Controlling Owner’s or guarantor’s prior
history regarding any bankruptcies or other insolvencies, any felony
convictions, and (b) performed or caused to be performed searches of the public
records or services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsors and guarantor regarding
such Controlling Owner’s, Major Sponsors’ or guarantor’s prior history regarding
any bankruptcies or other insolvencies, any felony convictions, and provided,
however, that manual public records searches were limited to the last 10 years
(clauses (a) and (b) collectively, the “Sponsor Diligence”). Based solely on the
Sponsor Diligence, to the Knowledge of Seller, no Major Sponsors or guarantor
(i) was in a state or federal bankruptcy or insolvency proceeding, (ii) had a
prior record of having been in a state of federal bankruptcy or insolvency, or
(iii) had been convicted of a felony.

 

(41)Environmental Conditions. At origination, each Mortgagor represented and
warranted that to its Knowledge no hazardous materials or any other substances
or materials which are included under or regulated by Environmental Laws are
located on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the Underlying Mortgaged Property,
except for those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Underlying Mortgaged
Property in compliance with all Environmental Laws and in a manner that does not
result in contamination of the Underlying Mortgaged Property or in a material
adverse effect on the value, use or operations of the Underlying Mortgaged
Property.

 

A Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Purchased Assets, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements was conducted by a reputable environmental consultant in connection
with such Purchased Asset within 12 months prior to its origination date (or an
update of a previous ESA was prepared), and such ESA either (i) did not identify
the existence of recognized “environmental conditions” as such term is defined
in ASTM E1527-05 or its successor (the “Environmental Conditions”) at the
related Underlying Mortgaged Property or the need for further investigation with
respect to any Environmental Condition that was identified, or (ii) if the
existence of an Environmental Condition or need for further investigation was
indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable environmental laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
lender; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, and the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that can reasonably be expected to mitigate
the identified risk; (C) the Environmental Condition identified in the related
environmental report was remediated or abated in all material respects prior to
the date hereof, and, if and as appropriate, a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the Environmental Condition affecting the related Underlying Mortgaged Property
was otherwise listed by such governmental authority as “closed” or a reputable
environmental consultant has concluded that no further action is required); (D)
a secured creditor environmental policy or a pollution legal liability insurance
policy that covers liability for the Environmental Condition was obtained from
an insurer rated no less than “A-” (or the equivalent) by Moody’s, Standard &
Poor’s and/or Fitch, Inc.; (E) a party not related to the Mortgagor was
identified as the responsible party for such Environmental Condition and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s Knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Underlying Mortgaged Property.

 



 

 

 

In the case of each Purchased Asset with respect to which there is an
environmental insurance policy (the “Environmental Insurance Policy”), (i) such
Environmental Insurance has been issued by the issuer set forth in the related
Exception Report (the “Policy Issuer”) and is effective as of the Purchase Date,
(ii) as of origination and to Seller’s Knowledge as of the Purchase Date the
Environmental Insurance Policy is in full force and effect, there is no
deductible and Seller is a named insured under such policy, (iii) (A) a property
condition or engineering report was prepared, if the related Underlying
Mortgaged Property was constructed prior to 1985, with respect to
asbestos-containing materials (“ACM”) and, if the related Underlying Mortgaged
Property is a multifamily property, with respect to radon gas (“RG”) and
lead-based paint (“LBP”), and (B) if such report disclosed the existence of a
material and adverse LBP, ACM or RG environmental condition or circumstance
affecting the related Underlying Mortgaged Property, the related Mortgagor (1)
was required to remediate the identified condition prior to closing the
Purchased Asset or provide additional security or establish with the mortgagee a
reserve in an amount deemed to be sufficient by Seller, for the remediation of
the problem, and/or (2) agreed in the Purchased Asset Documents to establish an
operations and maintenance plan after the closing of the Purchased Asset that
should reasonably be expected to mitigate the environmental risk related to the
identified LBP, ACM or RG condition, (iv) on the effective date of the
Environmental Insurance Policy, Seller as originator had no Knowledge of any
material and adverse environmental condition or circumstance affecting the
Underlying Mortgaged Property (other than the existence of LBP, ACM or RG) that
was not disclosed to the Policy Issuer in one or more of the following: (A) the
application for insurance, (B) a Mortgagor questionnaire that was provided to
the Policy Issuer, or (C) an engineering or other report provided to the Policy
Issuer, and (v) the premium of any Environmental Insurance Policy has been paid
through the maturity of the policy’s term and the term of such policy extends at
least five years beyond the maturity of the Purchased Asset.

 



 

 

 

(42)Lease Estoppels. With respect to each Purchased Asset secured by retail,
office or industrial properties, Seller requested the related Mortgagor to
obtain estoppels from each commercial tenant with respect to the rent roll
delivered as of the origination date. With respect to each Purchased Asset
predominantly secured by a retail, office or industrial property leased to a
single tenant, Seller reviewed such estoppel obtained from such tenant no
earlier than 90 days prior to the origination date of the related Purchased
Asset, and to Seller’s Knowledge, as of the Purchase Date (i) the related lease
is in full force and effect and (ii) there exists no default under such lease,
either by the lessee thereunder or by the lessor subject, in each case, to
customary reservations of tenant’s rights, such as with respect to common area
maintenance (“CAM”) and pass-through audits and verification of landlord’s
compliance with co-tenancy provisions. With respect to each Purchased Asset
predominantly secured by a retail, office or industrial property, Seller has
received lease estoppels executed within 90 days of the origination date of the
related Purchased Asset that collectively account for at least 65% of the
in-place base rent for the Underlying Mortgaged Property that secure a Purchased
Asset that is represented as of the origination date. To Seller’s Knowledge, as
of the Purchase Date (i) each lease represented on the rent roll delivered as of
the origination date is in full force and effect and (ii) there exists no
material default under any such related lease that represents 20% or more of the
in-place base rent for the Underlying Mortgaged Property either by the lessee
thereunder or by the related Mortgagor, subject, in each case, to customary
reservations of tenant’s rights, such as with respect to CAM and pass-through
audits and verification of landlord’s compliance with co-tenancy provisions.

 

(43)Appraisal. The Purchased Asset File contains an appraisal of the related
Underlying Mortgaged Property with an appraisal date within six months of the
Purchased Asset origination date, and within 12 months of the Purchase Date. The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute.
Each appraiser has represented in such appraisal or in a supplemental letter
that the appraisal satisfies the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation and has certified that such appraiser had no interest,
direct or indirect, in the Underlying Mortgaged Property or the borrower or in
any loan made on the security thereof, and its compensation is not affected by
the approval or disapproval of the Purchased Asset.

 

(44)Purchased Asset Schedule. The information pertaining to each Purchased Asset
which is set forth in the Purchased Asset Schedule was, to Seller’s Knowledge,
true and correct in all material respects as of the Purchased Date and contains
all information required by the Repurchase Agreement to be contained therein.

 

(45)Cross-Collateralization. No Purchased Asset is cross-collateralized or
cross-defaulted with any other mortgage loan.

 

(46)Advance of Funds by Seller. After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the
Purchased Asset Documents, and, to Seller’s Knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate for,
or on account of, payments due on the Purchased Asset (other than as
contemplated by the Purchased Asset Documents, such as, by way of example and
not in limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Purchased Asset Documents). Neither Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Purchased
Asset, other than contributions made on or prior to the date hereof.

 

(47)Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with the Prescribed Laws. Seller has established an anti-money
laundering compliance program as required by the Prescribed Laws, has conducted
the requisite due diligence in connection with the origination of the Purchased
Asset for purposes of the Prescribed Laws, including with respect to the
legitimacy of the applicable Mortgagor and the origin of the assets used by the
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Prescribed Laws.

 



 

 

 

(48)OFAC. (a) No Purchased Asset is (i) subject to nullification pursuant to
Executive Order 13224 or the regulations promulgated by OFAC (the “OFAC
Regulations”) or (ii) in violation of Executive Order 13224 or the OFAC
Regulations, and (b) no Mortgagor is (i) subject to the provisions of Executive
Order 13224 or the OFAC Regulations or (ii) listed as a “blocked person” for
purposes of the OFAC Regulations.

 

(49)Floating Interest Rates. Each Purchased Asset bears interest at a floating
rate of interest that is based on LIBOR plus a margin (which interest rate may
be subject to a minimum or “floor” rate).

 

(50)Prior Asset Pledges/Sales. No Purchased Asset has been pledged as collateral
to any lender in connection with any loan or sold to any buyer in connection
with a repurchase or other facility.

  



 

 

 

EXHIBIT VI

 

ADVANCE PROCEDURES

 

(a)          Submission of Due Diligence Package. Seller shall deliver to Buyer
a due diligence package for Buyer’s review and approval, which shall contain the
following items (the “Due Diligence Package”):

 

1.Delivery of Purchased Asset Documents. With respect to a New Asset that is a
Pre-Existing Asset, each of the Purchased Asset Documents.

 

2.Transaction-Specific Due Diligence Materials. With respect to any New Asset, a
summary memorandum outlining the proposed transaction, including potential
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the proposed transaction that a
reasonable buyer would consider material, together with the following due
diligence information relating to the New Asset:

 

A.With respect to each Eligible Asset:

 

(i)            a current rent roll and roll over schedule, if applicable;

 

(ii)           a cash flow pro forma through and including the maturity date of
the Eligible Asset, including any extended maturity date, whether or not the
option for such extended maturity date is actually exercised, as well as
historical operating statements for the immediately preceding twelve (12)
months, if available;

 

(iii)          flood certification (or the equivalent in the applicable
jurisdiction);

 

(iv)          if available, maps and photos;

 

(v)           copies of valuation, environmental, engineering, insurance and any
other third party reports; provided, that, if same are not available to Seller
at the time of Seller’s submission of the Due Diligence Package to Buyer, Seller
shall deliver such items to Buyer promptly upon Seller’s receipt of such items;

 

(vi)          a description of the underlying real estate directly or indirectly
securing or supporting such Purchased Asset and the ownership structure of the
borrower and the sponsor;

 

(vii)         indicative debt service coverage ratios;

 

(viii)        indicative loan-to-value ratios;

 

(ix)          indicative debt yield ratios;

 

(x)           a term sheet outlining the transaction generally;

 

(xi)          a description of the Mortgagor, including experience with other
projects (real estate owned), its ownership structure and financial statements;

 

(xii)         a description of Seller’s relationship with the Mortgagor, if any;

 



 

 

(xiii)        copies of documents evidencing such New Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Buyer, Seller shall deliver such
items to Buyer promptly upon Seller’s receipt of such items;

 

(xiv)        any exceptions to the representations and warranties set forth in
Exhibit V to this Agreement.

 

3.Environmental and Engineering. A “Phase 1” (and, if applicable, “Phase 2”)
environmental report, an asbestos survey, if applicable, and an engineering
report, each in form reasonably satisfactory to Buyer, by an engineer or
environmental consultant reasonably approved by Buyer.

 

4.Credit Memorandum. Copies of all internal credit analysis, including, without
limitation, investment committee memoranda, credit memoranda, asset summaries or
other similar documents that detail, among other things, cash flow underwriting,
historical operating numbers, underwriting footnotes, rent roll and lease
rollover schedule.

 

5.Appraisal. An Appraisal acceptable to Buyer, which Appraisal shall be dated
less than one hundred eighty (180) days prior to the proposed Purchase Date.

 

6.Opinions of Counsel. Opinion letters to Seller and its successors and assigns
from counsels to Seller and the underlying obligor, as applicable, on the
underlying loan transaction, as to enforceability of the loan documents
governing such transaction and such other matters as Buyer shall require
(including, without limitation, opinions as to due formation, authority, choice
of law, and perfection of security interests).

 

7.Additional Real Estate Matters. To the extent obtained by Seller from the
Mortgagor relating to any Eligible Asset at the origination of the Eligible
Asset, such other real estate related certificates and documentation as may have
been requested by Buyer.

 

8.Other Documents. Any other documents as Buyer or its counsel shall reasonably
deem necessary.

 

(b)          Submission of Legal Documents. With respect to a New Asset that is
an Originated Asset, no less than seven (7) calendar days (or such other time as
may be mutually acceptable to Buyer and Seller) prior to the proposed Purchase
Date, Seller shall deliver, or cause to be delivered, to counsel for Buyer the
following items, where applicable:

 

1.Copies of all draft Purchased Asset Documents in substantially final form,
blacklined against the approved form Purchased Asset Documents.

 

2.Certificates or other evidence of insurance demonstrating insurance coverage
in respect of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset, if applicable, of types, in amounts, with
insurers and otherwise in compliance with the terms, provisions and conditions
set forth in the Purchased Asset Documents, in each case satisfactory to Buyer.

 



 

 

3.All surveys of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset that are in Seller’s possession.

 

4.As reasonably requested by Buyer, satisfactory reports of tax lien, judgment
and litigation searches and other searches customarily required in the relevant
jurisdiction, conducted by search firms which are reasonably acceptable to Buyer
with respect to the Eligible Asset, underlying real estate directly or
indirectly securing or supporting such Eligible Asset, Seller and Mortgagor,
such searches to be conducted in each location Buyer shall reasonably designate.

 

5.Certifications that the property is in compliance with all applicable
licensing and zoning laws, each issued by the appropriate Governmental
Authority.

 

(c)          Approval of Eligible Asset. Conditioned upon the timely and
satisfactory completion of Seller’s requirements in clauses (a) and (b) above,
Buyer shall (1) notify Seller in writing (which may take the form of electronic
mail format) that Buyer has not approved the proposed Eligible Asset as a
Purchased Asset or (2) notify Seller in writing (which may take the form of
electronic mail format) that Buyer has approved the proposed Eligible Asset as a
Purchased Asset.

 

(d)          Assignment Documents. Seller shall have executed and delivered to
Buyer, in form and substance reasonably satisfactory to Buyer and its counsel,
all applicable assignment documents executed in blank with respect to the
proposed Eligible Asset that shall be subject to no liens except as expressly
permitted by Buyer. Each of the assignment documents shall contain such
representations and warranties in writing concerning the proposed Eligible Asset
and such other terms as shall be satisfactory to Buyer in its sole discretion,
and shall include blacklined copies of each document, showing all changes made
to the forms of assignment documents that have been approved in advance by
Buyer.

 



 

 

EXHIBIT VII

 

FORM OF MARGIN DEFICIT NOTICE

 

[DATE]

 

VIA ELECTRONIC TRANSMISSION

 

FS CREIT FINANCE GS-1 LLC
201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Chief Financial Officer



Re:Uncommitted Master Repurchase and Securities Contract Agreement, dated as of
January 26, 2018 (as amended, restated, supplemented, or otherwise modified and
in effect from time to time, the “Master Repurchase and Securities Contract
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Master Repurchase and Securities Contract
Agreement) by and between GOLDMAN SACHS BANK USA, a New York state-chartered
bank (“Buyer”), and FS CREIT FINANCE GS-1 LLC, a Delaware limited liability
company (“Seller”).

 

Pursuant to Article 4(a) of the Master Repurchase and Securities Contract
Agreement, Buyer hereby notifies Seller of the existence of a Margin Deficit as
of the date hereof as follows:

 

Purchase Price for certain Purchased Asset: $__________

 

MARGIN DEFICIT:

$__________ Accrued Price Differential from [    ] to [    ]: $__________    
TOTAL WIRE DUE: $__________

 

SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH
THE UNCOMMITTED MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT AND WITHIN
THE TIME PERIOD SPECIFIED ARTICLE 4(a) THEREOF.

 

X-1

 

 



  GOLDMAN SACHS BANK USA, a New York state-chartered bank         By:      
Name:     Title:

 

X-2

 

 

EXHIBIT VIII

 

EXHIBIT VIII-A

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Assignees That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Article 14(k) of the Uncommitted Master Repurchase
and Securities Contract Agreement, dated as of January 26, 2018 (the “Master
Repurchase and Securities Contract Agreement”), by and between GOLDMAN SACHS
BANK USA, a New York state-chartered bank, as Buyer, and FS CREIT FINANCE GS-1
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase and Securities Contract Agreement.

 

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Seller(s), and (2) the undersigned shall have at all times furnished the
applicable Seller(s) with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



[NAME OF ASSIGNEE]         By:       Name:     Title:  

 


Date: ________ __, 201[         ]

 

X-3

 

 

EXHIBIT VIII-B

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Article 14(k) of the Uncommitted Master Repurchase
and Securities Contract Agreement, dated as of January 26, 2018 (the “Master
Repurchase and Securities Contract Agreement”), by and between GOLDMAN SACHS
BANK USA, a New York state-chartered bank, as Buyer, and FS CREIT FINANCE GS-1
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase and Securities Contract Agreement.

 

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Buyer or
Assignee in writing, and (2) the undersigned shall have at all times furnished
such Buyer or Assignee with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



[NAME OF PARTICIPANT]         By:       Name:     Title:  

 


Date: ________ __, 201[       ]

 

X-4

 

 

EXHIBIT VIII-C

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Article 14(k) of the Uncommitted Master Repurchase
and Securities Contract Agreement, dated as of January 26, 2018 (the “Master
Repurchase and Securities Agreement”), by and between GOLDMAN SACHS BANK USA, a
New York state-chartered bank, as Buyer, and FS CREIT FINANCE GS-1 LLC, a
Delaware limited liability company, as Seller. Capitalized terms used and not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase and Securities Contract Agreement.

 

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the applicable Seller(s) as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Buyer or Assignee and (2) the undersigned shall have at all times
furnished such Buyer or Assignee with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 201[____]

 

X-5

 

 

EXHIBIT VIII-D

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Assignees That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Article 14(k) of the Uncommitted Master Repurchase
and Securities Contract Agreement, dated as of January 26, 2018 (the “Master
Repurchase and Securities Contract Agreement”), by and between GOLDMAN SACHS
BANK USA, a New York state-chartered bank, as Buyer, and FS CREIT FINANCE GS-1
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase and Securities Contract Agreement.

 

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect to such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the applicable Seller(s) as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Seller(s), and (2) the undersigned shall have at all
times furnished the applicable Seller(s) with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF ASSIGNEE]         By:       Name:     Title:  

 

Date: ________ __, 201[_____]

 

X-6

 

 

EXHIBIT IX

 

FORM OF COVENANT COMPLIANCE CERTIFICATE

 

[     ] [   ], 20[   ]

 

GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282
Attention:           Mr. Jeffrey Dawkins

 

This Covenant Compliance Certificate is furnished pursuant to that certain
Uncommitted Master Repurchase and Securities Contract Agreement, dated as of
January 26, 2018 by and between GOLDMAN SACHS BANK USA, a New York
state-chartered bank (“Buyer”), and FS CREIT FINANCE GS-1 LLC, a Delaware
limited liability company (“Seller”) (as amended, restated, supplemented, or
otherwise modified and in effect from time to time, the “Master Repurchase and
Securities Contract Agreement”). Unless otherwise defined herein, capitalized
terms used in this Covenant Compliance Certificate have the respective meanings
ascribed thereto in the Master Repurchase and Securities Contract Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.I am a duly elected Responsible Officer.

 

2.All of the financial statements, calculations and other information set forth
in this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 

3.I have reviewed the terms of the Master Repurchase and Securities Contract
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and financial condition of Seller during the
accounting period covered by the financial statements attached (or most recently
delivered to Buyer if none are attached).

 

4.I am not aware of any facts, or pending developments that have caused, or may
in the future cause the market value of any Purchased Asset to decline at any
time within the reasonably foreseeable future.

 

5.As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 11(x) of the Master Repurchase and Securities
Contract Agreement, Seller has observed or performed all of its covenants and
other agreements in all material respects, and satisfied in all material
respects, every condition, contained in the Master Repurchase and Securities
Contract Agreement and the related documents to be observed, performed or
satisfied by it.

 

6.The examinations described in Paragraph 3 above did not disclose, and I have
no Knowledge of, the existence of any condition or event which constitutes an
Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Covenant Compliance Certificate (including after giving effect to any
pending Transactions requested to be entered into), except as set forth below.

 



 

 

7.As of the date hereof, each of the representations and warranties made by
Seller in the Master Repurchase and Securities Contract Agreement are true,
correct and complete in all material respects with the same force and effect as
if made on and as of the date hereof, except as to the extent disclosed in a
Requested Exceptions Report.

 

8.Attached as Exhibit 1 hereto is a description of all interests of Affiliates
of Seller in any Underlying Mortgaged Property (including without limitation,
any lien, encumbrance or other debt or equity position or other interest in the
Underlying Mortgaged Property that is senior or junior to, or pari passu with, a
Mortgage Asset in right of payment or priority).

 

9.Attached as Exhibit 2 hereto are the financial statements required to be
delivered pursuant to Article 11 of the Master Repurchase and Securities
Contract Agreement (or, if none are required to be delivered as of the date of
this Covenant Compliance Certificate, the financial statements most recently
delivered pursuant to Article 11 of the Master Repurchase and Securities
Contract Agreement), which financial statements, to the best of my Knowledge
after due inquiry, fairly and accurately present in all material respects, the
financial condition and operations of Seller as of the date or with respect to
the period therein specified, determined in accordance with the requirements set
forth in Article 11.

 

10.Attached as Exhibit 3 hereto are the calculations demonstrating compliance
with the financial covenants set forth in the Guarantee Agreement.

 

11.As of the date hereof, all representations and warranties made on the
applicable Purchase Date with respect to each Purchased Asset and as set forth
on Exhibit V of the Master Repurchase and Securities Agreement remain true,
complete and correct except as to the extent disclosed in a Requested Exceptions
Report.

 

To the extent that Financial Statements are being delivered in connection with
this Covenant Compliance Certificate, Seller hereby makes the following
representations and warranties: (i) it is in compliance with all of the terms
and conditions of the Master Repurchase and Securities Contract Agreement and
(ii) it has no claim or offset against Buyer under the Transaction Documents.

 

To the best of my Knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase and Securities Contract Agreement and the related documents to be
observed, performed or satisfied by it, and I have no Knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes an Event of Default or Potential Event of Default (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

 



 

 

Described below are the exceptions, if any, to the foregoing paragraphs,
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Guarantor or Seller has taken, is
taking, or proposes to take with respect to each such condition or event:



                       

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [ ] day of [ ], 20[ ].

 

FS CREIT FINANCE GS-1 LLC,

a Delaware limited liability company

        By:       Name:     Title:  

 



FS CREDIT REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By:       Name:     Title:  



 



 

 

EXHIBIT X

 

UCC FILING JURISDICTIONS

 

Delaware

 



 

 

EXHIBIT XI

 

Form of Servicer Notice

 

[DATE]

 

[SERVICER]
[ADDRESS]
Attention: ___________

 

Re:Uncommitted Master Repurchase and Securities Contract Agreement, dated as of
January 26, 2018 by and between GOLDMAN SACHS BANK USA, a New York
state-chartered bank (“Buyer”), FS CREIT FINANCE GS-1 LLC, a Delaware limited
liability company (“Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase and Securities
Contract Agreement”); (capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase and Securities
Contract Agreement).

 

Ladies and Gentlemen:

 

[___________] (the “Servicer”) is servicing certain mortgage assets sold by
Seller to Buyer pursuant to the Master Repurchase and Securities Contract
Agreement (the “Purchased Assets”) pursuant to a servicing agreement dated as of
[___________] between Servicer and Seller (the “Servicing Agreement”). Servicer
is hereby notified that, pursuant to the Master Repurchase and Securities
Contract Agreement, Seller has sold the Purchased Assets to Buyer on a
servicing-released basis, and has granted a security interest to Buyer in the
Purchased Assets.

 

In accordance with Seller’s requirements under the Master Repurchase and
Securities Contract Agreement, Seller hereby notifies and instructs Servicer,
and Servicer hereby agrees that Servicer shall (a) segregate all amounts
collected on account of the Purchased Assets, (b) hold the Purchased Assets in
trust for Buyer, (c) immediately following the receipt thereof by Servicer,
deposit all collections of income to the Collection Account at [__________], ABA
# [___________], Account # [___________] and (d) in accordance with the terms of
the Servicing Agreement, remit all such income (net of any deductions permitted
under Section [___________] of the Servicing Agreement), to the Depository
Account at [___________], ABA # [___________], Account # [___________]. Upon
receipt of a notice of Event of Default under the Master Repurchase and
Securities Contract Agreement from Buyer, Servicer shall only follow the
instructions of Buyer with respect to the Purchased Assets, and shall deliver to
Buyer any information with respect to the Purchased Assets reasonably requested
by Buyer.

 

Servicer hereby agrees that, notwithstanding any provision to the contrary in
the Servicing Agreement or in any other agreement which exists between Servicer
and Seller in respect of any Purchased Asset, (i) Servicer is servicing the
Purchased Assets for the joint benefit of Seller and Buyer, (ii) Buyer is
expressly intended to be a third-party beneficiary under the Servicing
Agreement, and (iii) Buyer may, at any time after the occurrence and during the
continuance of an Event of Default under the Master Repurchase and Securities
Contract Agreement, terminate the Servicing Agreement and any other such
agreement immediately upon the delivery of written notice thereof to Servicer
and/or in any event transfer servicing to Buyer’s designee, at no cost or
expense to Buyer, it being agreed that Seller will pay any and all fees required
to terminate the Servicing Agreement and any other such agreement and to
effectuate the transfer of servicing to the designee of Buyer in accordance with
this Servicer Notice.

 



 

 

Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default under the Master Repurchase and Securities
Contract Agreement delivered by Buyer, and, so long as an Event of Default under
the Master Repurchase and Securities Contract Agreement exists at such time,
Seller shall indemnify and hold Servicer harmless for any and all claims
asserted against Servicer for any actions taken in good faith by Servicer in
connection with the delivery of such information, direction or notice of any
such Event of Default.

 

No provision of this letter or any Servicing Agreement may be amended,
countermanded or otherwise modified without the prior written consent of Buyer.
Buyer is an intended third party beneficiary of this letter.

 

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt. Any notices to Buyer should be delivered to the
following address: [___________].

 

  Very truly yours,       GOLDMAN SACHS BANK USA, a New York state-chartered
bank         By:       Name:     Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

ACKNOWLEDGED AND AGREED TO:

 

FS CREIT FINANCE GS-1 LLC,

a Delaware limited liability company

        By:     Name:   Title:  





 

 

EXHIBIT XII

 

FORM OF RELEASE LETTER

 

[Date]

 

GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282
Attention:           Mr. Jeffrey Dawkins



Re:Uncommitted Master Repurchase and Securities Contract Agreement, dated as of
January 26, 2018 by and between GOLDMAN SACHS BANK USA, a New York
state-chartered bank (“Buyer”) and FS CREIT FINANCE GS-1 LLC, a Delaware limited
liability company (“Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase and Securities
Contract Agreement”); (capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase and Securities
Contract Agreement).

 

Ladies and Gentlemen:

 

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release all right,
interest or claim of any kind other than any rights under the Master Repurchase
and Securities Contract Agreement with respect to such Purchased Assets, such
release to be effective automatically without further action by any party upon
payment by Buyer of the amount of the Purchase Price contemplated under the
Master Repurchase and Securities Contract Agreement (calculated in accordance
with the terms thereof) in accordance with the wiring instructions set forth in
the Master Repurchase and Securities Contract Agreement.

 



  Very truly yours,         FS CREIT FINANCE GS-1 LLC, a Delaware limited
liability company         By:       Name:     Title:

 





 

 

Schedule A

[List of Purchased Asset Documents]

 





 



 

EXHIBIT XIII

 

Reserved

 





 

 

EXHIBIT XIV

FORM OF CUSTODIAL DELIVERY CERTIFICATE

 

On this ______ of ________, 201__, FS CREIT FINANCE GS-1 LLC, a Delaware limited
liability company (“Seller”) under that certain Uncommitted Master Repurchase
and Securities Contract Agreement, dated as of January 26, 2018 (the “Repurchase
Agreement”) between GOLDMAN SACHS BANK USA, a New York state-chartered bank
(“Buyer”) and Seller, does hereby deliver to [____] (“Custodian”), as custodian
under that certain Custodial Agreement, dated as of January 26, 2018 (the
“Custodial Agreement”), among Buyer, Custodian and Seller, the Purchased Asset
Files with respect to the Purchased Assets to be purchased by Buyer pursuant to
the Repurchase Agreement, which Purchased Assets are listed on the Purchased
Asset Schedule attached hereto and which Purchased Assets shall be subject to
the terms of the Custodial Agreement on the date hereof.

 

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section [ ______ ] to the
Custodial Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

 

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 



  FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company         By:  
    Name:     Title:

 



 



 

Purchased Asset Schedule to Custodial Delivery Certificate

 

Purchased Assets

 



 



 

EXHIBIT XV

FORM OF BAILEE LETTER

 

_______________ __, 20__

____________________

____________________

____________________

 

Ladies and Gentlemen:

 

Reference is made to that certain Uncommitted Master Repurchase and Securities
Contract Agreement, dated as of January 26, 2018 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase and Securities Contract Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Master
Repurchase and Securities Contract Agreement) by and between GOLDMAN SACHS BANK
USA, a New York state-chartered bank (“Buyer”), and FS CREIT FINANCE GS-1 LLC, a
Delaware limited liability company (“Seller”). In consideration of the mutual
promises set forth herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller, Buyer and [     ] (the
“Bailee”) hereby agree as follows:

 

(a)Seller shall deliver to the Bailee in connection with any Purchased Assets
delivered to the Bailee hereunder, the Custodial Identification Certificate
attached hereto as Attachment 1.

 

(b)On or prior to the date indicated on the Custodial Identification Certificate
delivered by Seller (the “Funding Date”), Seller shall have delivered to the
Bailee, as bailee for hire, the original documents set forth on Schedule A
attached hereto (collectively, the “Purchased Asset File”) for each of the
Purchased Assets (each a “Purchased Asset” and collectively, the “Purchased
Assets”) listed in Exhibit A to Attachment 1 attached thereto.

 

(c)The Bailee shall issue and deliver to Buyer and [ ____________ ] (the
“Custodian”) on or prior to the Funding Date by electronic mail (a) in the name
of Buyer, an initial trust receipt and certification in the form of Attachment 2
attached hereto (the “Bailee’s Trust Receipt and Certification”) which Bailee’s
Trust Receipt and Certification shall state that the Bailee has received the
documents comprising the Purchased Asset File as set forth in the Custodial
Delivery Certificate.

 

(d)On the applicable Funding Date, in the event that Buyer fails to purchase
from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by electronic mail to the Bailee
to the attention of [ _____________ ] at [ _____________ ], an authorization
(the “Electronic Authorization”) to release the Purchased Asset Files with
respect to the Purchased Assets identified therein to Seller. Upon receipt of
such Electronic Authorization, the Bailee shall release the Purchased Asset
Files to Seller in accordance with Seller’s instructions.

 

(e)Following the Funding Date and the funding of the Purchase Price, the Bailee
shall forward the Purchased Asset Files to the Custodian at [ _____________ ],
by insured overnight courier for receipt by the Custodian no later than 1:00
p.m. on the third (3rd) Business Day following the applicable Funding Date (the
“Delivery Date”).

 





 

 

(f)From and after the applicable Funding Date until the time of receipt of the
Electronic Authorization or the Delivery Date, as applicable, the Bailee (a)
shall maintain continuous custody (and will forward in accordance with clause
(e) above) and control of the related Purchased Asset Files as bailee for Buyer
and (b) is holding the related Purchased Assets as sole and exclusive bailee for
Buyer unless and until otherwise instructed in writing by Buyer.

 

(g)Seller agrees to indemnify and hold the Bailee and its partners, directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Letter or any action
taken or not taken by it or them hereunder unless such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (other than special, indirect, punitive or consequential damages,
which shall in no event be paid by the Bailee) were imposed on, incurred by or
asserted against the Bailee because of the breach by the Bailee of its
obligations hereunder, which breach was caused by gross negligence or willful
misconduct on the part of the Bailee or any of its partners, directors,
officers, agents or employees. The foregoing indemnification shall survive any
resignation or removal of the Bailee or the termination or assignment of this
Bailee Letter.

 

(h)In the event that the Bailee fails to produce any document in a Purchased
Asset File related to a Purchased Asset that is (or was required to be) then in
its possession within ten (10) business days after required or requested by
Seller or Buyer (a “Delivery Failure”), the Bailee shall indemnify and hold
Buyer, on behalf of Buyers, harmless against actual out of pocket liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys fees, that may be imposed on, incurred by, or asserted against it in
any way relating to or arising out of such Delivery Failure (but excluding
special, indirect, punitive or consequential damages).

 

(i)Seller agrees to indemnify and hold Buyer and its respective affiliates and
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to or arising out of a Custodial Delivery Failure (as defined in the Custodial
Agreement) or the Bailee’s negligence, lack of good faith or willful misconduct.
The foregoing indemnification shall survive any termination or assignment of
this Bailee Letter.

 

(j)Seller hereby represents, warrants and covenants that the Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that the Bailee hereunder may act as counsel to
Seller in connection with a proposed transaction and [ _____________ ], has
represented Seller in connection with negotiation, execution and delivery of the
Master Repurchase and Securities Contract Agreement.

 

(k)The agreement set forth in this Bailee Letter may not be modified, amended or
altered, except by written instrument, executed by all of the parties hereto.

 





 

 

(l)This Bailee Letter may not be assigned by Seller or the Bailee without the
prior written consent of Buyer.

 

(m)For the purpose of facilitating the execution of this Bailee Letter as herein
provided and for other purposes, this Bailee Letter may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Electronically transmitted signature pages shall be
binding to the same extent.

 

(n)This Bailee Letter shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

 

(o)Capitalized terms used herein and defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.

 

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 





 

 



  Very truly yours,         FS CREIT FINANCE GS-1 LLC, a Delaware limited
liability company, as Seller         By:       Name:     Title:

  

ACCEPTED AND AGREED:

[__________], as Bailee

 



By:       Name:     Title:  

 

ACCEPTED AND AGREED:

 

GOLDMAN SACHS BANK USA,

 

a New York state-chartered bank, as Buyer

 



By:       Name:     Title:  



 





 

 

Schedule A

[List of Purchased Asset Documents]

 



 

 

Attachment 1

 

CUSTODIAL IDENTIFICATION CERTIFICATE

 

On this [___] day of [____], 201[_], FS CREIT FINANCE GS-1 LLC (“Seller”), under
that certain Bailee Agreement of even date herewith (the “Bailee Agreement”),
among Seller, [____] (the “Bailee”), and GOLDMAN SACHS BANK USA, a New York
state-chartered bank, as Buyer, does hereby instruct the Bailee to hold, in its
capacity as Bailee, the Purchased Asset Files with respect to the Purchased
Assets listed on Exhibit A hereto, which Purchased Assets shall be subject to
the terms of the Bailee Agreement as of the date hereof.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

 

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 



  FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company         By:  
  Name:     Title:  

  



 -2-

 

 

Exhibit A to Attachment 1

PURCHASED ASSET SCHEDULE

 



 -3-

 

 

Attachment 2

 

FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION

 

[_______], 201 _

 

GOLDMAN SACHS BANK USA

[*]

[*]

[*]

 

Re:Bailee Letter, dated as of [________] (the “Bailee Letter”) by and among FS
CREIT FINANCE GS-1 LLC, a Delaware limited liability company (“Seller”), GOLDMAN
SACHS BANK USA, a New York state-chartered bank (“Buyer”) and [________] (the
“Bailee”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Paragraph (c) of the above-referenced
Bailee Letter, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File (Exhibit B to Attachment 1) and has determined that (i) all documents
listed in the Purchased Asset File are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset.

 

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Letter.

 

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Letter.



 

  [_______________], BAILEE         By:       Name:     Title:





  

cc: [Custodian]

 



 -4-

 

 

EXHIBIT XVI

 

Reserved

 

 -5-

 

 



EXHIBIT XVII



 

Reserved

 

 -6-

 



 

EXHIBIT XVIII

 

FUTURE FUNDING ADVANCE PROCEDURES

 

(a)           Submission of Future Funding Due Diligence Package. Seller shall
deliver to Buyer a due diligence package (the “Future Funding Due Diligence
Package”) for Buyer’s review and approval, which shall contain the following
items:

 

1.The executed request for advance (which shall include Seller’s approval of
such Future Funding Advance);

 

2.The executed borrower’s affidavit;

 

3.The fund control agreement (or escrow agreement, if funding through escrow);

 

4.Certified copies of all relevant trade contracts, invoices, and lien waivers,
if applicable;

 

5.The title policy endorsement for the advance;

 

6.Certified copies of any tenant leases;

 

7.Certified copies of any service contracts;

 

8.Updated financial statements, operating statements and rent rolls, if
applicable;

 

9.Evidence of required insurance; and

 

10.Updates to the engineering report, inspection report, and budget, if
required.

 

(b)          Approval of Future Funding Advance. Conditioned upon the timely and
satisfactory completion of Seller’s requirements in clause (a) above, Buyer
shall, no less than three (3) Business Days prior to the proposed Future Funding
Date (1) notify Seller in writing (which may take the form of electronic mail
format) that Buyer has not approved the proposed Future Funding Advance amount
(“Future Funding Amount”) or (2) notify Seller in writing (which may take the
form of electronic mail format) that Buyer has approved the proposed Future
Funding Amount. Buyer’s failure to respond to Seller on or prior to three (3)
Business Days prior to the proposed Future Funding Date shall be deemed to be a
denial of Seller’s request that Buyer approve the proposed Future Funding
Advance, unless Buyer and Seller has agreed otherwise in writing.

 

 -7-

